Exhibit 10.1

Execution Version

 

 

RETAIL PROPERTIES OF AMERICA, INC.

$250,000,000

$100,000,000 4.12% Senior Notes, Series A, due June 30, 2021

$150,000,000 4.58% Senior Notes, Series B, due June 30, 2024

 

 

NOTE PURCHASE AGREEMENT

 

 

Dated as of May 16, 2014

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION   HEADING    PAGE SECTION 1.   AUTHORIZATION OF NOTES    1 SECTION 2.  
SALE AND PURCHASE OF NOTES    1 SECTION 3.   CLOSING    2 SECTION 4.  
CONDITIONS TO CLOSING    2

Section 4.1.

  Representations and Warranties    2

Section 4.2.

  Performance; No Default    2

Section 4.3.

  Compliance Certificates    2

Section 4.4.

  Opinions of Counsel    3

Section 4.5.

  Purchase Permitted By Applicable Law, Etc    3

Section 4.6.

  Sale of Other Notes    3

Section 4.7.

  Payment of Special Counsel Fees    3

Section 4.8.

  Private Placement Number    3

Section 4.9.

  Changes in Corporate Structure    3

Section 4.10.

  Funding Instructions    4

Section 4.11.

  Proceedings and Documents    4 SECTION 5.   REPRESENTATIONS AND WARRANTIES OF
THE ISSUER    4

Section 5.1.

  Organization; Power and Authority    4

Section 5.2.

  Authorization, Etc    4

Section 5.3.

  Disclosure    4

Section 5.4.

  Organization and Ownership of Shares of Subsidiaries; Affiliates    5

Section 5.5.

  Financial Statements; Material Liabilities    6

Section 5.6.

  Compliance with Laws, Other Instruments, Etc    6

Section 5.7.

  Governmental Authorizations, Etc    6

Section 5.8.

  Litigation; Observance of Agreements, Statutes and Orders    6

Section 5.9.

  Taxes    7

Section 5.10.

  Title to Property; Leases    7

Section 5.11.

  Licenses, Permits, Etc    7

Section 5.12.

  Compliance with ERISA    7

Section 5.13.

  Private Offering by the Issuer    8

Section 5.14.

  Use of Proceeds; Margin Regulations    9

Section 5.15.

  Existing Indebtedness; Future Liens    9

Section 5.16.

  Foreign Assets Control Regulations, Etc    9

Section 5.17.

  Status under Certain Statutes    11

Section 5.18.

  Environmental Matters    11

Section 5.19.

  REIT Status    12

 

-i-



--------------------------------------------------------------------------------

Section 5.20.

  Senior Debt Status      12    SECTION 6.   REPRESENTATIONS OF THE PURCHASERS
     12   

Section 6.1.

  Purchase for Investment      12   

Section 6.2.

  Source of Funds      12    SECTION 7.   INFORMATION AS TO ISSUER      14   

Section 7.1.

  Financial and Business Information      14   

Section 7.2.

  Officer’s Certificate      17   

Section 7.3.

  Visitation      17   

Section 7.4.

  Electronic Delivery      18    SECTION 8.   PAYMENT AND PREPAYMENT OF THE
NOTES      19   

Section 8.1.

  Maturity      19   

Section 8.2.

  Optional Prepayments with Make-Whole Amount      19   

Section 8.3.

  Allocation of Partial Prepayments      19   

Section 8.4.

  Maturity; Surrender, Etc      19   

Section 8.5.

  Purchase of Notes      20   

Section 8.6.

  Make-Whole Amount      20   

Section 8.7.

  Payments Due on Non-Business Days      21   

Section 8.8.

  Change in Control      22    SECTION 9.   AFFIRMATIVE COVENANTS      22   

Section 9.1.

  Compliance with Law      23   

Section 9.2.

  Insurance      23   

Section 9.3.

  Maintenance of Properties      23   

Section 9.4.

  Payment of Taxes and Claims      23   

Section 9.5.

  Corporate Existence, Etc      23   

Section 9.6.

  Books and Records      24   

Section 9.7

  Subsidiary Guarantors      24   

Section 9.8

  Priority of Obligations      25   

Section 9.9.

  Maintenance of Status      25    SECTION 10.   NEGATIVE COVENANTS      26   

Section 10.1.

  Transactions with Affiliates      26   

Section 10.2.

  Merger, Consolidation, Etc      26   

Section 10.3.

  Line of Business      27   

Section 10.4.

  Terrorism Sanctions Regulations      27   

Section 10.5.

  Liens      27   

Section 10.6.

  Financial Covenants      27    SECTION 11.   EVENTS OF DEFAULT      29   

 

-ii-



--------------------------------------------------------------------------------

SECTION 12.   REMEDIES ON DEFAULT, ETC      32   

Section 12.1.

  Acceleration      32   

Section 12.2.

  Other Remedies      32   

Section 12.3.

  Rescission      32   

Section 12.4.

  No Waivers or Election of Remedies, Expenses, Etc      33    SECTION 13.  
REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES      33   

Section 13.1.

  Registration of Notes      33   

Section 13.2.

  Transfer and Exchange of Notes      33   

Section 13.3.

  Replacement of Notes      34    SECTION 14.   PAYMENTS ON NOTES      34   

Section 14.1.

  Place of Payment      34   

Section 14.2.

  Home Office Payment      34    SECTION 15.   EXPENSES, ETC      35   

Section 15.1.

  Transaction Expenses      35   

Section 15.2.

  Survival      35    SECTION 16.   SURVIVAL OF REPRESENTATIONS AND WARRANTIES;
ENTIRE AGREEMENT      36    SECTION 17.   AMENDMENT AND WAIVER      36   

Section 17.1.

  Requirements      36   

Section 17.2.

  Solicitation of Holders of Notes      36   

Section 17.3.

  Binding Effect, Etc      37   

Section 17.4.

  Notes Held by Issuer, Etc      37    SECTION 18.   NOTICES      38   
SECTION 19.   REPRODUCTION OF DOCUMENTS      38    SECTION 20.   CONFIDENTIAL
INFORMATION      38    SECTION 21.   SUBSTITUTION OF PURCHASER      40   
SECTION 22.   MISCELLANEOUS      40   

Section 22.1.

  Successors and Assigns      40   

Section 22.2.

  Accounting Terms      40   

Section 22.3.

  Severability      40   

Section 22.4.

  Construction, Etc      40   

 

-iii-



--------------------------------------------------------------------------------

Section 22.5.

  Counterparts      41   

Section 22.6.

  Governing Law      41   

Section 22.7.

  Jurisdiction and Process; Waiver of Jury Trial      41   

Signature

       42   

 

-iv-



--------------------------------------------------------------------------------

SCHEDULE A —    DEFINED TERMS SCHEDULE 1(a) —    FORM OF 4.12% SENIOR NOTE
,SERIES A, DUE JUNE 30, 2021 SCHEDULE 1(b) —    FORM OF 4.58% SENIOR NOTE,
SERIES B, DUE JUNE 30, 2024 SCHEDULE 4.4(a) —    FORM OF OPINION OF SPECIAL
COUNSEL FOR THE ISSUER SCHEDULE 4.4(b) —    FORM OF OPINION OF SPECIAL COUNSEL
FOR THE PURCHASERS SCHEDULE 5.3 —    DISCLOSURE MATERIALS SCHEDULE 5.4 —   
SUBSIDIARIES OF THE ISSUER AND OWNERSHIP OF SUBSIDIARY STOCK SCHEDULE 5.5 —   
FINANCIAL STATEMENTS SCHEDULE 5.15 —    EXISTING INDEBTEDNESS SCHEDULE B —   
INFORMATION RELATING TO PURCHASERS SCHEDULE C —    FORM OF SUBSIDIARY GUARANTY
SCHEDULE S-1 —    IMMATERIAL SUBSIDIARIES

 

-v-



--------------------------------------------------------------------------------

RETAIL PROPERTIES OF AMERICA, INC.

2021 SPRING ROAD, SUITE 200

OAK BROOK, IL 60523

4.12% SENIOR NOTES, SERIES A, DUE JUNE 30, 2021

4.58% SENIOR NOTES, SERIES B, DUE JUNE 30, 2024

May 16, 2014

TO EACH OF THE PURCHASERS LISTED IN

        SCHEDULE B HERETO:

Ladies and Gentlemen:

RETAIL PROPERTIES OF AMERICA, INC., a Maryland corporation (together with any
successor thereto that becomes a party hereto pursuant to Section 10.2, the
“Issuer”) agrees with each of the Purchasers as follows:

SECTION 1. AUTHORIZATION OF NOTES.

Authorization of Notes. The Issuer will authorize the issue and sale of
(i) $100,000,000 aggregate principal amount of its 4.12% Senior Notes, Series A,
due June 30, 2021 (the “Series A Notes”) and (ii) $150,000,000 aggregate
principal amount of its 4.58% Senior Notes, Series B, due June 30, 2024 (the
“Series B Notes”). The Series A Notes and the Series B Notes are collectively
referred to herein as the “Notes,” such term to include any amendments,
restatements or other modifications from time to time pursuant to Section 17 and
including any such notes issued in substitution therefor pursuant to Section 13.
The Series A Notes and the Series B Notes shall be substantially in the form set
out in Schedule 1(a) and Schedule 1(b), respectively. Certain capitalized and
other terms used in this Agreement are defined in Schedule A. References to a
“Schedule” are references to a Schedule attached to this Agreement unless
otherwise specified. References to a “Section” are references to a Section of
this Agreement unless otherwise specified.

SECTION 2. SALE AND PURCHASE OF NOTES.

Subject to the terms and conditions of this Agreement, the Issuer will issue and
sell to each Purchaser and each Purchaser will purchase from the Issuer, at the
Closing as provided for in Section 3, Notes in the principal amount and series
specified opposite such Purchaser’s name in Schedule B at the purchase price of
100% of the principal amount thereof. The Purchasers’ obligations hereunder are
several and not joint obligations and no Purchaser shall have any liability to
any Person for the performance or non-performance of any obligation by any other
Purchaser hereunder.



--------------------------------------------------------------------------------

Retail Properties of America, Inc.

   Note Purchase Agreement

 

SECTION 3. CLOSING.

The sale and purchase of the Notes to be purchased by each Purchaser shall occur
at the offices of Chapman and Cutler LLP, 111 West Monroe Street, Chicago,
Illinois 60603, at 10:00 a.m., central time, at a closing (the “Closing”) on
June 30, 2014 or on such other Business Day thereafter on or prior to July 8,
2014 as may be agreed upon by the Issuer and the Purchasers. At the Closing the
Issuer will deliver to each Purchaser the Notes to be purchased by such
Purchaser in the form of a single Note of such series (or such greater number of
Notes of such series in denominations of at least $100,000 as such Purchaser may
request) dated the date of the Closing and registered in such Purchaser’s name
(or in the name of its nominee), against delivery by such Purchaser to the
Issuer or its order of immediately available funds in the amount of the purchase
price therefor by wire transfer of immediately available funds for the account
of the Issuer to account number 5800427196 at Bank of America, NA, 101 South
Tryon Street, Charlotte, NC 28255, ABA #: 026009593, Beneficiary: Retail
Properties of America, Inc. If at the Closing the Issuer shall fail to tender
the applicable Notes to any Purchaser as provided above in this Section 3, or
any of the conditions specified in Section 4 shall not have been fulfilled to
such Purchaser’s satisfaction, such Purchaser shall, at its election, be
relieved of all further obligations under this Agreement, without thereby
waiving any rights such Purchaser may have by reason of any of the conditions
specified in Section 4 not having been fulfilled to such Purchaser’s
satisfaction or such failure by the Issuer to tender such Notes.

SECTION 4. CONDITIONS TO CLOSING.

Each Purchaser’s obligation to purchase and pay for the Notes to be sold to such
Purchaser at the Closing is subject to the fulfillment to such Purchaser’s
satisfaction, prior to or at the Closing, of the following conditions:

Section 4.1. Representations and Warranties. The representations and warranties
of the Issuer in this Agreement shall be correct when made and at the Closing.

Section 4.2. Performance; No Default. The Issuer shall have performed and
complied with all agreements and conditions contained in this Agreement required
to be performed or complied with by it prior to or at the Closing and from the
date of this Agreement to the Closing assuming that Sections 9 and 10 are
applicable from the date of this Agreement. From the date of this Agreement
until the Closing, before and after giving effect to the issue and sale of the
Notes (and the application of the proceeds thereof as contemplated by
Section 5.14), no Default or Event of Default shall have occurred and be
continuing and no Change of Control shall have occurred. Neither the Issuer nor
any Subsidiary shall have entered into any transaction since the date of the
Memorandum that would have been prohibited by Section 10 had such Section
applied since such date.

Section 4.3. Compliance Certificates.

(a) Officer’s Certificate. The Issuer shall have delivered to such Purchaser an
Officer’s Certificate, dated the date of the Closing, certifying that the
conditions specified in Sections 4.1, 4.2 and 4.9 have been fulfilled.

 

-2-



--------------------------------------------------------------------------------

Retail Properties of America, Inc.

   Note Purchase Agreement

 

(b) Secretary’s Certificate. The Issuer shall have delivered to such Purchaser a
certificate of its Secretary or Assistant Secretary, dated the date of the
Closing, certifying as to (i) the resolutions attached thereto and other
corporate proceedings relating to the authorization, execution and delivery of
the Notes and this Agreement and (ii) the Issuer’s organizational documents as
then in effect.

Section 4.4. Opinions of Counsel. Such Purchaser shall have received opinions in
form and substance satisfactory to such Purchaser, dated the date of the Closing
(a) from Goodwin Procter LLP, counsel for the Issuer, covering the matters set
forth in Schedule 4.4(a) and covering such other matters incident to the
transactions contemplated hereby as such Purchaser or its counsel may reasonably
request (and the Issuer hereby instructs its counsel to deliver such opinion to
the Purchasers) and (b) from Chapman and Cutler LLP, the Purchasers’ special
counsel in connection with such transactions, substantially in the form set
forth in Schedule 4.4(b) and covering such other matters incident to such
transactions as such Purchaser may reasonably request.

Section 4.5. Purchase Permitted By Applicable Law, Etc. On the date of the
Closing such Purchaser’s purchase of Notes shall (a) be permitted by the laws
and regulations of each jurisdiction to which such Purchaser is subject, without
recourse to provisions (such as section 1405(a)(8) of the New York Insurance
Law) permitting limited investments by insurance companies without restriction
as to the character of the particular investment, (b) not violate any applicable
law or regulation (including, without limitation, Regulation T, U or X of the
Board of Governors of the Federal Reserve System) and (c) not subject such
Purchaser to any tax, penalty or liability under or pursuant to any applicable
law or regulation, which law or regulation was not in effect on the date hereof.
If requested by such Purchaser, such Purchaser shall have received an Officer’s
Certificate certifying as to such matters of fact as such Purchaser may
reasonably specify to enable such Purchaser to determine whether such purchase
is so permitted.

Section 4.6. Sale of Other Notes. Contemporaneously with the Closing the Issuer
shall sell to each other Purchaser and each other Purchaser shall purchase the
Notes to be purchased by it at the Closing as specified in Schedule B.

Section 4.7. Payment of Special Counsel Fees. Without limiting Section 15.1, the
Issuer shall have paid on or before the Closing the fees, charges and
disbursements of the Purchasers’ special counsel referred to in Section 4.4 to
the extent reflected in a statement of such counsel rendered to the Issuer at
least one Business Day prior to the Closing.

Section 4.8. Private Placement Number. A Private Placement Number issued by
Standard & Poor’s CUSIP Service Bureau (in cooperation with the SVO) shall have
been obtained for each series of Notes.

Section 4.9. Changes in Corporate Structure. The Issuer shall not have changed
its jurisdiction of incorporation or organization, as applicable, or been a
party to any merger or consolidation or succeeded to all or any substantial part
of the liabilities of any other entity, at any time following the date of the
most recent financial statements referred to in Schedule 5.5.

 

-3-



--------------------------------------------------------------------------------

Retail Properties of America, Inc.

   Note Purchase Agreement

 

Section 4.10. Funding Instructions. At least three Business Days prior to the
date of the Closing, each Purchaser shall have received written instructions
signed by a Responsible Officer on letterhead of the Issuer confirming the
information specified in Section 3 including (i) the name and address of the
transferee bank, (ii) such transferee bank’s ABA number and (iii) the account
name and number into which the purchase price for the Notes is to be deposited.

Section 4.11. Proceedings and Documents. All corporate and other proceedings in
connection with the transactions contemplated by this Agreement and all
documents and instruments incident to such transactions shall be satisfactory to
such Purchaser and its special counsel, and such Purchaser and its special
counsel shall have received all such counterpart originals or certified or other
copies of such documents as such Purchaser or such special counsel may
reasonably request.

SECTION 5. REPRESENTATIONS AND WARRANTIES OF THE ISSUER.

The Issuer represents and warrants to each Purchaser that:

Section 5.1. Organization; Power and Authority. The Issuer is a corporation duly
organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation, and is duly qualified as a foreign corporation
and is in good standing in each jurisdiction in which such qualification is
required by law, other than those jurisdictions as to which the failure to be so
qualified or in good standing could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The Issuer has the
corporate power and authority to own or hold under lease the properties it
purports to own or hold under lease, to transact the business it transacts and
proposes to transact, to execute and deliver this Agreement and the Notes and to
perform the provisions hereof and thereof.

Section 5.2. Authorization, Etc. This Agreement and the Notes have been duly
authorized by all necessary corporate action on the part of the Issuer and this
Agreement constitutes, and upon execution and delivery thereof each Note will
constitute, a legal, valid and binding obligation of the Issuer, enforceable
against the Issuer, in accordance with its terms, except as such enforceability
may be limited by (i) applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting the enforcement of creditors’ rights
generally and (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

Section 5.3. Disclosure. The Issuer, through its agents, Merrill Lynch, Pierce,
Fenner and Smith Incorporated and Wells Fargo Securities, LLC, has delivered to
each Purchaser a copy of a Private Placement Memorandum, dated April, 2014 (the
“Memorandum”), relating to the transactions contemplated hereby. The Memorandum
fairly describes, in all material respects, the general nature of the business
and principal properties of the Issuer and its Subsidiaries. This Agreement, the
Memorandum, the financial statements listed in Schedule 5.5 and the documents,
certificates or other writings delivered to the Purchasers by or on behalf of
the Issuer or any of the Issuer’s Officers prior to April 23, 2014 in connection
with the transactions contemplated hereby and identified in Schedule 5.3 (this
Agreement, the Memorandum and such documents, certificates or other writings and
such financial statements delivered to each Purchaser being

 

-4-



--------------------------------------------------------------------------------

Retail Properties of America, Inc.

   Note Purchase Agreement

 

referred to, collectively, as the “Disclosure Documents”), to the Issuer’s
knowledge, taken as a whole, do not contain any untrue statement of a material
fact or omit to state any material fact necessary to make the statements therein
not misleading in light of the circumstances under which they were made;
provided, that, with respect to any projected financial information, the Issuer
represents only that such information was prepared in good faith based upon
assumptions that Issuer believed to be reasonable at the time. Except as
disclosed in the Disclosure Documents, since December 31, 2013, there has been
no change in the financial condition, operations, business, properties or
prospects of the Issuer or any Subsidiary except changes that could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. There is no fact known to the Issuer that could reasonably be
expected to have a Material Adverse Effect that has not been set forth herein or
in the Disclosure Documents.

Section 5.4. Organization and Ownership of Shares of Subsidiaries; Affiliates.
(a) Schedule 5.4 contains (except as noted therein) complete and correct lists
of the Issuer’s Subsidiaries, showing, as to each Subsidiary, the name thereof,
the jurisdiction of its organization, and, with respect to each non-Wholly-Owned
Subsidiary, the percentage of shares of each class of its capital stock or
similar equity interests outstanding owned by the Issuer and each other
Subsidiary. The Issuer shall be permitted to make additions and deletions to
Schedule 5.4 after May 31, 2014 but prior to the Closing, so long as (a) the
Issuer shall have provided an updated copy of Schedule 5.4 to the Purchasers not
less than 5 Business Days prior to the date of Closing and (b) any such
additions or deletions are in all respects reasonably satisfactory to the
Purchasers as a condition to the Closing.

(b) All of the outstanding shares of capital stock or similar equity interests
of each Subsidiary shown in Schedule 5.4 as being owned by the Issuer and its
Subsidiaries have been validly issued, are fully paid and non-assessable and are
owned by the Issuer or another Subsidiary free and clear of any Lien that is
prohibited by this Agreement, except where the failure or non-compliance of the
same would not result in a Material Adverse Effect.

(c) Each Subsidiary is a corporation or other legal entity duly organized,
validly existing and, where applicable, in good standing under the laws of its
jurisdiction of organization, and is duly qualified as a foreign corporation or
other legal entity and, where applicable, is in good standing in each
jurisdiction in which such qualification is required by law, other than those
jurisdictions as to which the failure to be so qualified or in good standing
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. Each such Subsidiary has the corporate or other power
and authority to own or hold under lease the properties it purports to own or
hold under lease and to transact the business it transacts and proposes to
transact, except where the failure or non-compliance of the same would not
result in a Material Adverse Effect.

(d) No Subsidiary is subject to any legal, regulatory, contractual or other
restriction (other than the agreements listed on Schedule 5.4, customary
limitations imposed by corporate law or similar statutes or any Non-Recourse
Indebtedness) restricting the ability of such Subsidiary to pay dividends out of
profits or make any other similar distributions of profits to the Issuer or any
of its Subsidiaries that owns outstanding shares of capital stock or similar
equity interests of such Subsidiary.

 

-5-



--------------------------------------------------------------------------------

Retail Properties of America, Inc.

   Note Purchase Agreement

 

Section 5.5. Financial Statements; Material Liabilities. The Issuer has
delivered to each Purchaser copies of the financial statements of the Issuer and
its Subsidiaries listed on Schedule 5.5. All of such financial statements
(including in each case the related schedules and notes) fairly present in all
material respects the consolidated financial position of the Issuer and its
Subsidiaries as of the respective dates specified in such Schedule and the
consolidated results of their operations and cash flows for the respective
periods so specified and have been prepared in accordance with GAAP consistently
applied throughout the periods involved except as set forth in the notes thereto
(subject, in the case of any interim financial statements, to normal year-end
adjustments). The Issuer and its Subsidiaries do not have any Material
liabilities that are not disclosed in the Disclosure Documents.

Section 5.6. Compliance with Laws, Other Instruments, Etc. The execution,
delivery and performance by the Issuer of this Agreement and the Notes will not
(i) contravene, result in any breach of, or constitute a default under, or
result in the creation of any Lien in respect of any property of the Issuer or
any of its Subsidiaries under, any indenture, mortgage, deed of trust, loan,
purchase or credit agreement, lease, corporate charter or by-laws, shareholders
agreement or any other agreement or instrument to which the Issuer or any of its
Subsidiaries is bound or by which the Issuer or any of its Subsidiaries or any
of their respective properties may be bound or affected, (ii) conflict with or
result in a breach of any of the terms, conditions or provisions of any order,
judgment, decree or ruling of any court, arbitrator or Governmental Authority
applicable to the Issuer or any of its Subsidiaries or (iii) violate any
provision of any statute or other rule or regulation of any Governmental
Authority applicable to the Issuer or any of its Subsidiaries, in each case,
except, in the case of each of clauses (i), (ii) and (iii) where the failure or
non-compliance of the same would not result in a Material Adverse Effect.

Section 5.7. Governmental Authorizations, Etc. No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required in connection with the execution, delivery or performance
by the Issuer of this Agreement and the Notes.

Section 5.8. Litigation; Observance of Agreements, Statutes and Orders.
(a) There are no actions, suits, investigations or proceedings pending or, to
the best knowledge of the Issuer, threatened against or affecting the Issuer or
any of its Subsidiaries or any property of the Issuer or any of its Subsidiaries
in any court or before any arbitrator of any kind or before or by any
Governmental Authority that could, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

(b) Neither the Issuer nor any of its Subsidiaries is (i) in default under any
agreement or instrument to which it is a party or by which it is bound, (ii) in
violation of any order, judgment, decree or ruling of any court, arbitrator or
Governmental Authority or (iii) in violation of any applicable law, ordinance,
rule or regulation of any Governmental Authority (including, without limitation,
Environmental Laws, the USA PATRIOT Act or any of the other laws and regulations
that are referred to in Section 5.16), in the case of each of clauses (i),
(ii) and (iii), which default or violation could, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

-6-



--------------------------------------------------------------------------------

Retail Properties of America, Inc.

   Note Purchase Agreement

 

Section 5.9. Taxes. Except as set forth on Schedule 5.9, the Issuer and its
Subsidiaries have filed all tax returns that are required to have been filed in
any jurisdiction, and have paid all taxes shown to be due and payable on such
returns and all other taxes and assessments levied upon them or their
properties, assets, income or franchises, to the extent such taxes and
assessments have become due and payable and before they have become delinquent,
except for any taxes and assessments (i) the amount of which, individually or in
the aggregate, is not Material or (ii) the amount, applicability or validity of
which is currently being contested in good faith by appropriate proceedings and
with respect to which the Issuer or its Subsidiaries, as the case may be, has
established adequate reserves in accordance with GAAP. The Issuer knows of no
basis for any other tax or assessment that could, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The
charges, accruals and reserves on the books of the Issuer and its Subsidiaries
in respect of U.S. federal, state or other taxes for all fiscal periods are
adequate. Except as set forth on Schedule 5.9, the U.S. federal income tax
liabilities of the Issuer and its Subsidiaries have been finally determined
(whether by reason of completed audits or the statute of limitations having run)
for all fiscal years up to and including the fiscal year ended December 31,
2007.

Section 5.10. Title to Property; Leases. The Issuer and its Subsidiaries have
good and sufficient title to their respective properties that individually or in
the aggregate are Material, including all such properties reflected in the most
recent audited balance sheet referred to in Section 5.5 or purported to have
been acquired by the Issuer or any Subsidiary after such date (except as sold or
otherwise disposed of in the ordinary course of business), in each case free and
clear of Liens prohibited by this Agreement. All leases that individually or in
the aggregate are Material are valid and subsisting and are in full force and
effect in all material respects.

Section 5.11. Licenses, Permits, Etc. (a) The Issuer and its Subsidiaries own or
possess all licenses, permits, franchises, authorizations, patents, copyrights,
proprietary software, service marks, trademarks and trade names, or rights
thereto without known conflict with the rights of others, except where the
failure to own or possess could not reasonably be expected to have a Material
Adverse Effect.

(b) To the best knowledge of the Issuer, no product or service of the Issuer or
any of its Subsidiaries infringes in any respect any license, permit, franchise,
authorization, patent, copyright, proprietary software, service mark, trademark,
trade name or other right owned by any other Person, except where such
infringement could not reasonably be expected to have a Material Adverse Effect.

(c) To the best knowledge of the Issuer, there is no violation by any Person of
any right of the Issuer or any of its Subsidiaries with respect to any patent,
copyright, proprietary software, service mark, trademark, trade name or other
right owned or used by the Issuer or any of its Subsidiaries, except where such
violation could not reasonably be expected to have a Material Adverse Effect.

Section 5.12. Compliance with ERISA. (a) The Issuer and each ERISA Affiliate
have operated and administered each Plan in compliance with all applicable laws
except for such instances of noncompliance as have not resulted in and could
not, individually or in the

 

-7-



--------------------------------------------------------------------------------

Retail Properties of America, Inc.

   Note Purchase Agreement

 

aggregate, reasonably be expected to result in a Material Adverse Effect.
Neither the Issuer nor any ERISA Affiliate has incurred any liability pursuant
to Title I or IV of ERISA or the penalty or excise tax provisions of the Code
relating to employee benefit plans (as defined in section 3 of ERISA), and no
event, transaction or condition has occurred or exists that could, individually
or in the aggregate, reasonably be expected to result in the incurrence of any
such liability by the Issuer or any ERISA Affiliate, or in the imposition of any
Lien on any of the rights, properties or assets of the Issuer or any ERISA
Affiliate, in either case pursuant to Title I or IV of ERISA or to section
430(k) of the Code or to any such penalty or excise tax provisions under the
Code or federal law or section 4068 of ERISA or by the granting of a security
interest in connection with the amendment of a Plan, other than such liabilities
or Liens as would not be individually or in the aggregate Material.

(b) The present value of the aggregate benefit liabilities under each of the
Plans (other than Multiemployer Plans), determined as of the end of such Plan’s
most recently ended plan year on the basis of the actuarial assumptions
specified for funding purposes in such Plan’s most recent actuarial valuation
report, did not exceed the aggregate current value of the assets of such Plan
allocable to such benefit liabilities. The term “benefit liabilities” has the
meaning specified in section 4001 of ERISA and the terms “current value” and
“present value” have the meaning specified in section 3 of ERISA.

(c) The Issuer and its ERISA Affiliates have not incurred withdrawal liabilities
(and are not subject to contingent withdrawal liabilities) under section 4201 or
4204 of ERISA in respect of Multiemployer Plans that individually or in the
aggregate are Material.

(d) The expected postretirement benefit obligation (determined as of the last
day of the Issuer’s most recently ended fiscal year in accordance with Financial
Accounting Standards Board Accounting Standards Codification Topic 715-60,
without regard to liabilities attributable to continuation coverage mandated by
section 4980B of the Code) of the Issuer and its Subsidiaries is not Material.

(e) The execution and delivery of this Agreement and the issuance and sale of
the Notes hereunder will not involve any transaction that is subject to the
prohibitions of section 406 of ERISA or in connection with which a tax could be
imposed pursuant to section 4975(c)(1)(A)-(D) of the Code. The representation by
the Issuer to each Purchaser in the first sentence of this Section 5.12(e) is
made in reliance upon and subject to the accuracy of such Purchaser’s
representation in Section 6.2 as to the sources of the funds to be used to pay
the purchase price of the Notes to be purchased by such Purchaser.

Section 5.13. Private Offering by the Issuer. Neither the Issuer nor anyone
acting on its behalf has offered the Notes or any similar Securities for sale
to, or solicited any offer to buy the Notes or any similar Securities from, or
otherwise approached or negotiated in respect thereof with, any Person other
than the Purchasers and not more than 60 other Institutional Investors, each of
which has been offered the Notes at a private sale for investment. Neither the
Issuer nor anyone acting on its behalf has taken, or will take, any action that
would subject the issuance or sale of the Notes to the registration requirements
of section 5 of the Securities Act or to the registration requirements of any
Securities or blue sky laws of any applicable jurisdiction.

 

-8-



--------------------------------------------------------------------------------

Retail Properties of America, Inc.

   Note Purchase Agreement

 

Section 5.14. Use of Proceeds; Margin Regulations. The Issuer will apply the
proceeds of the sale of the Notes hereunder as set forth in the Memorandum. No
part of the proceeds from the sale of the Notes hereunder will be used, directly
or indirectly, for the purpose of buying or carrying any margin stock within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
(12 CFR 221), or for the purpose of buying or carrying or trading in any
Securities under such circumstances as to involve the Issuer in a violation of
Regulation X of said Board (12 CFR 24) or to involve any broker or dealer in a
violation of Regulation T of said Board (12 CFR 220). Margin stock does not
constitute more than 5% of the value of the consolidated assets of the Issuer
and its Subsidiaries and the Issuer does not have any present intention that
margin stock will constitute more than 5% of the value of such assets. As used
in this Section, the terms “margin stock” and “purpose of buying or carrying”
shall have the meanings assigned to them in said Regulation U.

Section 5.15. Existing Indebtedness; Future Liens. (a) Except as described
therein, Schedule 5.15 sets forth a complete and correct list of all outstanding
Indebtedness of the Issuer and its Subsidiaries as of April 30, 2014 (including
descriptions of the obligors and obligees (or any agent, trustee or other entity
acting in a similar capacity, principal amounts outstanding, whether or not
secured and any Guaranties thereof), since which date there has been no change
in the amounts, interest rates, sinking funds, installment payments or
maturities of the Indebtedness of the Issuer or its Subsidiaries, which change
could reasonably be expected to have a Material Adverse Effect. Neither the
Issuer nor any Subsidiary is in default and no waiver of default is currently in
effect, in the payment of any principal or interest on any Recourse Indebtedness
of the Issuer or such Subsidiary and no event or condition exists with respect
to any Recourse Indebtedness of the Issuer or any Subsidiary that would permit
(or that with notice or the lapse of time, or both, would permit) one or more
Persons to cause such Recourse Indebtedness to become due and payable before its
stated maturity or before its regularly scheduled dates of payment.

(b) Except as disclosed in Schedule 5.15, as of the date of this representation,
neither the Issuer nor any Subsidiary is a party to any Indebtedness pursuant to
which it has agreed or consented to cause or permit any of its property, whether
now owned or hereafter acquired, to be subject to a Lien after the date of this
representation that secures such Indebtedness or to cause or permit in the
future (upon the happening of a contingency or otherwise) any of its property,
whether now owned or hereafter acquired, to be subject to a Lien that secures
such Indebtedness.

(c) Neither the Issuer nor any Subsidiary is a party to, or otherwise subject to
any provision contained in, any instrument evidencing Indebtedness of the Issuer
or such Subsidiary, any agreement relating thereto or any other agreement
(including, but not limited to, its charter or any other organizational
document) which limits the amount of, or otherwise imposes restrictions on the
incurring of, Indebtedness of the Issuer except as disclosed in Schedule 5.15.

Section 5.16. Foreign Assets Control Regulations, Etc. (a) Neither the Issuer
nor any Controlled Entity is (i) a Person whose name appears on the list of
Specially Designated Nationals and Blocked Persons published by the Office of
Foreign Assets Control, United States Department of the Treasury (“OFAC”) (an
“OFAC Listed Person”) (ii) an agent, department, or instrumentality of, or is
otherwise beneficially owned by, controlled by or acting on behalf of,

 

-9-



--------------------------------------------------------------------------------

Retail Properties of America, Inc.

   Note Purchase Agreement

 

directly or indirectly, (x) any OFAC Listed Person or (y) any Person, entity,
organization, foreign country or regime that is subject to any OFAC Sanctions
Program, or (iii) otherwise blocked, subject to sanctions under or engaged in
any activity in violation of other United States economic sanctions, including
but not limited to, the Trading with the Enemy Act, the International Emergency
Economic Powers Act, the Comprehensive Iran Sanctions, Accountability and
Divestment Act (“CISADA”) or any similar law or regulation with respect to Iran
or any other country, the Sudan Accountability and Divestment Act, any OFAC
Sanctions Program, or any economic sanctions regulations administered and
enforced by the United States or any enabling legislation or executive order
relating to any of the foregoing (collectively, “U.S. Economic Sanctions”) (each
OFAC Listed Person and each other Person, entity, organization and government of
a country described in clause (i), clause (ii) or clause (iii), a “Blocked
Person”). Neither the Issuer nor any Controlled Entity has been notified that
its name appears or may in the future appear on a state list of Persons that
engage in investment or other commercial activities in Iran or any other country
that is subject to U.S. Economic Sanctions.

(b) No part of the proceeds from the sale of the Notes hereunder constitutes or
will constitute funds obtained on behalf of any Blocked Person or will otherwise
be used by the Issuer or any Controlled Entity, directly or indirectly, (i) in
connection with any investment in, or any transactions or dealings with, any
Blocked Person, or (ii) otherwise in violation of U.S. Economic Sanctions.

(c) Neither the Issuer nor any Controlled Entity (i) has been found in violation
of, charged with, or convicted of, money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes under
the Currency and Foreign Transactions Reporting Act of 1970 (otherwise known as
the Bank Secrecy Act), the USA PATRIOT Act or any other United States law or
regulation governing such activities (collectively, “Anti-Money Laundering
Laws”) or any U.S. Economic Sanctions violations, (ii) to the Issuer’s actual
knowledge after making due inquiry, is under investigation by any Governmental
Authority for possible violation of Anti-Money Laundering Laws or any U.S.
Economic Sanctions violations, (iii) has been assessed civil penalties under any
Anti-Money Laundering Laws or any U.S. Economic Sanctions, or (iv) has had any
of its funds seized or forfeited in an action under any Anti-Money Laundering
Laws. The Issuer has established procedures and controls which it reasonably
believes are adequate (and otherwise comply with applicable law) to ensure that
the Issuer and each Controlled Entity is and will continue to be in compliance
with all applicable current and future Anti-Money Laundering Laws and U.S.
Economic Sanctions.

(d) (1) Neither the Issuer nor any Controlled Entity (i) has been charged with,
or convicted of bribery or any other anti-corruption related activity under any
applicable law or regulation in a U.S. or any non-U.S. country or jurisdiction,
including but not limited to, the U.S. Foreign Corrupt Practices Act and the
U.K. Bribery Act 2010 (collectively, “Anti-Corruption Laws”), (ii) to the
Issuer’s actual knowledge after making due inquiry, is under investigation by
any U.S. or non-U.S. Governmental Authority for possible violation of
Anti-Corruption Laws, (iii) has been assessed civil or criminal penalties under
any Anti-Corruption Laws or (iv) has been or is the target of sanctions imposed
by the United Nations or the European Union;

 

-10-



--------------------------------------------------------------------------------

Retail Properties of America, Inc.

   Note Purchase Agreement

 

(2) To the Issuer’s actual knowledge after making due inquiry, neither the
Issuer nor any Controlled Entity has, within the last five years, directly or
indirectly offered, promised, given, paid or authorized the offer, promise,
giving or payment of anything of value to a Governmental Official or a
commercial counterparty for the purposes of: (i) influencing any act, decision
or failure to act by such Government Official in his or her official capacity or
such commercial counterparty, (ii) inducing a Governmental Official to do or
omit to do any act in violation of the Governmental Official’s lawful duty, or
(iii) inducing a Governmental Official or a commercial counterparty to use his
or her influence with a government or instrumentality to affect any act or
decision of such government or entity; in each case in order to obtain, retain
or direct business or to otherwise secure an improper advantage in violation of
any applicable law or regulation or which would cause any holder to be in
violation of any law or regulation applicable to such holder; and

(3) No part of the proceeds from the sale of the Notes hereunder will be used,
directly or indirectly, for any improper payments, including bribes, to any
Governmental Official or commercial counterparty in order to obtain, retain or
direct business or obtain any improper advantage. The Issuer has established
procedures and controls which it reasonably believes are adequate (and otherwise
comply with applicable law) to ensure that the Issuer and each Controlled Entity
is and will continue to be in compliance with all applicable current and future
Anti-Corruption Laws.

Section 5.17. Status under Certain Statutes. Neither the Issuer nor any
Subsidiary is subject to regulation under the Investment Company Act of 1940, as
amended, the Public Utility Holding Company Act of 2005, as amended, the ICC
Termination Act of 1995, as amended, or the Federal Power Act, as amended.

Section 5.18. Environmental Matters. (a) Neither the Issuer nor any Subsidiary
has knowledge of any claim or has received any notice of any claim and no
proceeding has been instituted asserting any claim against the Issuer or any of
its Subsidiaries or any of their respective real properties or other assets now
or formerly owned, leased or operated by any of them, alleging any damage to the
environment or violation of any Environmental Laws, except, in each case, such
as could not reasonably be expected to result in a Material Adverse Effect.

(b) Neither the Issuer nor any Subsidiary has knowledge of any facts which would
give rise to any claim, public or private, of violation of Environmental Laws or
damage to the environment emanating from, occurring on or in any way related to
real properties now or formerly owned, leased or operated by any of them or to
other assets or their use, except, in each case, such as could not, individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect.

(c) Neither the Issuer nor any Subsidiary has stored any Hazardous Materials on
real properties now or formerly owned, leased or operated by any of them in a
manner which is contrary to any Environmental Law that could, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.

 

-11-



--------------------------------------------------------------------------------

Retail Properties of America, Inc.

   Note Purchase Agreement

 

(d) Neither the Issuer nor any Subsidiary has disposed of any Hazardous
Materials in a manner which is contrary to any Environmental Law that could,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

(e) All buildings on all real properties now owned, leased or operated by the
Issuer or any Subsidiary are in compliance with applicable Environmental Laws,
except where failure to comply could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

Section 5.19. REIT Status. The Issuer has taken all actions necessary to qualify
as a real estate investment trust under the Code for the taxable years ended
December 31, 2013, 2012 and 2011, and has not taken any action which would
prevent it from maintaining such qualification in the future. Each Subsidiary of
the Issuer that is treated as a corporation for U.S. federal income tax purposes
is either (i) a “qualified REIT subsidiary” within the meaning of
Section 856(i)(2) of the Code or (ii) a “taxable REIT subsidiary” within the
meaning of Section 856(1) of the Code.

Section 5.20. Senior Debt Status. The Issuer’s obligations under the Notes rank
pari passu in priority of payment with all other senior unsecured Indebtedness
of the Issuer.

SECTION 6. REPRESENTATIONS OF THE PURCHASERS.

Section 6.1. Purchase for Investment. Each Purchaser severally represents that
it is purchasing the Notes for its own account or for one or more separate
accounts maintained by such Purchaser or for the account of one or more pension
or trust funds and not with a view to the distribution thereof, provided that
the disposition of such Purchaser’s or their property shall at all times be
within such Purchaser’s or their control. Each Purchaser understands that the
Notes have not been registered under the Securities Act and may be resold only
if registered pursuant to the provisions of the Securities Act or if an
exemption from registration is available, except under circumstances where
neither such registration nor such an exemption is required by law, and that the
Issuer is not required to register the Notes.

Section 6.2. Source of Funds. Each Purchaser severally represents that at least
one of the following statements is an accurate representation as to each source
of funds (a “Source”) to be used by such Purchaser to pay the purchase price of
the Notes to be purchased by such Purchaser hereunder:

(a) the Source is an “insurance company general account” (as the term is defined
in the United States Department of Labor’s Prohibited Transaction Exemption
(“PTE”) 95-60) in respect of which the reserves and liabilities (as defined by
the annual statement for life insurance companies approved by the NAIC (the
“NAIC Annual Statement”)) for the general account contract(s) held by or on
behalf of any employee benefit plan together with the amount of the reserves and
liabilities for the general account contract(s) held by or on behalf of any
other employee benefit plans maintained by the same employer (or affiliate
thereof as defined in PTE 95-60) or by the same employee organization in the
general account do not exceed 10% of the total reserves and liabilities of the
general account (exclusive of separate account liabilities) plus surplus as set
forth in the NAIC Annual Statement filed with such Purchaser’s state of
domicile; or

 

-12-



--------------------------------------------------------------------------------

Retail Properties of America, Inc.

   Note Purchase Agreement

 

(b) the Source is a separate account that is maintained solely in connection
with such Purchaser’s fixed contractual obligations under which the amounts
payable, or credited, to any employee benefit plan (or its related trust) that
has any interest in such separate account (or to any participant or beneficiary
of such plan (including any annuitant)) are not affected in any manner by the
investment performance of the separate account; or

(c) the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90-1 or (ii) a bank collective investment fund, within
the meaning of the PTE 91-38 and, except as disclosed by such Purchaser to the
Issuer in writing pursuant to this clause (c), no employee benefit plan or group
of plans maintained by the same employer or employee organization beneficially
owns more than 10% of all assets allocated to such pooled separate account or
collective investment fund; or

(d) the Source constitutes assets of an “investment fund” (within the meaning of
Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or
by the same employee organization and managed by such QPAM, represent more than
20% of the total client assets managed by such QPAM, the conditions of Part I(c)
and (g) of the QPAM Exemption are satisfied, neither the QPAM nor a person
controlling or controlled by the QPAM maintains an ownership interest in the
Issuer that would cause the QPAM and the Issuer to be “related” within the
meaning of Part VI(h) of the QPAM Exemption and (i) the identity of such QPAM
and (ii) the names of any employee benefit plans whose assets in the investment
fund, when combined with the assets of all other employee benefit plans
established or maintained by the same employer or by an affiliate (within the
meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or by the same
employee organization, represent 10% or more of the assets of such investment
fund, have been disclosed to the Issuer in writing pursuant to this clause
(d);or

(e) the Source constitutes assets of a “plan(s)” (within the meaning of Part
IV(h) of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM Exemption),
the conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Part IV(d)(3) of the INHAM Exemption) owns a 10%
or more interest in the Issuer and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Issuer in writing pursuant to this clause (e); or

 

-13-



--------------------------------------------------------------------------------

Retail Properties of America, Inc.

   Note Purchase Agreement

 

(f) the Source is a governmental plan; or

(g) the Source is one or more employee benefit plans, or a separate account or
trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Issuer in writing pursuant to this clause (g); or

(h) the Source does not include assets of any employee benefit plan, other than
a plan exempt from the coverage of ERISA.

As used in this Section 6.2, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.

SECTION 7. INFORMATION AS TO ISSUER.

Section 7.1. Financial and Business Information. The Issuer shall deliver to
each Purchaser and each holder of a Note that is an Institutional Investor:

(a) Quarterly Statements — within 60 days (or such shorter period as is the
earlier of (x) 15 days greater than the period applicable to the filing of the
Issuer’s Quarterly Report on Form 10-Q (the “Form 10-Q”) with the SEC regardless
of whether the Issuer is subject to the filing requirements thereof and (y) the
date by which such financial statements are required to be delivered under the
Primary Credit Facility or the date on which such corresponding financial
statements are delivered under the Primary Credit Facility if such delivery
occurs earlier than such required delivery date) after the end of each quarterly
fiscal period in each fiscal year of the Issuer (other than the last quarterly
fiscal period of each such fiscal year), duplicate copies of,

(i) a consolidated balance sheet of the Issuer and its Subsidiaries as at the
end of such quarter, and

(ii) consolidated statements of income, changes in shareholders’ equity and cash
flows of the Issuer and its Subsidiaries for such quarter and (in the case of
the second and third quarters) for the portion of the fiscal year ending with
such quarter,

setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments, provided that delivery within the time period specified above of
copies of the Issuer’s Form 10-Q prepared in compliance with the requirements
therefor and filed with the SEC shall be deemed to satisfy the requirements of
this Section 7.1(a);

 

-14-



--------------------------------------------------------------------------------

Retail Properties of America, Inc.

   Note Purchase Agreement

 

(b) Annual Statements — within 105 days (or such shorter period as is the
earlier of (x) 15 days greater than the period applicable to the filing of the
Issuer’s Annual Report on Form 10-K (the “Form 10-K”) with the SEC regardless of
whether the Issuer is subject to the filing requirements thereof and (y) the
date by which such financial statements are required to be delivered under the
Primary Credit Facility or the date on which such corresponding financial
statements are delivered under the Primary Credit Facility if such delivery
occurs earlier than such required delivery date) after the end of each fiscal
year of the Issuer, duplicate copies of

(i) a consolidated balance sheet of the Issuer and its Subsidiaries as at the
end of such year, and

(ii) consolidated statements of income, changes in shareholders’ equity and cash
flows of the Issuer and its Subsidiaries for such year,

setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon (without a “going concern” or similar
qualification or exception and without any qualification or exception as to the
scope of the audit on which such opinion is based) of independent public
accountants of recognized national standing, which opinion shall state that such
financial statements present fairly, in all material respects, the financial
position of the companies being reported upon and their results of operations
and cash flows and have been prepared in conformity with GAAP, and that the
examination of such accountants in connection with such financial statements has
been made in accordance with generally accepted auditing standards, and that
such audit provides a reasonable basis for such opinion in the circumstances,
provided that the delivery within the time period specified above of the
Issuer’s Form 10-K for such fiscal year (together with the Issuer’s annual
report to shareholders, if any, prepared pursuant to Rule 14a-3 under the
Securities Exchange Act of 1934) prepared in accordance with the requirements
therefor and filed with the SEC, shall be deemed to satisfy the requirements of
this Section 7.1(b);

(c) SEC and Other Reports — promptly upon their becoming available, one copy of
(i) each financial statement, report, notice or proxy statement sent by the
Issuer or any Subsidiary to the administrative agent under the Primary Credit
Facility (excluding information sent to such banks in the ordinary course of
administration of a bank facility, such as information relating to pricing and
borrowing availability) or to its public Securities holders generally, and
(ii) each regular or periodic report, each registration statement (without
exhibits except as expressly requested by such Purchaser or holder), and each
prospectus and all amendments thereto filed by the Issuer or any Subsidiary with
the SEC and of all press releases concerning developments that are Material;

(d) Notice of Default or Event of Default — promptly, and in any event within
five Business Days after a Responsible Officer becoming aware of the existence
of any Default or Event of Default or that any Person has given any notice or
taken any action with respect to a claimed default hereunder or that any Person
has given any notice or taken any action with respect to a claimed default of
the type referred to in Section 11(f), a written notice specifying the nature
and period of existence thereof and what action the Issuer is taking or proposes
to take with respect thereto;

 

-15-



--------------------------------------------------------------------------------

Retail Properties of America, Inc.

   Note Purchase Agreement

 

(e) ERISA Matters — promptly, and in any event within five days after a
Responsible Officer becoming aware of any of the following, a written notice
setting forth the nature thereof and the action, if any, that the Issuer or an
ERISA Affiliate proposes to take with respect thereto:

(i) with respect to any Plan, any reportable event, as defined in section
4043(c) of ERISA and the regulations thereunder, for which notice thereof has
not been waived pursuant to such regulations as in effect on the date hereof; or

(ii) the taking by the PBGC of steps to institute, or the threatening by the
PBGC of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Issuer or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan; or

(iii) any event, transaction or condition that could result in the incurrence of
any liability by the Issuer or any ERISA Affiliate pursuant to Title I or IV of
ERISA or the penalty or excise tax provisions of the Code relating to employee
benefit plans, or in the imposition of any Lien on any of the rights, properties
or assets of the Issuer or any ERISA Affiliate pursuant to Title I or IV of
ERISA or such penalty or excise tax provisions, if such liability or Lien, taken
together with any other such liabilities or Liens then existing, could
reasonably be expected to have a Material Adverse Effect;

(f) Notices from Governmental Authority — promptly, and in any event within 30
days of receipt thereof, copies of any notice to the Issuer or any Subsidiary
from any federal or state Governmental Authority relating to any order, ruling,
statute or other law or regulation that could reasonably be expected to have a
Material Adverse Effect;

(g) Resignation or Replacement of Auditors — within ten days following the date
on which the Issuer’s auditors resign or the Issuer elects to change auditors,
as the case may be, notification thereof, together with such supporting
information as the Required Holders may request; and

(h) Requested Information — with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Issuer or any of its Subsidiaries (including, but
without limitation, actual copies of the Issuer’s Form 10-Q and Form 10-K) or
relating to the ability of (i) the Issuer to perform its obligations hereunder
and, under the Notes or (ii) the ability of any Subsidiary Guarantor to perform
its obligations under the Subsidiary Guaranty, as from time to time may be
reasonably requested by any such Purchaser or holder of a Note.

 

-16-



--------------------------------------------------------------------------------

Retail Properties of America, Inc.

   Note Purchase Agreement

 

Section 7.2. Officer’s Certificate. Each set of financial statements delivered
to a Purchaser or a holder of a Note pursuant to Section 7.1(a) or
Section 7.1(b) shall be accompanied by a certificate of a Senior Financial
Officer:

(a) Covenant Compliance — setting forth the information from such financial
statements that is required in order to establish whether the Issuer was in
compliance with the requirements of Section 10 during the quarterly or annual
period covered by the statements then being furnished, (including with respect
to each such provision that involves mathematical calculations, the information
from such financial statements that is required to perform such calculations)
and detailed calculations of the maximum or minimum amount, ratio or percentage,
as the case may be, permissible under the terms of such Section, and the
calculation of the amount, ratio or percentage then in existence. In the event
that the Issuer or any Subsidiary has made an election to measure any financial
liability using fair value (which election is being disregarded for purposes of
determining compliance with this Agreement pursuant to Section 22.2) as to the
period covered by any such financial statement, such Senior Financial Officer’s
certificate as to such period shall include a reconciliation from GAAP with
respect to such election; and

(b) Event of Default — certifying that such Senior Financial Officer has
reviewed the relevant terms hereof and has made, or caused to be made, under his
or her supervision, a review of the transactions and conditions of the Issuer
and its Subsidiaries from the beginning of the quarterly or annual period
covered by the statements then being furnished to the date of the certificate
and that such review shall not have disclosed the existence during such period
of any condition or event that constitutes a Default or an Event of Default or,
if any such condition or event existed or exists (including, without limitation,
any such event or condition resulting from the failure of the Issuer or any
Subsidiary to comply with any Environmental Law), specifying the nature and
period of existence thereof and what action the Issuer shall have taken or
proposes to take with respect thereto.

Section 7.3. Visitation. The Issuer shall permit the representatives of each
Purchaser and each holder of a Note that is an Institutional Investor:

(a) No Default — if no Default or Event of Default then exists, at the expense
of such Purchaser and such holder and upon reasonable prior notice to the
Issuer, to visit the principal executive office of the Issuer, to discuss the
affairs, finances and accounts of the Issuer and its Subsidiaries with the
Issuer’s officers, and (with the consent of the Issuer, which consent will not
be unreasonably withheld) its independent public accountants (it being
understood and agreed that only one such request for a discussion with the
Issuer’s independent public accountants shall be made per fiscal year by all
Purchasers and such discussion shall be held on or around the end of the SAS 100
review period), and (with the consent of the Issuer, which consent will not be
unreasonably withheld) to visit the other offices and properties of the Issuer
and each Subsidiary, all at

 

-17-



--------------------------------------------------------------------------------

Retail Properties of America, Inc.

   Note Purchase Agreement

 

such reasonable times and as often as may be reasonably requested in writing;
provided that such Purchaser shall only be permitted to make one such visit or
have one such discussion per fiscal year and, provided, further that no such
request by any Purchaser may be made within the six (6) month period following
the date of any all-Purchasers’ visiting date wherein all Purchasers are invited
by Issuer to its principal executive office; and

(b) Default — if a Default or Event of Default then exists, at the expense of
the Issuer to visit and inspect any of the offices or properties of the Issuer
or any Subsidiary, to examine all their respective books of account, records,
reports and other papers, to make copies and extracts therefrom, and to discuss
their respective affairs, finances and accounts with their respective officers
and independent public accountants (and by this provision the Issuer authorizes
said accountants to discuss the affairs, finances and accounts of the Issuer and
its Subsidiaries, all at such times and as often as may be requested).

Section 7.4. Electronic Delivery. Financial statements, opinions of independent
certified public accountants, other information and Officer’s Certificates that
are required to be delivered by the Issuer pursuant to Sections 7.1(a), (b) or
(c) and Section 7.2 shall be deemed to have been delivered if the Issuer
satisfies any of the following requirements with respect thereto:

(i) such financial statements satisfying the requirements of Section 7.1(a) or
(b) and related Officer’s Certificate satisfying the requirements of Section 7.2
are delivered to each Purchaser or holder of a Note by e-mail;

(ii) the Issuer shall have timely filed such Form 10-Q or Form 10-K, satisfying
the requirements of Section 7.1(a) or Section 7.1(b), as the case may be, with
the SEC on EDGAR and shall have made such form and the related Officer’s
Certificate satisfying the requirements of Section 7.2 available on its home
page on the internet, which is located at http://www.rpai.com as of the date of
this Agreement;

(iii) such financial statements satisfying the requirements of Section 7.1(a) or
Section 7.1(b) and related Officer’s Certificate(s) satisfying the requirements
of Section 7.2 are timely posted by or on behalf of the Issuer, on IntraLinks or
on any other similar website to which each holder of Notes has free access; or

(iv) the Issuer shall have filed any of the items referred to in Section 7.1(c)
with the SEC on EDGAR and shall have made such items available on its home page
on the internet or on IntraLinks or on any other similar website to which each
holder of Notes has free access;

provided however, that in the case of any of clauses (ii), (iii) or (iv), the
Issuer shall have given each holder of a Note prior written notice, which may be
by e-mail or in accordance with Section 18, of such posting or filing in
connection with each delivery provided further, that upon request of any holder
to receive paper copies of such forms, financial statements and Officer’s
Certificates or to receive them by e-mail, the Issuer will promptly e-mail them
or deliver such paper copies, as the case may be, to such holder.

 

-18-



--------------------------------------------------------------------------------

Retail Properties of America, Inc.

   Note Purchase Agreement

 

SECTION 8. PAYMENT AND PREPAYMENT OF THE NOTES.

Section 8.1. Maturity. As provided therein, the entire unpaid principal balance
of each Note shall be due and payable on the Maturity Date thereof.

Section 8.2. Optional Prepayments with Make-Whole Amount. (a) The Issuer may, at
its option, upon notice as provided below, prepay at any time all, or from time
to time any part of, any series of Notes, in an amount not less than 5% of the
aggregate principal amount of such series of Notes then outstanding in the case
of a partial prepayment, at 100% of the principal amount so prepaid, and the
Make-Whole Amount determined for the prepayment date with respect to such
principal amount (provided that no Make-Whole Amount shall be due if any series
of Notes is prepaid during the last sixty (60) days of the term of such series
of Notes). The Issuer will give each holder of Notes written notice of each
optional prepayment under this Section 8.2 not less than ten days and not more
than 60 days prior to the date fixed for such prepayment unless the Issuer and
the Required Holders agree to another time period pursuant to Section 17. Each
such notice shall specify such date (which shall be a Business Day), the
aggregate principal amount of such series of Notes to be prepaid on such date,
the principal amount of each series of Notes held by such holder to be prepaid
(determined in accordance with Section 8.3), and the interest to be paid on the
prepayment date with respect to such principal amount being prepaid, and shall
be accompanied by a certificate of a Senior Financial Officer as to the
estimated Make-Whole Amount due in connection with such prepayment (calculated
as if the date of such notice were the date of the prepayment), setting forth
the details of such computation. Two Business Days prior to such prepayment, the
Issuer shall deliver to each holder of Notes a certificate of a Senior Financial
Officer specifying the calculation of such Make-Whole Amount as of the specified
prepayment date.

(b) Notwithstanding anything contained in this Section 8.2 to the contrary, if
and so long as any Default or Event of Default shall have occurred and be
continuing, any partial prepayment of the Notes pursuant to the provisions of
Section 8.2(a) shall be allocated among all of the Notes of all series at the
time outstanding in proportion, as nearly as practicable, to the respective
unpaid principal amounts thereof.

Section 8.3. Allocation of Partial Prepayments. In the case of each partial
prepayment of a series of Notes pursuant to Section 8.2, the principal amount of
the Notes of such series to be prepaid shall be allocated among all of the Notes
of such series at the time outstanding in proportion, as nearly as practicable,
to the respective unpaid principal amounts thereof not theretofore called for
prepayment. Any prepayments pursuant to Section 8.8 shall be applied only to the
Notes of the holders electing to participate in such prepayment.

Section 8.4. Maturity; Surrender, Etc. In the case of each optional prepayment
of Notes pursuant to this Section 8, the principal amount of each Note to be
prepaid shall mature and become due and payable on the date fixed for such
prepayment, together with interest on such principal amount accrued to such date
and the applicable Make-Whole Amount, if any. From

 

-19-



--------------------------------------------------------------------------------

Retail Properties of America, Inc.

   Note Purchase Agreement

 

and after such date, unless the Issuer shall fail to pay such principal amount
when so due and payable, together with the interest and Make-Whole Amount, if
any, as aforesaid, interest on such principal amount shall cease to accrue. Any
Note paid or prepaid in full shall be surrendered to the Issuer and cancelled
and shall not be reissued, and no Note shall be issued in lieu of any prepaid
principal amount of any Note.

Section 8.5. Purchase of Notes. The Issuer will not and will not permit any
Affiliate to purchase, redeem, prepay or otherwise acquire, directly or
indirectly, any of the outstanding Notes of any series except (a) upon the
payment or prepayment of the Notes of any series in accordance with this
Agreement and the Notes or (b) pursuant to an offer to purchase made by the
Issuer or any of their Affiliates pro rata to the holders of all Notes of any
series at the time outstanding upon the same terms and conditions. Any such
offer shall provide each holder with sufficient information to enable it to make
an informed decision with respect to such offer, and shall remain open for at
least 10 Business Days. The Issuer will promptly cancel all Notes acquired by it
or any Affiliate pursuant to any payment or prepayment of Notes pursuant to this
Agreement and no Notes may be issued in substitution or exchange for any such
Notes.

Section 8.6. Make-Whole Amount.

“Make-Whole Amount” means, with respect to any Note, an amount equal to the
excess, if any, of the Discounted Value of the Remaining Scheduled Payments with
respect to the Called Principal of such Note over the amount of such Called
Principal, provided that the Make-Whole Amount may in no event be less than
zero. For the purposes of determining the Make-Whole Amount, the following terms
have the following meanings:

“Called Principal” means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to Section 8.2 or has become or is declared to be
immediately due and payable pursuant to Section 12.1, as the context requires.

“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.

“Reinvestment Yield” means, with respect to the Called Principal of any Note,
.50% over the yield to maturity implied by the yield(s) reported as of 10:00
a.m. (New York City time) on the second Business Day preceding the Settlement
Date with respect to such Called Principal, on the display designated as “Page
PX1” (or such other display as may replace Page PX1) on Bloomberg Financial
Markets for the most recently issued actively traded on-the-run U.S. Treasury
securities (“Reported”) having a maturity equal to the Remaining Average Life of
such Called Principal as of such Settlement Date. If there are no such U.S.
Treasury securities Reported having a maturity equal to such Remaining Average
Life, then such implied yield to maturity will be determined by (a) converting
U.S. Treasury bill quotations to bond equivalent yields in accordance with
accepted financial practice and (b) interpolating linearly between the

 

-20-



--------------------------------------------------------------------------------

Retail Properties of America, Inc.

   Note Purchase Agreement

 

yields Reported for the applicable most recently issued actively traded
on-the-run U.S. Treasury securities with the maturities (1) closest to and
greater than such Remaining Average Life and (2) closest to and less than such
Remaining Average Life. The Reinvestment Yield shall be rounded to the number of
decimal places as appears in the interest rate of the applicable Note.

If such yields are not Reported or the yields Reported as of such time are not
ascertainable (including by way of interpolation), then “Reinvestment Yield”
means, with respect to the Called Principal of any Note, .50% over the yield to
maturity implied by the U.S. Treasury constant maturity yields reported, for the
latest day for which such yields have been so reported as of the second Business
Day preceding the Settlement Date with respect to such Called Principal, in
Federal Reserve Statistical Release H.15 (or any comparable successor
publication) for the U.S. Treasury constant maturity having a term equal to the
Remaining Average Life of such Called Principal as of such Settlement Date. If
there is no such U.S. Treasury constant maturity having a term equal to such
Remaining Average Life, such implied yield to maturity will be determined by
interpolating linearly between (1) the U.S. Treasury constant maturity so
reported with the term closest to and greater than such Remaining Average Life
and (2) the U.S. Treasury constant maturity so reported with the term closest to
and less than such Remaining Average Life. The Reinvestment Yield shall be
rounded to the number of decimal places as appears in the interest rate of the
applicable Note.

“Remaining Average Life” means, with respect to any Called Principal, the number
of years obtained by dividing (i) such Called Principal into (ii) the sum of the
products obtained by multiplying (a) the principal component of each Remaining
Scheduled Payment with respect to such Called Principal by (b) the number of
years, computed on the basis of a 360-day year composed of twelve 30-day months
and calculated to two decimal places, that will elapse between the Settlement
Date with respect to such Called Principal and the scheduled due date of such
Remaining Scheduled Payment.

“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date,
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the Notes, then the amount of the next succeeding
scheduled interest payment will be reduced by the amount of interest accrued to
such Settlement Date and required to be paid on such Settlement Date pursuant to
Section 8.4 or Section 12.1.

“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2 or
has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.

Section 8.7. Payments Due on Non-Business Days. Anything in this Agreement or
the Notes to the contrary notwithstanding, (x) subject to clause (y), any
payment of interest on any Note that is due on a date that is not a Business Day
shall be made on the next succeeding Business Day without including the
additional days elapsed in the computation of the interest payable on such next
succeeding Business Day; and (y) any payment of principal of or

 

-21-



--------------------------------------------------------------------------------

Retail Properties of America, Inc.

   Note Purchase Agreement

 

Make-Whole Amount on any Note (including principal due on the Maturity Date of
such Note) that is due on a date that is not a Business Day shall be made on the
next succeeding Business Day and shall include the additional days elapsed in
the computation of interest payable on such next succeeding Business Day.

Section 8.8. Change in Control.

(a) Notice of Change in Control. The Issuer will, within ten (10) Business Days
after the occurrence of any Change in Control, give written notice (the “Change
in Control Notice”) of such Change in Control to each holder of Notes. Such
Change in Control Notice shall contain and constitute an offer to prepay the
Notes as described in Section 8.8(b) hereof and shall be accompanied by the
certificate described in Section 8.8(e).

(b) Offer to Prepay Notes. The offer to prepay Notes contemplated by
Section 8.8(a) shall be an offer to prepay, in accordance with and subject to
this Section 8.8, all, but not less than all, the Notes held by each holder (in
this case only, “holder” in respect of any Note registered in the name of a
nominee for a disclosed beneficial owner shall mean such beneficial owner) on a
date specified in such Change in Control Notice (the “Proposed Prepayment
Date”). Such date shall be not fewer than 30 days and not more than 60 days
after the date of delivery of the Change in Control Notice.

(c) Acceptance. Any holder of Notes may accept the offer to prepay made pursuant
to this Section 8.8 by causing a notice of such acceptance to be delivered to
the Issuer not fewer than 10 days prior to the Proposed Prepayment Date. A
failure by a holder of Notes to respond to an offer to prepay made pursuant to
this Section 8.8 shall be deemed to constitute a rejection of such offer by such
holder.

(d) Prepayment. Prepayment of the Notes to be prepaid pursuant to this
Section 8.8 shall be at 100% of the principal amount of the Notes together with
accrued and unpaid interest thereon but without any Make-Whole Amount or other
premium. The prepayment shall be made on the Proposed Prepayment Date.

(e) Officer’s Certificate. Each offer to prepay the Notes pursuant to this
Section 8.8 shall be accompanied by a certificate, executed by a Senior
Financial Officer and dated the date of delivery of the Change in Control
Notice, specifying: (i) the Proposed Prepayment Date; (ii) that such offer is
made pursuant to this Section 8.8; (iii) the principal amount of each Note
offered to be prepaid (which shall be 100% of the outstanding principal balance
of each such Note); (iv) the interest that would be due on each Note offered to
be prepaid, accrued to the Proposed Prepayment Date; (v) that the conditions of
this Section 8.8 required to be fulfilled prior to the giving of notice have
been fulfilled and (vi) in reasonable detail, the general nature and date of the
Change in Control.

SECTION 9. AFFIRMATIVE COVENANTS.

From the date of this Agreement until the Closing and thereafter, the Issuer
covenants that so long as any of the Notes are outstanding:

 

-22-



--------------------------------------------------------------------------------

Retail Properties of America, Inc.

   Note Purchase Agreement

 

Section 9.1. Compliance with Laws. Without limiting Section 10.4, the Issuer
will, and will cause each of its Subsidiaries to, comply with all laws,
ordinances or governmental rules or regulations to which each of them is
subject, including, without limitation, ERISA, Environmental Laws, the USA
PATRIOT Act and the other laws and regulations that are referred to in
Section 5.16, and will obtain and maintain in effect all licenses, certificates,
permits, franchises and other governmental authorizations necessary to the
ownership of their respective properties or to the conduct of their respective
businesses, in each case to the extent necessary to ensure that non-compliance
with such laws, ordinances or governmental rules or regulations or failures to
obtain or maintain in effect such licenses, certificates, permits, franchises
and other governmental authorizations could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

Section 9.2. Insurance. The Issuer will, and will cause each of its Subsidiaries
to, maintain, with financially sound and reputable insurers, insurance with
respect to their respective properties and businesses against such casualties
and contingencies, of such types, on such terms and in such amounts (including
deductibles, co-insurance and self-insurance, if adequate reserves are
maintained with respect thereto) as is customary in the case of entities of
established reputations engaged in the same or a similar business and similarly
situated, except where failure to maintain such insurance could not reasonably
be expected to cause a Material Adverse Effect.

Section 9.3. Maintenance of Properties. The Issuer will, and will cause each of
its Subsidiaries to, maintain and keep, or cause to be maintained and kept,
their respective properties in good repair, working order and condition (other
than ordinary wear and tear), so that the business carried on in connection
therewith may be properly conducted at all times, provided that this Section
shall not prevent the Issuer or any Subsidiary from discontinuing the operation
and the maintenance of any of its properties if such discontinuance is desirable
in the conduct of its business and the Issuer has concluded that such
discontinuance could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

Section 9.4. Payment of Taxes and Claims. The Issuer will, and will cause each
of its Subsidiaries to, file all tax returns required to be filed in any
jurisdiction and to pay and discharge all taxes shown to be due and payable on
such returns and all other taxes, assessments, governmental charges, or levies
imposed on them or any of their properties, assets, income or franchises, to the
extent the same have become due and payable and before they have become
delinquent and all claims for which sums have become due and payable that have
or might become a Lien on properties or assets of the Issuer or any Subsidiary,
provided that neither the Issuer nor any Subsidiary need pay any such tax,
assessment, charge, levy or claim if (i) the amount, applicability or validity
thereof is contested by the Issuer or such Subsidiary on a timely basis in good
faith and in appropriate proceedings, and the Issuer or a Subsidiary has
established adequate reserves therefor in accordance with GAAP on the books of
the Issuer or such Subsidiary or (ii) the nonpayment of all such taxes,
assessments, charges, levies and claims could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

Section 9.5. Corporate Existence, Etc. Subject to Section 10.2, the Issuer will
at all times preserve and keep its corporate existence in full force and effect.
Subject to Section 10.2, the Issuer will at all times preserve and keep in full
force and effect the corporate existence of

 

-23-



--------------------------------------------------------------------------------

Retail Properties of America, Inc.

   Note Purchase Agreement

 

each of its Subsidiaries (unless merged into the Issuer or a Wholly-Owned
Subsidiary) and all rights and franchises of the Issuer and its Subsidiaries
unless, in the good faith judgment of the Issuer, the termination of or failure
to preserve and keep in full force and effect such corporate existence, right or
franchise could not, individually or in the aggregate, have a Material Adverse
Effect.

Section 9.6. Books and Records. The Issuer will, and will cause each of its
Subsidiaries to, maintain proper books of record and account in conformity with
GAAP and all applicable requirements of any Governmental Authority having legal
or regulatory jurisdiction over the Issuer or such Subsidiary, as the case may
be. The Issuer will, and will cause each of its Subsidiaries to, keep books,
records and accounts which, in reasonable detail, accurately reflect all
transactions and dispositions of assets. The Issuer has devised a system of
internal accounting controls for the Consolidated Group sufficient to provide
reasonable assurances that its books, records, and accounts accurately reflect
all transactions and dispositions of assets and the Issuer will continue to
maintain such system.

Section 9.7 Subsidiary Guarantors. (a) The Issuer will cause each of its
Subsidiaries that (x) guarantees or otherwise becomes liable at any time,
whether as a borrower or an additional or co-borrower or otherwise, for or in
respect of any Indebtedness under any Primary Credit Facility, or (y) is or
becomes liable for any Recourse Indebtedness (other than a Subsidiary of the
Issuer which (A) owns a single project encumbered by Liens securing Secured
Indebtedness permitted to exist hereunder or (B) is not a Wholly-Owned
Subsidiary of the Issuer), to concurrently therewith:

(1) enter into an agreement in form and substance reasonably satisfactory to the
Required Holders (it being understood and agreed that any agreement
substantially similar to the subsidiary guarantee required by the Primary Credit
Facility shall be deemed satisfactory to the Required Holders) providing for the
guaranty by such Subsidiary, on a joint and several basis with all other such
Subsidiaries, of (i) the prompt payment in full when due of all amounts payable
by the Issuer pursuant to the Notes (whether for principal, interest, Make-Whole
Amount or otherwise) and this Agreement, including, without limitation, all
indemnities, fees and expenses payable by the Issuer thereunder and (ii) the
prompt, full and faithful performance, observance and discharge by the Issuer of
each and every covenant, agreement, undertaking and provision required pursuant
to the Notes or this Agreement to be performed, observed or discharged by it (a
“Subsidiary Guaranty”); and

(2) deliver the following to each holder of a Note:

(i) an executed counterpart of such Subsidiary Guaranty;

(ii) to the extent required under the Primary Credit Facility, a certificate
signed by an authorized responsible officer of such Subsidiary containing
representations and warranties on behalf of such Subsidiary to the same effect,
mutatis mutandis, as those contained in Section 5 of this Agreement (but with
respect to such Subsidiary and such Subsidiary Guaranty rather than the Issuer);

 

-24-



--------------------------------------------------------------------------------

Retail Properties of America, Inc.

   Note Purchase Agreement

 

(iii) to the extent required under the Primary Credit Facility, documents to
evidence the due organization, continuing existence and good standing of such
Subsidiary and the due authorization by all requisite action on the part of such
Subsidiary of the execution and delivery of such Subsidiary Guaranty and the
performance by such Subsidiary of its obligations thereunder; and

(iv) to the extent required under the Primary Credit Facility, an opinion of
counsel reasonably satisfactory to the Required Holders covering such matters
relating to such Subsidiary and such Subsidiary Guaranty as the Required Holders
may reasonably request.

(b) Release of Guarantors. The Issuer may request in writing that the holders of
the Notes release a Subsidiary Guarantor, if: (i) such Subsidiary does not have
any liability as a guarantor, borrower, co-borrower or otherwise with respect to
all Indebtedness under the Primary Credit Facility, (ii) such Subsidiary does
not have any liability under any other Recourse Indebtedness (other than a
Subsidiary of the Issuer which (A) owns a single project encumbered by Liens
securing Secured Indebtedness permitted to exist hereunder or (B) is not a
Wholly-Owned Subsidiary of the Issuer); (iii) no Default or Event of Default
shall then be in existence or would occur as a result of such release; and
(iv) if any fee or other form of consideration is given to any holder of
Indebtedness under the Primary Credit Facility directly related to releasing
such Subsidiary Guarantor, the holders of the Notes shall receive equivalent
consideration (or other form of consideration reasonably acceptable to the
Required Holders). Together with any such request, the Issuer shall deliver to
the holders of the Notes an Officer’s Certificate certifying that the conditions
set forth in immediately preceding clauses (i), (ii), (iii) and (iv) will be
true and correct upon the release of such Subsidiary Guarantor. No later than 10
Business Days following the receipt by the holders of the Notes of such written
request and the related Officer’s Certificate and so long as the conditions set
forth in immediately preceding clauses (i), (ii), (iii) and (iv) will be true
and correct, the release shall be effective automatically and each holder of
Notes shall execute and deliver, at the sole cost and expense of the Issuer,
such documents as Issuer may reasonably request to evidence such release.

Section 9.8 Priority of Obligations. The Issuer’s obligations under the Notes
and each Subsidiary Guarantor’s obligations under the Subsidiary Guaranty, if
any, will at all times rank pari passu in priority of payment with all other
senior unsecured Indebtedness of the Issuer and the Subsidiary Guarantors, as
the case may be.

Section 9.9. Maintenance of Status. The Issuer shall at all times maintain its
status as a real estate investment trust in compliance with all applicable
provisions of the Code relating to such status.

Although it will not be a Default or an Event of Default if the Issuer fails to
comply with any provision of Section 9 on or after the date of this Agreement
and prior to the Closing, if such a failure occurs, then a Purchaser may elect
not to purchase the Notes on the date of Closing that is specified in Section 3.

 

-25-



--------------------------------------------------------------------------------

Retail Properties of America, Inc.

   Note Purchase Agreement

 

SECTION 10. NEGATIVE COVENANTS.

From the date of this Agreement until the Closing and thereafter, the Issuer
covenants that so long as any of the Notes are outstanding:

Section 10.1. Transactions with Affiliates. The Issuer will not and will not
permit any Subsidiary to enter into directly or indirectly any transaction or
group of related transactions (including without limitation the purchase, lease,
sale or exchange of properties of any kind or the rendering of any service) with
any Affiliate, (other than the Issuer or another Subsidiary), except in the
ordinary course and pursuant to the reasonable requirements of the Issuer’s or
such Subsidiary’s business or upon fair and reasonable terms no less favorable
to the Issuer or such Subsidiary than would be obtainable in a comparable
arm’s-length transaction with a Person not an Affiliate.

Section 10.2. Merger, Consolidation, Etc. The Issuer will not consolidate with
or merge with any other Person or convey, transfer or lease all or substantially
all of its assets in a single transaction or series of transactions to any
Person unless:

(a) the successor formed by such consolidation or the survivor of such merger or
the Person that acquires by conveyance, transfer or lease all or substantially
all of the assets of the Issuer as an entirety, as the case may be, shall be a
solvent corporation or limited liability company, or limited partnership
organized and existing under the laws of the United States or any state thereof
(including the District of Columbia), and if the Issuer is not such corporation
or limited liability company, (i) such corporation or limited liability company
shall have executed and delivered to each holder of any Notes its assumption of
the due and punctual performance and observance of each covenant and condition
of this Agreement and the Notes and (ii) such corporation or limited liability
company shall have caused to be delivered to each holder of any Notes a
customary opinion of nationally recognized independent counsel, or other
independent counsel reasonably satisfactory to the Required Holders, to the
effect that all agreements or instruments effecting such assumption are
enforceable in accordance with their terms and comply with the terms hereof;

(b) each Subsidiary Guarantor under any Subsidiary Guaranty that is outstanding
at the time such transaction or each transaction in such a series of
transactions occurs reaffirms its obligations under such Subsidiary Guaranty in
writing at such time pursuant to documentation that is reasonably acceptable to
the Required Holders; and

(c) immediately before and immediately after giving effect to such transaction
or each transaction in any such series of transactions, no Default or Event of
Default shall have occurred and be continuing.

 

-26-



--------------------------------------------------------------------------------

Retail Properties of America, Inc.

   Note Purchase Agreement

 

Section 10.3. Line of Business. The Issuer will not and will not permit any
Subsidiary to, engage in any business if, as a result, the general nature of the
business in which the Issuer and its Subsidiaries, taken as a whole, would then
be engaged would be substantially changed from the general nature of the
business in which the Issuer and its Subsidiaries, taken as a whole, are engaged
on the date of this Agreement as described in the Memorandum.

Section 10.4. Terrorism Sanctions Regulations. The Issuer will not and will not
permit any Controlled Entity (a) to become (including by virtue of being owned
or controlled by a Blocked Person), own or control a Blocked Person or any
Person that is the target of sanctions imposed by the United Nations or by the
European Union, or (b) directly or indirectly to have any investment in or
engage in any dealing or transaction (including, without limitation, any
investment, dealing or transaction involving the proceeds of the Notes) with any
Person if such investment, dealing or transaction (i) would cause any Purchaser
or holder to be in violation of any law or regulation applicable to such
Purchaser or such holder, or (ii) is prohibited by or subject to sanctions under
any U.S. Economic Sanctions, or (c) to engage, nor shall any Affiliate of either
engage, in any activity that could subject such Person or any Purchaser or
holder to sanctions under CISADA or any similar law or regulation with respect
to Iran or any other country that is subject to U.S. Economic Sanctions.

Section 10.5. Liens. The Issuer will not nor will it permit any of its
respective Subsidiaries to, secure any Indebtedness outstanding under or
pursuant to the Primary Credit Facility unless and until the Notes (and any
guarantee delivered in connection therewith) shall concurrently be secured
equally and ratably with such Indebtedness pursuant to documentation reasonably
acceptable to the Required Holders in substance and in form, including, without
limitation, an intercreditor agreement and opinions of counsel to the Issuer
and/or any such Subsidiary, as the case may be, from counsel reasonably
acceptable to the Required Holders.

Section 10.6. Financial Covenants. (i) Issuer, on a consolidated basis with its
Subsidiaries, shall not, directly or indirectly, permit:

(a) Maximum Consolidated Leverage Ratio. The Leverage Ratio to exceed sixty
percent (60.0%);

(b) Maximum Secured Leverage Ratio. Secured Indebtedness to be more than
forty-five percent (45%) of Total Asset Value provided, that if at any time the
equivalent leverage test under (i) the Primary Credit Facility or (ii) any other
public bond Indebtedness (including, without limitation, any 144A bond
issuances) which public bond Indebtedness (including, without limitation, any
144A bond issuances) equals or exceeds $150,000,000 in aggregate principal
amount, contains a similar secured indebtedness test that is less than 45%
(whether as a result of a change in the percentage or any related definition),
such lower percentage (though in no event less than 40%) shall be used in
determining compliance with this Agreement so long as such lower percentage is
in effect and such lower percentage shall be deemed incorporated by reference
into this Agreement, mutatis mutandis, as if fully set forth in this Agreement,
provided, however, that such lower percentage shall not be increased at any time
during which a Default or Event of Default is continuing;

 

-27-



--------------------------------------------------------------------------------

Retail Properties of America, Inc.

   Note Purchase Agreement

 

(c) Maximum Unencumbered Leverage Ratio. The Unencumbered Leverage Ratio to
exceed sixty-six and two-thirds percent (66.6%); provided, that if at any time
the equivalent leverage test under the Primary Credit Facility contains a lower
percentage (whether as a result of a change in the percentage or any related
definition) that may not be exceeded, such lower percentage shall be used in
determining compliance with this Agreement so long as such lower percentage is
in effect and such lower percentage shall be deemed incorporated by reference
into this Agreement, mutatis mutandis, as if fully set forth in this Agreement;
and

(d) Minimum Interest Coverage Ratio. As of the last day of any fiscal quarter,
the Interest Coverage Ratio for the Issuer, on a consolidated basis, for the
fiscal quarter then ended, to be less than 1.5 to 1.0.

(ii) Only for so long as such covenants are also included in the Primary Credit
Facility, the Issuer, on a consolidated basis with its Subsidiaries, shall not,
directly or indirectly, permit:

(a) Unencumbered Interest Coverage Ratio. The Unencumbered Interest Coverage
Ratio to be less than 1.75 to 1:00;

(b) Consolidated Net Worth. Consolidated Net Worth to be less than
$2,535,841,266, plus seventy-five percent (75%) of the equity contributions or
sales of treasury stock received by the Issuer after the date hereof; and

(c) Limitations on Certain Investments. The Issuer or any Subsidiary to, make an
Investment in or otherwise own the following items if the aggregate value of
such Investments and other items under each of the following clauses (1) through
(5) would at any time exceed the individual percentage of Total Asset Value
limits stated in such clause and the aggregate value of all such Investments and
items under all such clauses on a combined basis would at any time exceed
twenty-five percent (25%) of Total Asset Value:

(1) Unimproved Land and any other land not included in Unimproved Land or
Construction in Progress — five percent (5%) of Total Asset Value;

(2) Investments in Investment Affiliates (valued at the greater of the cash
investment in that entity by the Issuer or the portion of Total Asset Value
attributable to such entity or its assets as the case may be) — fifteen percent
(15%) of Total Asset Value;

(3) Construction in Progress — ten percent (10%) of Total Asset Value;

(4) First Mortgage Receivables — five percent (5%) of Total Asset Value; and

(5) Marketable Securities — five percent (5%) of Total Asset Value.

 

-28-



--------------------------------------------------------------------------------

Retail Properties of America, Inc.

   Note Purchase Agreement

 

Notwithstanding the foregoing, provided that no Default or Event of Default has
occurred and is then continuing, if any of the sections in the Primary Credit
Facility that are the equivalent of Sections 10.6(ii)(a), (b) or (c) are
subsequently amended or modified, including, for the avoidance of doubt, any
definitions referenced directly or indirectly in any such section, in the
Primary Credit Facility, such amendment or modification shall automatically and
without any further action by any party to this Agreement be deemed incorporated
by reference into this Agreement, mutatis mutandi, as if set forth fully in this
Agreement solely for purposes of this Section 10.6(ii), effective beginning on
the date on which such amendment or modification is effective in the Primary
Credit Facility.

Although it will not be a Default or an Event of Default if the Issuer fails to
comply with any provision of Section 10 on or after the date of this Agreement
and prior to the Closing, if such a failure occurs, then a Purchaser may elect
not to purchase the Notes on the date of the Closing that is specified in
Section 3.

SECTION 11. EVENTS OF DEFAULT.

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:

(a) the Issuer defaults in the payment of any principal or Make-Whole Amount, if
any, on any Note when the same becomes due and payable, whether at maturity or
at a date fixed for prepayment or by declaration or otherwise; or

(b) the Issuer defaults in the payment of any interest on any Note for more than
five Business Days after the same becomes due and payable; or

(c) the Issuer defaults in the performance of or compliance with any term
contained in Section 7.1(d) or Section 10.6; or

(d) the Issuer or any Subsidiary Guarantor defaults in the performance of or
compliance with any term contained herein (other than those referred to in
Sections 11(a), 11(b) and 11(c)) or in any Subsidiary Guaranty and such default
is not remedied within 30 days after the earlier of (i) a Responsible Officer
obtaining actual knowledge of such default and (ii) the Issuer receiving written
notice of such default from any holder of a Note (any such written notice to be
identified as a “notice of default” and to refer specifically to this
Section 11(d)); or

(e) (i) any representation or warranty made in writing by or on behalf of the
Issuer or any other member of the Consolidated Group or by any officer of the
Issuer or any other member of the Consolidated Group in this Agreement or any
writing furnished in connection with the transactions contemplated hereby proves
to have been false or incorrect in any material respect on the date as of which
made, or (ii) any representation or warranty made in writing by or on behalf of
any Subsidiary Guarantor or by any officer of such Subsidiary Guarantor in any
Subsidiary Guaranty or any writing furnished in connection with such Subsidiary
Guaranty proves to have been false or incorrect in any material respect on the
date as of which made; or

 

-29-



--------------------------------------------------------------------------------

Retail Properties of America, Inc.

   Note Purchase Agreement

 

(f) (i) the Issuer or any member of the Consolidated Group is in default (as
principal or as guarantor or other surety) in the payment of any principal of or
premium or make-whole amount or interest on any Recourse Indebtedness that is
outstanding in an aggregate principal amount of at least $50,000,000 beyond any
period of grace provided with respect thereto, or (ii) the Issuer or any member
of the Consolidated Group is in default in the performance of or compliance with
any term of any evidence of any Recourse Indebtedness in an aggregate
outstanding principal amount of at least $50,000,000 or of any mortgage,
indenture or other agreement relating thereto or any other condition exists, and
as a consequence of such default or condition such Indebtedness has become, or
has been declared (or one or more Persons are entitled to declare such
Indebtedness to be), due and payable before its stated maturity or before its
regularly scheduled dates of payment, or (iii) as a consequence of the
occurrence or continuation of any event or condition (other than the passage of
time or the right of the holder of Recourse Indebtedness to convert such
Recourse Indebtedness into equity interests), (x) the Issuer or any Subsidiary
has become obligated to purchase or repay Recourse Indebtedness before its
regular maturity or before its regularly scheduled dates of payment in an
aggregate outstanding principal amount of at least $50,000,000, or (y) one or
more Persons have the right to require the Issuer or any Subsidiary so to
purchase or repay such Recourse Indebtedness in an aggregate outstanding
principal amount of at least $50,000,000; or

(g) the Issuer or any member of the Consolidated Group (other than (1) any such
other member of the Consolidated Group that, together with all other members of
the Consolidated Group (other than Issuer) then subject to any proceeding or
condition described in this Section or the immediately following Section 11(h)
does not account for more than 5.0% of the Total Asset Value at such time) or
(2) an Immaterial Subsidiary) (i) is generally not paying, or admits in writing
its inability to pay, its debts as they become due, (ii) files, or consents by
answer or otherwise to the filing against it of, a petition for relief or
reorganization or arrangement or any other petition in bankruptcy, for
liquidation or to take advantage of any bankruptcy, insolvency, reorganization,
moratorium or other similar law of any jurisdiction, (iii) makes an assignment
for the benefit of its creditors, (iv) consents to the appointment of a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated or (vi) takes corporate action for
the purpose of any of the foregoing;

(h) a court or other Governmental Authority of competent jurisdiction enters an
order appointing, without consent by the Issuer, or any member of the
Consolidated Group (other than (i) any such other member of the Consolidated
Group that, together with all other members of the Consolidated Group (other
than Issuer) then subject to any proceeding or condition described in this
Section or the immediately preceding Section 11(g) does not account for more
than 5.0% of the Total Asset Value at such time or (ii) an Immaterial
Subsidiary), a custodian, receiver, trustee or other officer with

 

-30-



--------------------------------------------------------------------------------

Retail Properties of America, Inc.

   Note Purchase Agreement

 

similar powers with respect to it or with respect to any substantial part of its
property, or constituting an order for relief or approving a petition for relief
or reorganization or any other petition in bankruptcy or for liquidation or to
take advantage of any bankruptcy or insolvency law of any jurisdiction, or
ordering the dissolution, winding-up or liquidation of the Issuer, or any member
of the Consolidated Group, or any such petition shall be filed against the
Issuer, or any member of the Consolidated Group and such petition shall not be
dismissed within 90 days; or

(i) one or more final judgments or orders for the payment of money aggregating
in excess of $50,000,000, including, without limitation, any such final order
enforcing a binding arbitration decision (other than with respect to a default
under any Non-Recourse Indebtedness), are rendered against one or more of the
Issuer and its Subsidiaries (other than an Immaterial Subsidiary) and which
judgments are not, within 60 days after entry thereof, bonded, discharged or
stayed pending appeal, or are not discharged within 60 days after the expiration
of such stay;

(j) if (i) any Plan shall fail to satisfy the minimum funding standards of ERISA
or the Code for any plan year or part thereof or a waiver of such standards or
extension of any amortization period is sought or granted under section 412 of
the Code, (ii) a notice of intent to terminate any Plan shall have been or is
reasonably expected to be filed with the PBGC or the PBGC shall have instituted
proceedings under ERISA section 4042 to terminate or appoint a trustee to
administer any Plan or the PBGC shall have notified the Issuer or any ERISA
Affiliate that a Plan may become a subject of any such proceedings, (iii) the
aggregate “amount of unfunded benefit liabilities” (within the meaning of
section 4001(a)(18) of ERISA) under all Plans, determined in accordance with
Title IV of ERISA, shall exceed an amount that could reasonably be expected to
have a Material Adverse Effect, (iv) the Issuer or any ERISA Affiliate shall
have incurred or is reasonably expected to incur any liability pursuant to Title
I or IV of ERISA or the penalty or excise tax provisions of the Code relating to
employee benefit plans, (v) the Issuer or any ERISA Affiliate withdraws from any
Multiemployer Plan, or (vi) the Issuer or any Subsidiary establishes or amends
any employee welfare benefit plan that provides post-employment welfare benefits
in a manner that would increase the liability of the Issuer or any Subsidiary
thereunder; and any such event or events described in clauses (i) through
(vi) above, either individually or together with any other such event or events,
could reasonably be expected to have a Material Adverse Effect. As used in this
Section 11(j), the terms “employee benefit plan” and “employee welfare benefit
plan” shall have the respective meanings assigned to such terms in section 3 of
ERISA; or

(k) the Subsidiary Guaranty, this Agreement or the Notes shall be declared null
and void, or the validity or enforceability thereof shall be contested by the
Issuer or its Subsidiaries party thereto or the Issuer or its Subsidiary
Guarantors party thereto shall deny it has any further liability or obligation
thereunder.

 

-31-



--------------------------------------------------------------------------------

Retail Properties of America, Inc.

   Note Purchase Agreement

 

SECTION 12. REMEDIES ON DEFAULT, ETC.

Section 12.1. Acceleration. (a) If an Event of Default with respect to the
Issuer described in Section 11(g) or (h) (other than an Event of Default
described in clause (i) of Section 11(g) or described in clause (vi) of
Section 11(g) by virtue of the fact that such clause encompasses clause (i) of
Section 11(g)) has occurred, all the Notes then outstanding shall automatically
become immediately due and payable.

(b) If any other Event of Default has occurred and is continuing, any holder or
holders of more than 50% in principal amount of the Notes at the time
outstanding may at any time at its or their option, by notice or notices to the
Issuer, declare all the Notes then outstanding to be immediately due and
payable.

(c) If any Event of Default described in Section 11(a) or (b) has occurred and
is continuing, any holder or holders of Notes at the time outstanding affected
by such Event of Default may at any time, at its or their option, by notice or
notices to the Issuer, declare all the Notes held by it or them to be
immediately due and payable.

Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the Default
Rate) and (y) the Make-Whole Amount determined in respect of such principal
amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived. The Issuer
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Issuer
(except as herein specifically provided for) and that the provision for payment
of a Make-Whole Amount by the Issuer in the event that the Notes are prepaid or
are accelerated as a result of an Event of Default, is intended to provide
compensation for the deprivation of such right under such circumstances.

Section 12.2. Other Remedies. If any Default or Event of Default has occurred
and is continuing, and irrespective of whether any Notes have become or have
been declared immediately due and payable under Section 12.1, the holder of any
Note at the time outstanding may proceed to protect and enforce the rights of
such holder by an action at law, suit in equity or other appropriate proceeding,
whether for the specific performance of any agreement contained herein or in any
Note or Subsidiary Guaranty, or for an injunction against a violation of any of
the terms hereof or thereof, or in aid of the exercise of any power granted
hereby or thereby or by law or otherwise.

Section 12.3. Rescission. At any time after any Notes have been declared due and
payable pursuant to Section 12.1(b) or (c), the holders of not less than 50% in
principal amount of the Notes then outstanding, by written notice to the Issuer,
may rescind and annul any such declaration and its consequences if (a) the
Issuer has paid all overdue interest on the Notes, all principal of and
Make-Whole Amount, if any, on any Notes that are due and payable and are unpaid
other than by reason of such declaration, and all interest on such overdue
principal and

 

-32-



--------------------------------------------------------------------------------

Retail Properties of America, Inc.

   Note Purchase Agreement

 

Make-Whole Amount, if any, and (to the extent permitted by applicable law) any
overdue interest in respect of the Notes, at the Default Rate, (b) neither the
Issuer nor any other Person shall have paid any amounts which have become due
solely by reason of such declaration, (c) all Events of Default and Defaults,
other than non-payment of amounts that have become due solely by reason of such
declaration, have been cured or have been waived pursuant to Section 17, and
(d) no judgment or decree has been entered for the payment of any monies due
pursuant hereto or to the Notes. No rescission and annulment under this
Section 12.3 will extend to or affect any subsequent Event of Default or Default
or impair any right consequent thereon.

Section 12.4. No Waivers or Election of Remedies, Expenses, Etc. No course of
dealing and no delay on the part of any holder of any Note in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
such holder’s rights, powers or remedies. No right, power or remedy conferred by
this Agreement, any Subsidiary Guaranty or any Note upon any holder thereof
shall be exclusive of any other right, power or remedy referred to herein or
therein or now or hereafter available at law, in equity, by statute or
otherwise. Without limiting the obligations of the Issuer under Section 15, the
Issuer will pay to the holder of each Note on demand such further amount as
shall be sufficient to cover all costs and expenses of such holder incurred in
any enforcement or collection under this Section 12, including, without
limitation, reasonable attorneys’ fees, expenses and disbursements.

SECTION 13. REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.

Section 13.1. Registration of Notes. The Issuer shall keep at its principal
executive office a register for the registration and registration of transfers
of Notes. The name and address of each holder of one or more Notes, each
transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register. If any holder of one or more Notes
is a nominee, then (a) the name and address of the beneficial owner of such Note
or Notes shall also be registered in such register as an owner and holder
thereof and (b) at any such beneficial owner’s option, either such beneficial
owner or its nominee may execute any amendment, waiver or consent pursuant to
this Agreement. Prior to due presentment for registration of transfer, the
Person(s) in whose name any Note(s) shall be registered shall be deemed and
treated as the owner and holder thereof for all purposes hereof, and the Issuer
shall not be affected by any notice or knowledge to the contrary. The Issuer
shall give to any holder of a Note that is an Institutional Investor promptly
upon request therefor, a complete and correct copy of the names and addresses of
all registered holders of Notes.

Section 13.2. Transfer and Exchange of Notes. Upon surrender of any Note to the
Issuer at the address and to the attention of the designated officer (all as
specified in Section 18(iii)), for registration of transfer or exchange (and in
the case of a surrender for registration of transfer accompanied by a written
instrument of transfer duly executed by the registered holder of such Note or
such holder’s attorney duly authorized in writing and accompanied by the
relevant name, address and other information for notices of each transferee of
such Note or part thereof), within ten Business Days thereafter, the Issuer
shall execute and deliver, at the Issuer’s expense (except as provided below),
one or more new Notes of the same series (as requested by the holder thereof) in
exchange therefor, in an aggregate principal amount equal to the unpaid
principal amount of the surrendered Note. Each such new Note shall be payable to
such Person as such

 

-33-



--------------------------------------------------------------------------------

Retail Properties of America, Inc.

   Note Purchase Agreement

 

holder may request and shall be substantially in the form of Schedule 1. Each
such new Note shall be dated and bear interest from the date to which interest
shall have been paid on the surrendered Note or dated the date of the
surrendered Note if no interest shall have been paid thereon. The Issuer may
require payment of a sum sufficient to cover any stamp tax or governmental
charge imposed in respect of any such transfer of Notes. Notes shall not be
transferred in denominations of less than $100,000, provided that if necessary
to enable the registration of transfer by a holder of its entire holding of
Notes, one Note may be in a denomination of less than $100,000. Any transferee,
by its acceptance of a Note registered in its name (or the name of its nominee),
shall be deemed to have made the representation set forth in Section 6.2.

Section 13.3. Replacement of Notes. Upon receipt by the Issuer at the address
and to the attention of the designated officer (all as specified in
Section 18(iii)) of evidence reasonably satisfactory to it of the ownership of
and the loss, theft, destruction or mutilation of any Note (which evidence shall
be, in the case of an Institutional Investor, notice from such Institutional
Investor of such ownership and such loss, theft, destruction or mutilation), and

(a) in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $100,000,000 or a Qualified Institutional Buyer, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or

(b) in the case of mutilation, upon surrender and cancellation thereof,

within ten Business Days thereafter, the Issuer at its own expense shall execute
and deliver, in lieu thereof, a new Note of the same series, dated and bearing
interest from the date to which interest shall have been paid on such lost,
stolen, destroyed or mutilated Note or dated the date of such lost, stolen,
destroyed or mutilated Note if no interest shall have been paid thereon.

SECTION 14. PAYMENTS ON NOTES.

Section 14.1. Place of Payment. Subject to Section 14.2 and the sentence
immediately following, payments of principal, Make-Whole Amount, if any, and
interest becoming due and payable on the Notes shall be made in New York, New
York at the principal office of Bank of America, N.A. in such jurisdiction. The
Issuer may at any time, by notice to each holder of a Note, change the place of
payment of the Notes so long as such place of payment shall be either the
principal office of the Issuer in such jurisdiction or the principal office of a
bank or trust company in such jurisdiction.

Section 14.2. Home Office Payment. So long as any Purchaser or its nominee shall
be the holder of any Note, and notwithstanding anything contained in
Section 14.1 or in such Note to the contrary, the Issuer will pay all sums
becoming due on such Note for principal, Make-Whole Amount, if any, interest and
all other amounts becoming due hereunder by the method and at the address
specified for such purpose below such Purchaser’s name in Schedule B, or by such
other method or at such other address as such Purchaser shall have from time to
time specified to the

 

-34-



--------------------------------------------------------------------------------

Retail Properties of America, Inc.

   Note Purchase Agreement

 

Issuer in writing for such purpose, without the presentation or surrender of
such Note or the making of any notation thereon, except that upon written
request of the Issuer made concurrently with or reasonably promptly after
payment or prepayment in full of any Note, such Purchaser shall surrender such
Note for cancellation, reasonably promptly after any such request, to the Issuer
at its principal executive office or at the place of payment most recently
designated by the Issuer pursuant to Section 14.1. Prior to any sale or other
disposition of any Note held by a Purchaser or its nominee, such Purchaser will,
at its election, either endorse thereon the amount of principal paid thereon and
the last date to which interest has been paid thereon or surrender such Note to
the Issuer in exchange for a new Note or Notes pursuant to Section 13.2. The
Issuer will afford the benefits of this Section 14.2 to any Institutional
Investor that is the direct or indirect transferee of any Note purchased by a
Purchaser under this Agreement and that has made the same agreement relating to
such Note as the Purchasers have made in this Section 14.2.

SECTION 15. EXPENSES, ETC.

Section 15.1. Transaction Expenses. Whether or not the transactions contemplated
hereby are consummated, the Issuer will pay all costs and expenses (including
reasonable attorneys’ fees of a special counsel and, if reasonably required by
the Required Holders, local or other counsel) incurred by the Purchasers and
each other holder of a Note in connection with such transactions and in
connection with any amendments, waivers or consents under or in respect of this
Agreement, any Subsidiary Guaranty or the Notes (whether or not such amendment,
waiver or consent becomes effective), including, without limitation: (a) the
costs and expenses incurred in enforcing or defending (or determining whether or
how to enforce or defend) any rights under this Agreement, any Subsidiary
Guaranty or the Notes or in responding to any subpoena or other legal process or
informal investigative demand issued in connection with this Agreement, any
Subsidiary Guaranty or the Notes, or by reason of being a holder of any Note,
(b) the costs and expenses, including financial advisors’ fees, incurred in
connection with the insolvency or bankruptcy of the Issuer or any Subsidiary or
in connection with any work-out or restructuring of the transactions
contemplated hereby and by the Notes and any Subsidiary Guaranty and (c) the
costs and expenses incurred in connection with the initial filing of this
Agreement and all related documents and financial information with the SVO
provided, that such costs and expenses under this clause (c) shall not exceed
$3,500 for each series of Notes. The Issuer will pay, and will save each
Purchaser and each other holder of a Note harmless from, (i) all claims in
respect of any fees, costs or expenses, if any, of brokers and finders (other
than those, if any, retained by a Purchaser or other holder in connection with
its purchase of the Notes) and (ii) any and all wire transfer fees that any bank
deducts from any payment under such Note to such holder or otherwise charges to
a holder of a Note with respect to a payment under such Note.

Section 15.2. Survival. The obligations of the Issuer under this Section 15 will
survive the payment or transfer of any Note, the enforcement, amendment or
waiver of any provision of this Agreement, any Subsidiary Guaranty or the Notes,
and the termination of this Agreement.

 

-35-



--------------------------------------------------------------------------------

Retail Properties of America, Inc.

   Note Purchase Agreement

 

SECTION 16. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.

All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by any
Purchaser of any Note or portion thereof or interest therein and the payment of
any Note, and may be relied upon by any subsequent holder of a Note, regardless
of any investigation made at any time by or on behalf of such Purchaser or any
other holder of a Note. All statements contained in any certificate or other
instrument delivered by or on behalf of the Issuer pursuant to this Agreement
shall be deemed representations and warranties of the Issuer under this
Agreement. Subject to the preceding sentence, this Agreement, the Notes and any
Subsidiary Guaranties embody the entire agreement and understanding between each
Purchaser and the Issuer and supersede all prior agreements and understandings
relating to the subject matter hereof.

SECTION 17. AMENDMENT AND WAIVER.

Section 17.1. Requirements. This Agreement and the Notes may be amended, and the
observance of any term hereof or of the Notes may be waived (either
retroactively or prospectively), only with the written consent of the Issuer and
the Required Holders, except that:

(a) no amendment or waiver of any of Sections 1, 2, 3, 4, 5, 6 or 21 hereof, or
any defined term (as it is used therein), will be effective as to any Purchaser
or holder unless consented to by such Purchaser or holder in writing; and

(b) no amendment or waiver may, without the written consent of each Purchaser
and the holder of each Note at the time outstanding, (i) subject to Section 12
relating to acceleration or rescission, change the amount or time of any
prepayment or payment of principal of, or reduce the rate or change the time of
payment or method of computation of (x) interest on the Notes or (y) the
Make-Whole Amount, (ii) change the percentage of the principal amount of the
Notes the holders of which are required to consent to any amendment or waiver or
the principal amount of the Notes that the Purchasers are to purchase pursuant
to Section 2 upon the satisfaction of the conditions to Closing that appear in
Section 4, or (iii) amend any of Sections 8 (except as set forth in the second
sentence of Section 8.2, 11(a), 11(b), 12, 17 or 20.

Section 17.2. Solicitation of Holders of Notes.

(a) Solicitation. The Issuer will provide each Purchaser and each holder of a
Note with sufficient information, sufficiently far in advance of the date a
decision is required, to enable such Purchaser and such holder to make an
informed and considered decision with respect to any proposed amendment, waiver
or consent in respect of any of the provisions hereof or of the Notes or any
Subsidiary Guaranty. The Issuer will deliver executed or true and correct copies
of each amendment, waiver or consent effected pursuant to this Section 17 or any
Subsidiary Guaranty to each Purchaser and each holder of a Note promptly
following the date on which it is executed and delivered by, or receives the
consent or approval of, the requisite Purchasers or holders of Notes.

 

-36-



--------------------------------------------------------------------------------

Retail Properties of America, Inc.

   Note Purchase Agreement

 

(b) Payment. The Issuer will not directly or indirectly pay or cause to be paid
any remuneration, whether by way of supplemental or additional interest, fee or
otherwise, or grant any security or provide other credit support, to any
Purchaser or holder of a Note as consideration for or as an inducement to the
entering into by such Purchaser or holder of any waiver or amendment of any of
the terms and provisions hereof or of any Subsidiary Guaranty or any Note unless
such remuneration is concurrently paid, or security is concurrently granted or
other credit support concurrently provided, on the same terms, ratably to each
Purchaser and each holder of a Note even if such Purchaser or holder did not
consent to such waiver or amendment.

(c) Consent in Contemplation of Transfer. Any consent given pursuant to this
Section 17 or any Subsidiary Guaranty by a holder of a Note that has transferred
or has agreed to transfer its Note to the Issuer, any Subsidiary or any
Affiliate of the Issuer in connection with such consent shall be void and of no
force or effect except solely as to such holder, and any amendments effected or
waivers granted or to be effected or granted that would not have been or would
not be so effected or granted but for such consent (and the consents of all
other holders of Notes that were acquired under the same or similar conditions)
shall be void and of no force or effect except solely as to such holder.

Section 17.3. Binding Effect, Etc. Any amendment or waiver consented to as
provided in this Section 17 or any Subsidiary Guaranty applies equally to all
Purchaser and holders of Notes and is binding upon them and upon each future
holder of any Note and upon the Issuer without regard to whether such Note has
been marked to indicate such amendment or waiver. No such amendment or waiver
will extend to or affect any obligation, covenant, agreement, Default or Event
of Default not expressly amended or waived or impair any right consequent
thereon. No course of dealing between the Issuer and any Purchaser or holder of
a Note and no delay in exercising any rights hereunder or under any Note or
Subsidiary Guaranty shall operate as a waiver of any rights of any Purchaser or
holder of such Note.

Section 17.4. Notes Held by Issuer, Etc. Solely for the purpose of determining
whether the holders of the requisite percentage of the aggregate principal
amount of Notes then outstanding approved or consented to any amendment, waiver
or consent to be given under this Agreement, any Subsidiary Guaranty or the
Notes, or have directed the taking of any action provided herein or in any
Subsidiary Guaranty or the Notes to be taken upon the direction of the holders
of a specified percentage of the aggregate principal amount of Notes then
outstanding, Notes directly or indirectly owned by the Issuer or any of its
Affiliates shall be deemed not to be outstanding.

 

-37-



--------------------------------------------------------------------------------

Retail Properties of America, Inc.

   Note Purchase Agreement

 

SECTION 18. NOTICES.

Except to the extent otherwise provided in Section 7.4, all notices and
communications provided for hereunder shall be in writing and sent (a) by
telecopy if the sender on the same day sends a confirming copy of such notice by
an internationally recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by an internationally recognized overnight delivery service
(with charges prepaid). Any such notice must be sent:

(i) if to any Purchaser or its nominee, to such Purchaser or nominee at the
address specified for such communications in Schedule B, or at such other
address as such Purchaser or nominee shall have specified to the Issuer in
writing,

(ii) if to any other holder of any Note, to such holder at such address as such
other holder shall have specified to the Issuer in writing, or

(iii) if to the Issuer, to the Issuer at its address set forth at the beginning
hereof to the attention of Angela Aman, or at such other address as the Issuer
shall have specified to the holder of each Note in writing.

Notices under this Section 18 will be deemed given only when actually received.

SECTION 19. REPRODUCTION OF DOCUMENTS.

This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser at each Closing (except the
Notes themselves), and (c) financial statements, certificates and other
information previously or hereafter furnished to any Purchaser, may be
reproduced by such Purchaser by any photographic, photostatic, electronic,
digital, or other similar process and such Purchaser may destroy any original
document so reproduced. The Issuer agrees and stipulates that, to the extent
permitted by applicable law, any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding
(whether or not the original is in existence and whether or not such
reproduction was made by such Purchaser in the regular course of business) and
any enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence. This Section 19 shall not prohibit the
Issuer or any other holder of Notes from contesting any such reproduction to the
same extent that it could contest the original, or from introducing evidence to
demonstrate the inaccuracy of any such reproduction.

SECTION 20. CONFIDENTIAL INFORMATION.

For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Issuer or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is proprietary in nature and that was clearly
marked or labeled or otherwise adequately identified when received by such
Purchaser as being confidential information of the Issuer or such Subsidiary,
provided

 

-38-



--------------------------------------------------------------------------------

Retail Properties of America, Inc.

   Note Purchase Agreement

 

that such term does not include information that (a) was publicly known or
otherwise known to such Purchaser prior to the time of such disclosure,
(b) subsequently becomes publicly known through no act or omission by such
Purchaser or any Person acting on such Purchaser’s behalf, (c) otherwise becomes
known to such Purchaser other than through disclosure by the Issuer or any
Subsidiary or (d) constitutes financial statements delivered to such Purchaser
under Section 7.1 that are otherwise publicly available. Each Purchaser will
maintain the confidentiality of such Confidential Information in accordance with
procedures adopted by such Purchaser in good faith to protect confidential
information of third parties delivered to such Purchaser, provided that such
Purchaser may deliver or disclose Confidential Information to (i) its directors,
officers, employees, agents, attorneys, trustees and affiliates (to the extent
such disclosure reasonably relates to the administration of the investment
represented by its Notes), (ii) its auditors, financial advisors and other
professional advisors who agree to hold confidential the Confidential
Information substantially in accordance with this Section 20, (iii) any other
holder of any Note, (iv) any Institutional Investor to which it sells or offers
to sell such Note or any part thereof or any participation therein (if such
Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by this Section 20), (v) any Person from which it offers
to purchase any Security of the Issuer (if such Person has agreed in writing
prior to its receipt of such Confidential Information to be bound by this
Section 20), (vi) any federal or state regulatory authority having jurisdiction
over such Purchaser, (vii) the NAIC or the SVO or, in each case, any similar
organization, or any nationally recognized rating agency that requires access to
information about such Purchaser’s investment portfolio, or (viii) any other
Person to which such delivery or disclosure may be necessary or appropriate
(w) to effect compliance with any law, rule, regulation or order applicable to
such Purchaser, (x) in response to any subpoena or other legal process, (y) in
connection with any litigation to which such Purchaser is a party or (z) if an
Event of Default has occurred and is continuing, to the extent such Purchaser
may reasonably determine such delivery and disclosure to be necessary or
appropriate in the enforcement or for the protection of the rights and remedies
under such Purchaser’s Notes, this Agreement or any Subsidiary Guaranty. Each
holder of a Note, by its acceptance of a Note, will be deemed to have agreed to
be bound by and to be entitled to the benefits of this Section 20 as though it
were a party to this Agreement. On reasonable request by the Issuer in
connection with the delivery to any holder of a Note of information required to
be delivered to such holder under this Agreement or requested by such holder
(other than a holder that is a party to this Agreement or its nominee), such
holder will enter into an agreement with the Issuer embodying this Section 20.

In the event that as a condition to receiving access to information relating to
the Issuer or its Subsidiaries in connection with the transactions contemplated
by or otherwise pursuant to this Agreement, any Purchaser or holder of a Note is
required to agree to a confidentiality undertaking (whether through IntraLinks,
another secure website, a secure virtual workspace or otherwise) which is
different from this Section 20, this Section 20 shall not be amended thereby
and, as between such Purchaser or such holder and the Issuer, this Section 20
shall supersede any such other confidentiality undertaking.

 

-39-



--------------------------------------------------------------------------------

Retail Properties of America, Inc.

   Note Purchase Agreement

 

SECTION 21. SUBSTITUTION OF PURCHASER.

Each Purchaser shall have the right to substitute any one of its Affiliates or
another Purchaser or any one of such other Purchaser’s Affiliates (a “Substitute
Purchaser”) as the purchaser of the Notes that it has agreed to purchase
hereunder, by written notice to the Issuer, which notice shall be signed by both
such Purchaser and such Substitute Purchaser, shall contain such Substitute
Purchaser’s agreement to be bound by this Agreement and shall contain a
confirmation by such Substitute Purchaser of the accuracy with respect to it of
the representations set forth in Section 6. Upon receipt of such notice, any
reference to such Purchaser in this Agreement (other than in this Section 21),
shall be deemed to refer to such Substitute Purchaser in lieu of such original
Purchaser. In the event that such Substitute Purchaser is so substituted as a
Purchaser hereunder and such Substitute Purchaser thereafter transfers to such
original Purchaser all of the Notes then held by such Substitute Purchaser, upon
receipt by the Issuer of notice of such transfer, any reference to such
Substitute Purchaser as a “Purchaser” in this Agreement (other than in this
Section 21), shall no longer be deemed to refer to such Substitute Purchaser,
but shall refer to such original Purchaser, and such original Purchaser shall
again have all the rights of an original holder of the Notes under this
Agreement.

SECTION 22. MISCELLANEOUS.

Section 22.1. Successors and Assigns. All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns (including,
without limitation, any subsequent holder of a Note) whether so expressed or
not.

Section 22.2. Accounting Terms. All accounting terms used herein which are not
expressly defined in this Agreement have the meanings respectively given to them
in accordance with GAAP. Except as otherwise specifically provided herein,
(i) all computations made pursuant to this Agreement shall be made in accordance
with GAAP, and (ii) all financial statements shall be prepared in accordance
with GAAP. For purposes of determining compliance with this Agreement
(including, without limitation, Section 9, Section 10 and the definition of
“Indebtedness”), any election by the Company to measure any financial liability
using fair value (as permitted by Financial Accounting Standards Board
Accounting Standards Codification Topic No. 825-10-25 – Fair Value Option,
International Accounting Standard 39 – Financial Instruments: Recognition and
Measurement or any similar accounting standard) shall be disregarded and such
determination shall be made as if such election had not been made.

Section 22.3. Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.

Section 22.4. Construction, Etc. Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary

 

-40-



--------------------------------------------------------------------------------

Retail Properties of America, Inc.

   Note Purchase Agreement

 

provision) be deemed to excuse compliance with any other covenant. Where any
provision herein refers to action to be taken by any Person, or which such
Person is prohibited from taking, such provision shall be applicable whether
such action is taken directly or indirectly by such Person.

Section 22.5. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.

Section 22.6. Governing Law. This Agreement shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the law of
the State of New York excluding choice-of-law principles of the law of such
State that would permit the application of the laws of a jurisdiction other than
such State.

Section 22.7. Jurisdiction and Process; Waiver of Jury Trial. (a) The Issuer
irrevocably submits to the non-exclusive jurisdiction of any New York State or
federal court sitting in the Borough of Manhattan, The City of New York, over
any suit, action or proceeding arising out of or relating to this Agreement, the
Subsidiary Guaranty or the Notes. To the fullest extent permitted by applicable
law, the Issuer irrevocably waives and agrees not to assert, by way of motion,
as a defense or otherwise, any claim that it is not subject to the jurisdiction
of any such court, any objection that it may now or hereafter have to the laying
of the venue of any such suit, action or proceeding brought in any such court
and any claim that any such suit, action or proceeding brought in any such court
has been brought in an inconvenient forum.

(b) The Issuer consents to process being served by or on behalf of any holder of
Notes in any suit, action or proceeding of the nature referred to in
Section 22.7(a) by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 18 or at such other address
of which such holder shall then have been notified pursuant to said Section. The
Issuer agrees that such service upon receipt (i) shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to it.
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.

(c) Nothing in this Section 22.7 shall affect the right of any holder of a Note
to serve process in any manner permitted by law, or limit any right that the
holders of any of the Notes may have to bring proceedings against the Issuer in
the courts of any appropriate jurisdiction or to enforce in any lawful manner a
judgment obtained in one jurisdiction in any other jurisdiction.

(d) THE PARTIES HERETO HEREBY WAIVE TRIAL BY JURY IN ANY ACTION BROUGHT ON OR
WITH RESPECT TO THIS AGREEMENT, THE NOTES OR ANY OTHER DOCUMENT EXECUTED IN
CONNECTION HEREWITH OR THEREWITH.

*    *    *    *    *

 

-41-



--------------------------------------------------------------------------------

Retail Properties of America, Inc.

   Note Purchase Agreement

 

If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Issuer, whereupon this
Agreement shall become a binding agreement between you and the Issuer.

 

Very truly yours,

RETAIL PROPERTIES OF AMERICA, INC.,

a Maryland corporation

By  

/s/ Angela M. Aman

  Name: Angela M. Aman   Title: Executive Vice President, Chief   Financial
Officer and Treasurer

 

-42-



--------------------------------------------------------------------------------

Retail Properties of America, Inc.

   Note Purchase Agreement

 

This Agreement is hereby

accepted and agreed to as

of the date hereof.

 

NEW YORK STATE TEACHERS’ RETIREMENT SYSTEM

By:

 

Prima Capital Advisors LLC, as authorized agent

By

 

/s/ Nilesh Patel

 

Name: Nilesh Patel

 

Title: Managing Director

CITY AND COUNTY OF SAN FRANCISCO EMPLOYEES’ RETIREMENT SYSTEM

By:

 

Prima Capital Advisors LLC, as authorized agent

By

 

/s/ Nilesh Patel

 

Name: Nilesh Patel

 

Title: Managing Director

PRIMA MORTGAGE INVESTMENT TRUST, LLC

By:

 

Prima Capital Advisors LLC, as authorized agent

By

 

/s/ Nilesh Patel

 

Name: Nilesh Patel

 

Title: Managing Director



--------------------------------------------------------------------------------

Retail Properties of America, Inc.

   Note Purchase Agreement

 

This Agreement is hereby

accepted and agreed to as

of the date hereof.

 

USAA LIFE INSURANCE COMPANY

By

 

/s/ James F. Jackson Jr.

 

Name: James F. Jackson Jr.

 

Title: Executive Director

USAA LIFE INSURANCE COMPANY OF NEW YORK

By

 

/s/ James F. Jackson Jr.

 

Name: James F. Jackson Jr.

 

Title: Executive Director

UNITED SERVICES AUTOMOBILE ASSOCIATION

By

 

/s/ Donna J. Baggerly

 

Name: Donna J. Baggerly

 

Title: Vice President

USAA CASUALTY INSURANCE COMPANY

By

 

/s/ Donna J. Baggerly

 

Name: Donna J. Baggerly

 

Title: Vice President



--------------------------------------------------------------------------------

Retail Properties of America, Inc.

   Note Purchase Agreement

 

This Agreement is hereby

accepted and agreed to as

of the date hereof.

 

NEW YORK LIFE INSURANCE COMPANY

By

 

/s/ Aron Davidowitz

 

Name: Aron Davidowitz

 

Title: Corporate Vice President

NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION

By:

 

NYL Investors LLC, Its Investment Manager

 

By

 

/s/ Aron Davidowitz

   

Name: Aron Davidowitz

   

Title: Director

NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION INSTITUTIONALLY OWNED LIFE
INSURANCE SEPARATE ACCOUNT (BOLI 30C)

By:

 

NYL Investors LLC, Its Investment Manager

 

By

 

/s/ Aron Davidowitz

   

Name: Aron Davidowitz

   

Title: Director

NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION INSTITUTIONALLY OWNED LIFE
INSURANCE SEPARATE ACCOUNT (BOLI 3-2)

By:

 

NYL Investors LLC, Its Investment Manager

 

By

 

/s/ Aron Davidowitz

   

Name: Aron Davidowitz

   

Title: Director



--------------------------------------------------------------------------------

Retail Properties of America, Inc.

   Note Purchase Agreement

 

This Agreement is hereby

accepted and agreed to as

of the date hereof.

 

GENWORTH LIFE INSURANCE COMPANY OF NEW YORK

By

 

/s/ Michael Shepherd

 

Name: Michael Shepherd

 

Title: Investment Officer

GENWORTH LIFE AND ANNUITY INSURANCE COMPANY

By

 

/s/ Michael Shepherd

 

Name: Michael Shepherd

 

Title: Investment Officer



--------------------------------------------------------------------------------

Retail Properties of America, Inc.

   Note Purchase Agreement

 

This Agreement is hereby

accepted and agreed to as

of the date hereof.

 

KNIGHTS OF COLUMBUS

By

 

/s/ Charles E. Maurer, Jr.

 

Name: Charles E. Maurer, Jr.

 

Its: Supreme Secretary



--------------------------------------------------------------------------------

Retail Properties of America, Inc.

   Note Purchase Agreement

 

This Agreement is hereby

accepted and agreed to as

of the date hereof.

 

JACKSON NATIONAL LIFE INSURANCE COMPANY

By:

 

PPM America, Inc., as attorney-in-fact, on

 

behalf of Jackson National Life Insurance

 

Company

By

 

/s/ Elena Unger

 

Name: Elena Unger

 

Title: Assistant Vice President



--------------------------------------------------------------------------------

Retail Properties of America, Inc.

   Note Purchase Agreement

 

This Agreement is hereby

accepted and agreed to as

of the date hereof.

 

FARM BUREAU LIFE INSURANCE COMPANY OF     MICHIGAN COLORADO BANKERS LIFE
INSURANCE     COMPANY CATHOLIC UNITED FINANCIAL BLUE CROSS AND BLUE SHIELD OF
FLORIDA, INC. DEARBORN NATIONAL LIFE INSURANCE     COMPANY CINCINNATI LIFE
INSURANCE COMPANY CATHOLIC LIFE INSURANCE MINNESOTA LIFE INSURANCE COMPANY

By:

 

Advantus Capital Management, Inc.

By:

 

/s/ Lowell Bolken

Name:

 

Lowell Bolken

Title:

 

Vice President



--------------------------------------------------------------------------------

Retail Properties of America, Inc.

   Note Purchase Agreement

 

This Agreement is hereby

accepted and agreed to as

of the date hereof.

 

ACCC INSURANCE COMPANY

AMERICAN HOME LIFE INSURANCE COMPANY

ATLANTIC COAST LIFE INSURANCE COMPANY

BCBS BLUE BONNET LIFE INSURANCE COMPANY

BLUE CROSS BLUE SHIELD OF MISSISSIPPI, A

    MUTUAL INSURANCE COMPANY

BLUE CROSS BLUE SHIELD OF WYOMING

BUILDERS MUTUAL INSURANCE COMPANY

CENTRAL STATES HEALTH & LIFE COMPANY OF

    OMAHA

DEGREE OF HONOR PROTECTIVE ASSOCIATION

GLEANER LIFE INSURANCE SOCIETY

GUARANTEE TRUST LIFE INSURANCE COMPANY

LIFECARE ASSURANCE COMPANY

NATIONAL TEACHERS ASSOCIATES LIFE

    INSURANCE COMPANY

NGM INSURANCE COMPANY

PENNSYLVANIA PROFESSIONAL LIABILITY JOINT

    UNDERWRITING ASSOCIATION

PROTECTIVE LIFE AND ANNUITY INSURANCE

    COMPANY

PROTECTIVE LIFE INSURANCE COMPANY

STATE NATIONAL INSURANCE COMPANY

By:

 

Asset Allocation & Management Company, L.L.C.

 

its authorized Attorney-in-Fact

By

 

/s/ Hugh R. McCaffrey

Name:

 

Hugh R. McCaffrey

Title:

 

Vice President



--------------------------------------------------------------------------------

Retail Properties of America, Inc.

   Note Purchase Agreement

 

This Agreement is hereby

accepted and agreed to as

of the date hereof.

 

THE GUARDIAN LIFE INSURANCE COMPANY OF     AMERICA

By

 

/s/ Brian Keating

 

Name: Brian Keating

 

Title: Managing Director

THE GUARDIAN INSURANCE & ANNUITY     COMPANY, INC.

By

 

/s/ Brian Keating

 

Name: Brian Keating

 

Title: Managing Director



--------------------------------------------------------------------------------

Retail Properties of America, Inc.

   Note Purchase Agreement

 

This Agreement is hereby

accepted and agreed to as

of the date hereof.

 

ENSIGN PEAK ADVISORS, INC.

By

 

/s/ Matthew D. Dall

Name:

 

Matthew D. Dall

Title:

 

Senior Portfolio Manager



--------------------------------------------------------------------------------

Retail Properties of America, Inc.

   Note Purchase Agreement

 

This Agreement is hereby

accepted and agreed to as

of the date hereof.

 

CMFG LIFE INSURANCE COMPANY

By:

 

MEMBERS Capital Advisors, Inc. acting

as Investment Advisor

 

By

 

/s/ Allen R. Cantrell

   

Name: Allen R. Cantrell

   

Title: Managing Director, Investments



--------------------------------------------------------------------------------

Retail Properties of America, Inc.

   Note Purchase Agreement

 

This Agreement is hereby

accepted and agreed to as

of the date hereof.

 

FIDELITY & GUARANTY LIFE INSURANCE COMPANY

By

 

/s/ Thomas Cunningham

 

Name: Thomas Cunningham

 

Title: Vice President



--------------------------------------------------------------------------------

Retail Properties of America, Inc.

   Note Purchase Agreement

 

This Agreement is hereby

accepted and agreed to as

of the date hereof.

 

STATE OF WISCONSIN INVESTMENT BOARD

By

 

/s/ Christopher P. Prestigiacomo

 

Name: Christopher P. Prestigiacomo

 

Title: Portfolio Manager



--------------------------------------------------------------------------------

DEFINED TERMS

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

“Adjusted EBITDA” means, as of any date, the Consolidated Net Income for the
most recent four (4) full fiscal quarters of the Issuer for which financial
results have been reported, as adjusted, without duplication, by (i) deducting
therefrom any income attributable to Excluded Tenants; (ii) adding or deducting
for, as appropriate, any adjustment made under GAAP for straight lining of
rents, gains or losses from sales of assets, extraordinary items, impairment and
other non-cash charges, depreciation, amortization, interest expenses, taxes and
the Consolidated Group Pro Rata Share of interest, taxes, depreciation and
amortization in Investment Affiliates; (iii) deducting therefrom the Capital
Expenditure Reserve Deduction for such period and (iv) adding back all master
lease income (not to exceed 5% of Consolidated Net Income).

“Adjusted Unencumbered Pool NOI” means, as of any date, the then-current
Unencumbered Pool Property NOI less the Capital Expenditure Reserve Deduction
for the then-current Unencumbered Pool Properties.

“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person, and, with respect to the Issuer, shall include any Person beneficially
owning or holding, directly or indirectly, 10% or more of any class of voting
equity interests of the Issuer or any Subsidiary or any Person of which the
Issuer and its Subsidiaries beneficially own or hold, in the aggregate, directly
or indirectly, 10% or more of any class of voting equity interests. As used in
this definition, “Control” means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise. Unless the context otherwise clearly requires, any reference to an
“Affiliate” is a reference to an Affiliate of the Issuer.

“Agreement” means this Agreement, including all Schedules attached to this
Agreement, as it may be amended, restated, supplemented or otherwise modified
from time to time.

“Anti-Corruption Laws” is defined in Section 5.16(d)(1).

“Anti-Money Laundering Laws” is defined in Section 5.16(c).

“Blocked Person” is defined in Section 5.16(a).

“Business Day” means (a) for the purposes of Section 8.6 only, any day other
than a Saturday, a Sunday or a day on which commercial banks in New York City
are required or authorized to be closed, and (b) for the purposes of any other
provision of this Agreement, any day other than a Saturday, a Sunday or a day on
which commercial banks in New York, New York are required or authorized to be
closed.

SCHEDULE A

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

“Capital Expenditure Reserve Deduction” means, with respect to any group of
Projects as of any date, the sum of (a) $0.15 per annum per gross leaseable
square foot of those Projects which are retail Projects (including mixed-use
Projects that are primarily retail, but excluding “triple net” retail Projects
which are instead included in clause (b) of this sentence), (b) $0.10 per annum
per gross leaseable or net rentable, as applicable, square foot of those
Projects which are Projects leased on a “triple net” basis and (c) $0.25 per
annum per gross leasable or net rentable, as applicable, square foot of those
Projects which are not included in clause (a) or clause (b) of this sentence,
times either (A) in the case of calculation of Adjusted EBITDA, as to each such
type of Project, the weighted average square footage of such type of Projects
owned by the Consolidated Group at any time during the most recent four
(4) fiscal quarters of Issuer for which financial results have been reported or
(B) in the case of the calculation of Adjusted Unencumbered Pool NOI, as to each
such type of Project, the square footage of such type of Projects included in
the Unencumbered Pool as of such date.

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person which is not a corporation and any
and all warrants or options to purchase any of the foregoing.

“Capitalization Rate” shall have the meaning ascribed to such term in the
Primary Credit Facility from time to time, and, if for any reason no Primary
Credit Facility then exists or such term is no longer used therein, the
Capitalization Rate most recently in effect. Notwithstanding the foregoing, in
no event shall the “Capitalization Rate” at any time be less than 6.50%.

“Capitalized Lease” of a Person means any lease of Property imposing obligations
on such Person, as lessee thereunder, which are required in accordance with GAAP
to be capitalized on a balance sheet of such Person.

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.

“Cash Equivalents” means (a) securities issued or directly and fully guaranteed
or insured by the United States of America or any agency or instrumentally
thereof (provided that the full faith and credit of the United States of America
is pledged in support thereof) having maturities of not more than twelve months
from the date of acquisition, (b) Dollar denominated time and demand deposits
and certificates of deposit of (i) any holder of Notes or any of its Affiliates;
(ii) any domestic commercial bank having capital and surplus in excess of
$500,000,000 or (iii) any bank whose short-term commercial paper rating from S&P
is at least A-2 or the equivalent thereof or from Moody’s is at least P-2 or the
equivalent thereof (any such bank being an “Approved Bank”), in each case with
maturities of not more than two (2) years from the date of acquisition,
(c) commercial paper and variable or fixed rate notes issued by any Approved
Bank (or by the parent company thereof) or any variable rate notes issued by, or
guaranteed by, any domestic corporation rated A-2 (or the equivalent thereof) or
better by S&P or P-2 (or the equivalent thereof) or better by Moody’s and
maturing within one (1) year of the date of acquisition, (d) repurchase
agreements with a bank or trust company or securities dealer

 

A-2



--------------------------------------------------------------------------------

having capital and surplus in excess of $500,000,000 for direct obligations
issued by or fully guaranteed by the United States of America in which a Issuer
or its Subsidiaries shall have a perfected first priority security interest
(subject to no other Liens) and having, on the date of purchase thereof, a fair
market value of at least 100% of the amount of the repurchase obligations and
(e) Investments, classified in accordance with GAAP as current assets, in money
market investment programs registered under the Investment Company Act of 1940,
as amended, which are administered by financial institutions having capital of
at least $500,000,000 and the portfolios of which are limited to investments of
the character described in the foregoing subdivisions (a) through (d).

“Change in Control” means the acquisition of ownership, directly or indirectly,
beneficially or of record, by any Person or group (within the meaning of the
Securities Exchange Act of 1934 and the rules of the Securities and Exchange
Commission thereunder as in effect on the date hereof) of Capital Stock
representing more than 50% of the aggregate ordinary voting power represented by
the issued and outstanding Capital Stock of the Issuer.

“CISADA” means the Comprehensive Iran Sanctions, Accountability and Divestment
Act.

“Closing” is defined in Section 3.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.

“Confidential Information” is defined in Section 20.

“Consolidated Group” means the Issuer and all Subsidiaries which are
consolidated with it for financial reporting purposes under GAAP.

“Consolidated Group Pro Rata Share” means, with respect to any Investment
Affiliate, the percentage of the total equity ownership interests held by the
Consolidated Group in the aggregate, in such Investment Affiliate determined by
calculating the greater of (i) the percentage of the issued and outstanding
stock, partnership interests or membership interests in such Investment
Affiliate held by the Consolidated Group in the aggregate and (ii) the
percentage of the total book value of such Investment Affiliate that would be
received by the Consolidated Group in the aggregate, upon liquidation of such
Investment Affiliate, after repayment in full of all Indebtedness of such
Investment Affiliate.

“Consolidated Interest Expense” means, for any period without duplication, the
sum of (a) the amount of interest expense, determined in accordance with GAAP,
of the Consolidated Group for such period attributable to Consolidated
Outstanding Indebtedness during such period plus (b) the applicable Consolidated
Group Pro Rata Share of any interest expense, determined in accordance with
GAAP, of each Investment Affiliate, for such period, whether recourse or
non-recourse.

 

A-3



--------------------------------------------------------------------------------

“Consolidated Net Income” means, for any period, consolidated net income (or
loss) of the Consolidated Group for such period determined on a consolidated
basis in accordance with GAAP.

“Consolidated Net Worth” means, as of any date of determination, an amount equal
to (a) Total Asset Value minus (b) Consolidated Outstanding Indebtedness as of
such date.

“Consolidated NOI” means, as of any date, for any entity or group of entities
without duplication, the aggregate Net Operating Income for the most recent four
(4) fiscal quarters for which financial results have been reported from all
Projects owned by such entity or group of entities as of the end of such period
of four (4) fiscal quarters.

“Consolidated Outstanding Indebtedness” means, as of any date of determination,
without duplication, the sum of (a) all Indebtedness of the Consolidated Group
outstanding at such date, determined on a consolidated basis in accordance with
GAAP (whether recourse or non-recourse), plus, without duplication, (b) the
applicable Consolidated Group Pro Rata Share of any Indebtedness of each
Investment Affiliate other than Indebtedness of such Investment Affiliate to a
member of the Consolidated Group.

“Construction in Progress” means, as of any date, the book value of any Projects
then under development provided that a Project shall no longer be included in
Construction in Progress and shall be valued based on its Net Operating Income
upon the earlier of (i) the first anniversary after substantial completion
(which shall mean the receipt of a temporary certificate of occupancy or a final
certificate of occupancy) of such Project and (ii) the last day of the first
full fiscal quarter in which the Net Operating Income attributable to such
Project for such fiscal quarter multiplied by four (4) and then divided by the
Capitalization Rate exceeds the book value of such Project.

“Controlled Entity” means (i) any of the Subsidiaries of the Issuer and any of
their or the Issuer’s respective Controlled Affiliates and (ii) if the Issuer
has a parent company, such parent company and its Controlled Affiliates. As used
in this definition, “Control” means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.

“Customary Recourse Exceptions” means, with respect to any Indebtedness,
personal recourse that is limited to fraud, misrepresentation, misapplication of
cash, waste, environmental claims and liabilities, prohibited transfers,
violations of single purposes entity covenants, and other circumstances
customarily excluded by institutional lenders from exculpation provisions and/or
included in separate guaranty or indemnification agreements in non-recourse
financing of Real Property.

“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.

 

A-4



--------------------------------------------------------------------------------

“Default Rate” means that rate of interest that is the greater of (i) 2.00% per
annum above the rate of interest stated in clause (a) of the first paragraph of
the Notes or (ii) 2.00% over the rate of interest publicly announced by Bank of
America, N.A. in New York, New York as its “base” or “prime” rate.

“Disclosure Documents” is defined in Section 5.3.

“EDGAR” means the SEC’s Electronic Data Gathering, Analysis and Retrieval System
or any successor SEC electronic filing system for such purposes.

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to Hazardous Materials.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Issuer under section 414 of
the Code.

“Event of Default” is defined in Section 11.

“Excluded Tenants” means, as of any date, (i) any anchor tenant or (ii) any
non-anchor tenant leasing more than 15,000 square feet of gross leaseable area
at one of the Projects that, in either case, either (a) is subject to a
voluntary or involuntary petition for relief under any federal or state
bankruptcy codes or insolvency law or (b) is not operating its business in its
demised premises at such Project unless such non-operating tenant’s lease
obligations are guaranteed by an entity whose then current long-term, unsecured
debt obligations are rated BBB- or above by S&P and Baa3 or above by Moody’s.

“Financeable Ground Lease” means, a ground lease reasonably satisfactory to the
administrative agent on behalf of the lenders under the Primary Credit Facility,
which must provide customary protections for a potential leasehold mortgagee
(“Mortgagee”) such as (i) a remaining term, including any optional extension
terms exercisable unilaterally by the tenant, of no less than 25 years, (ii) a
provision that the ground lease will not be terminated until the Mortgagee has
received notice of a default, has had a reasonable opportunity to cure and has
failed to do so, (iii) provision for a new lease to the Mortgagee as tenant on
the same terms if the ground lease is terminated for any reason,
(iv) transferability of the tenant’s interest under the ground lease by the
Mortgagee without any requirement for consent of the ground lessor unless based
on delivery of customary assignment and assumption agreements from the
transferor and transferee, (v) the ability of the tenant to mortgage tenant’s
interest under the ground lease without any requirement for consent of the
ground lessor and (vi) provisions that the tenant under the ground lease (or the
leasehold mortgagee) has customary protections with respect to the application
of insurance proceeds or condemnation awards attributable to the tenant’s
interest under the ground lease and related improvements.

 

A-5



--------------------------------------------------------------------------------

“Financial Contract” of a Person means (i) any exchange-traded or
over-the-counter futures, forward, swap or option contract or other financial
instrument with similar characteristics, or (ii) any Rate Management
Transaction.

“First Mortgage Receivable” means any Indebtedness owing to a member of the
Consolidated Group which is secured by a first-priority mortgage, deed to secure
debt or deed of trust on commercial real estate and which has been designated by
the Issuer as a “First Mortgage Receivable” in its most recent compliance
certificate delivered pursuant to Section 7.2.

“Form 10-K” is defined in Section 7.1(b).

“Form 10-Q” is defined in Section 7.1(a).

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time, applied in a manner consistent with that
used in preparing the financial statements referred to in Section 7.1.

“Governmental Authority” means

(a) the government of

(i) the United States of America or any state or other political subdivision
thereof, or

(ii) any other jurisdiction in which the Issuer or any Subsidiary conducts all
or any part of its business, or which asserts jurisdiction over any properties
of the Issuer or any Subsidiary, or

(b) any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.

“Governmental Official” means any governmental official or employee, employee of
any government-owned or government-controlled entity, political party, any
official of a political party, candidate for political office, official of any
public international organization or anyone else acting in an official capacity.

“Guarantee Obligation” means, as to any Person (the “guaranteeing person”), any
obligation (determined without duplication) of (a) the guaranteeing person or
(b) another Person (including, without limitation, any bank under any Letter of
Credit) to induce the creation of which the guaranteeing person has issued a
reimbursement, counter-indemnity or similar obligation, in either case
guaranteeing or in effect guaranteeing any Indebtedness, leases, dividends or
other obligations (the “primary obligations”) of any other third Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any

 

A-6



--------------------------------------------------------------------------------

obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (ii) to advance or supply funds (1) for the purchase
or payment of any such primary obligation or (2) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided, however, that the
term Guarantee Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business or guarantees by the
Issuer of liabilities under any interest rate lock agreement utilized to
facilitate Secured Indebtedness of another member of the Consolidated Group or
an Investment Affiliate. The amount of any Guarantee Obligation of any
guaranteeing Person shall be deemed to be the maximum stated amount of the
primary obligation relating to such Guarantee Obligation (or, if less, the
maximum stated liability set forth in the instrument embodying such Guarantee
Obligation), provided, that in the absence of any such stated amount or stated
liability, or if such liability is conditioned upon the taking of certain
actions or the occurrence of certain conditions beyond non-payment or
non-performance by the primary obligor, such as liability under non-recourse
carveout guaranties, the amount of such Guarantee Obligation shall be such
guaranteeing Person’s reasonably anticipated liability in respect thereof as
determined by the Issuer in good faith with respect to any such Guarantee
Obligations of the Consolidated Group.

“Hazardous Materials” means any and all pollutants, toxic or hazardous wastes or
other substances that might pose a hazard to health and safety, the removal of
which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage or filtration of which is or
shall be restricted, prohibited or penalized by any applicable law including,
but not limited to, asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, petroleum, petroleum products, lead based paint, radon gas or similar
restricted, prohibited or penalized substances.

“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Issuer pursuant to Section 13.1,
provided, however, that if such Person is a nominee, then for the purposes of
Sections 7, 12, 17.2 and 18 and any related definitions in this Schedule B,
“holder” shall mean the beneficial owner of such Note whose name and address
appears in such register.

“Immaterial Subsidiary” means the Subsidiaries listed on Schedule S-1 hereto.

“Indebtedness” of any Person at any date means without duplication, (a) all
indebtedness of such Person for borrowed money including without limitation any
repurchase obligation or liability of such Person with respect to securities,
accounts or notes receivable sold by such Person, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade liabilities incurred in the ordinary course of business and
payable in accordance with customary practices), in each case evidenced by a
binding agreement (excluding premiums or discounts on debt required to be
recognized under GAAP), (c) any other

 

A-7



--------------------------------------------------------------------------------

indebtedness of such Person which is evidenced by a note, bond, debenture or
similar instrument, (d) all Capitalized Lease Obligations, (e) all obligations
of such Person in respect of acceptances issued or created for the account of
such Person, (f) all Guarantee Obligations of such Person (excluding in any
calculation of consolidated Indebtedness of the Consolidated Group, Guarantee
Obligations of any member of the Consolidated Group in respect of primary
obligations of any other member of the Consolidated Group), (g) all
reimbursement obligations of such Person for letters of credit and other
contingent liabilities, (h) any Net Mark-to-Market Exposure, (i) all liabilities
secured by a Lien (other than Liens for taxes not yet due and payable) on any
property owned by such Person even though such Person has not assumed or
otherwise become liable for the payment thereof and (j) all obligations of such
Person in respect of any transaction which is the functional equivalent of or
takes the place of borrowing but which does not constitute a liability on the
consolidated balance sheet of such Person.

“INHAM Exemption” is defined in Section 6.2(e).

“Institutional Investor” means (a) any Purchaser of a Note, (b) any holder of a
Note holding (together with one or more of its affiliates) more than 10% of the
aggregate principal amount of the Notes then outstanding, (c) any bank, trust
company, savings and loan association or other financial institution, any
pension plan, any investment company, any insurance company, any broker or
dealer, or any other similar financial institution or entity, regardless of
legal form, and (d) any Related Fund of any holder of any Note.

“Interest Coverage Ratio” means, as of the last day of any fiscal quarter, the
quotient (expressed as a percentage) of (a) Adjusted EBITDA, divided by
(b) Consolidated Interest Expense for the most recent four (4) fiscal quarters
for which financial results of the Issuer have been reported.

“Investment” of a Person means any Property owned by such Person, including
without limitation, any loan, advance (other than commission, travel and similar
advances to officers and employees made in the ordinary course of business),
extension of credit (other than accounts receivable arising in the ordinary
course of business on terms customary in the trade), deposit account or
contribution of capital by such Person to any other Person or any investment in,
or purchase or other acquisition of, the stock, partnership interests, notes,
debentures or other securities of any other Person made by such Person.

“Investment Affiliate” means any Person in which the Consolidated Group,
directly or indirectly, has made an Investment and whose financial results are
not consolidated under GAAP with the financial results of the Consolidated
Group.

“Issuer” means Retail Properties of America, Inc., a Maryland corporation or any
successor that becomes such as prescribed in Section 10.2.

“Leverage Ratio” means Consolidated Outstanding Indebtedness divided by Total
Asset Value, expressed as a percentage.

 

A-8



--------------------------------------------------------------------------------

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).

“Make-Whole Amount” is defined in Section 8.6.

“Management Fees” means, with respect to each Project for any period, an amount
equal to the greater of (i) actual management fees payable with respect thereto
and (ii) three percent (3%) per annum on the aggregate base rent and percentage
rent due and payable under leases at such Project.

“Marketable Securities” means Investments in Capital Stock or debt securities
issued by any Person (other than an Investment Affiliate) which are publicly
traded on a national exchange, excluding Cash Equivalents.

“Material” means material in relation to the business, operations, affairs,
financial condition, assets, properties, or prospects of the Issuer and its
Subsidiaries taken as a whole.

“Material Adverse Effect” means a material adverse effect on (a) the business,
financial condition or properties of the Company and its Subsidiaries taken as a
whole, (b) the ability of the Issuer and the Subsidiary Guarantors, taken as a
whole, to perform their obligations under this Agreement and the Notes, or
(c) the validity or enforceability of this Agreement or the Notes. A material
adverse effect on the validity or enforceability of the Subsidiary Guaranty
solely with respect to one or more Subsidiary Guarantors that do not,
individually or collectively, constitute Material Subsidiaries shall not be a
Material Adverse Effect hereunder, except to the extent the same would result in
a Material Adverse Effect pursuant to either clause (b) or (c) above.

“Material Subsidiary” means, at any time of determination, (a) any individual
Subsidiary to which more than $150,000,000 of then-current Total Asset Value is
directly or indirectly attributable and (b) each Subsidiary in a group of
Subsidiaries (the “Group”) to which more than $150,000,000 of then-current Total
Asset Value is directly attributable on a collective basis to such Group, but
only as and to the extent that there is a material adverse effect on the
validity or enforceability of the Subsidiary Guaranty with respect to all
Subsidiaries in such Group.

“Maturity Date” is defined in the first paragraph of each Note.

“Memorandum” is defined in Section 5.3.

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).

 

A-9



--------------------------------------------------------------------------------

“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.

“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than as provided in the Primary Credit
Facility, this Agreement, the Notes or any Subsidiary Guaranty (each as amended
or modified from time to time)) which prohibits or purports to prohibit the
creation or assumption of any Lien on such asset as security for Indebtedness of
the Person owning such asset or any other Person; provided, however, that an
agreement that conditions a Person’s ability to encumber its assets upon the
maintenance of one or more specified ratios that limit such Person’s ability to
encumber its assets but that do not generally prohibit the encumbrance of its
assets, or the encumbrance of specific assets, shall not constitute a Negative
Pledge.

“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Rate Management Transactions or any other
Financial Contract. “Unrealized losses” means the fair market value of the cost
to such Person of replacing such Rate Management Transaction or other Financial
Contract as of the date of determination (assuming the Rate Management
Transaction or other Financial Contract were to be terminated as of that date),
and “unrealized profits” means the fair market value of the gain to such Person
of replacing such Rate Management Transaction or other Financial Contract as of
the date of determination (assuming such Rate Management Transaction or other
Financial Contract were to be terminated as of that date).

“Net Operating Income” means, with respect to any Project for any period,
“property rental and other income” (as determined by GAAP) attributable to such
Project accruing for such period, without regard for straight-lining of rents or
any amortization related to above-market or below-market leases, plus all master
lease income (not to exceed to 5% of Net Operating Income), minus the amount of
all expenses (as determined in accordance with GAAP) incurred in connection with
and directly attributable to the ownership and operation of such Project for
such period, including, without limitation, Management Fees and amounts accrued
for the payment of real estate taxes and insurance premiums, but excluding any
general and administrative expenses related to the operation of the Issuer, any
interest expense, or other debt service charges, impairment charges, the effects
of straight-lining of ground lease rent, bad debt expenses related to the
straight-lining of rents and any other non-cash charges such as depreciation or
amortization of financing costs.

“Non-Recourse Indebtedness” means, for any Person, any Indebtedness of such
Person for the repayment of which the Issuer does not have any personal
liability (other than for Customary Recourse Exceptions) or, if such Person is
the Issuer, in which recourse of the applicable holder of such Indebtedness for
non-payment is limited to such holder’s Liens on a particular asset or group of
assets (other than for Customary Recourse Exceptions). For the avoidance of
doubt, if any Indebtedness is partially guaranteed by the Issuer, then the
portion of such Indebtedness that is not so guaranteed shall still be
Non-Recourse Indebtedness if it otherwise satisfies the requirements in this
definition.

 

A-10



--------------------------------------------------------------------------------

“Notes” is defined in Section 1.

“OFAC” is defined in Section 5.16(a).

“OFAC Listed Person” is defined in Section 5.16(a).

“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.

“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Issuer whose responsibilities extend to the subject
matter of such certificate.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.

“Permitted Liens” means:

(i) Liens for taxes, assessments or governmental charges or levies on its
Property if the same shall not at the time be delinquent or thereafter can be
paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves shall have been set aside on its
books, or which are on a Project whose contribution to Total Asset Value is
either less than the outstanding principal balance of Secured Indebtedness
encumbering such Project or does not exceed such principal balance by more than
five percent (5%);

(ii) Liens imposed by law, such as carriers’, warehousemen’s and mechanics’
liens and other similar liens arising in the ordinary course of business which
secure payment of obligations not more than 60 days past due or which are being
contested in good faith by appropriate proceedings and for which adequate
reserves shall have been set aside on their books;

(iii) Liens arising out of pledges or deposits under workers’ compensation laws,
unemployment insurance, old age pensions, or other social security or retirement
benefits, or similar legislation;

(iv) Easements, restrictions and such other encumbrances or charges against real
property as are of a nature generally existing with respect to properties of a
similar character and which do not in any material way adversely affect the
marketability of the same or adversely interfere with the use thereof in the
business of the Issuer or its Subsidiaries;

(v) Liens other than Liens described in subsections (i) through (iv) above
arising in connection with any Indebtedness permitted hereunder to the extent
such Liens will not result in a Default in any of Issuer’s covenants herein; and

(vi) Liens permitted by Section 10.5.

 

A-11



--------------------------------------------------------------------------------

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
Governmental Authority.

“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
subject to Title I of ERISA that is or, within the preceding five years, has
been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the Issuer or
any ERISA Affiliate or with respect to which the Issuer or any ERISA Affiliate
may have any liability.

“Primary Credit Facility” means the Third Amended and Restated Credit Agreement
dated as of May 13, 2013 among the Issuer and KeyBank National Association as
administrative agent and the other lenders party thereto, including any
renewals, extensions, amendments, restatements, replacements or refinancing
thereof (whether such renewal, extension, amendment, restatement, replacement or
refinancing of such agreement is entered into substantially concurrently with
the termination of the existing agreement or at any time before or after if no
new agreement is then substantially concurrently entered into).

“Project” means any real estate asset located in the United States owned by the
Issuer or any of its Subsidiaries or any Investment Affiliate, and operated or
intended to be operated primarily as a retail property, an office property, an
industrial property or a mixed use property.

“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

“PTE” is defined in Section 6.2(a).

“Purchaser” or “Purchasers” means each of the purchasers that has executed and
delivered this Agreement to the Issuer and such Purchaser’s successors and
assigns (so long as any such assignment complies with Section 13.2), provided,
however, that any Purchaser of a Note that ceases to be the registered holder or
a beneficial owner (through a nominee) of such Note as the result of a transfer
thereof pursuant to Section 13.2 shall cease to be included within the meaning
of “Purchaser” of such Note for the purposes of this Agreement upon such
transfer.

“QPAM Exemption” is defined in Section 6.2(d).

“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in Rule
144A(a)(1) under the Securities Act.

“Qualifying Unencumbered Pool Property” means any Project which, as of any date
of determination, (a) is located in the United States; (b) is wholly owned by
the Issuer or a Wholly-Owned Subsidiary in fee simple or under the terms of a
Financeable Ground Lease; (c) is free of all structural defects or major
architectural deficiencies, title defects, environmental conditions or other
adverse matters except for defects, deficiencies, conditions or other matters

 

A-12



--------------------------------------------------------------------------------

individually or collectively which are not material to the profitable operation
of such Project; and (d) is not, nor is any direct or indirect interest of the
Issuer or any Subsidiary therein, subject to any Lien other than Permitted Liens
set forth in clauses (i) through (iv) of the definition thereof or to any
Negative Pledge (other than Negative Pledges permitted under clause (ii) of
Section 6.25 of the Primary Credit Facility). No asset shall be deemed to be
unencumbered unless both such asset and all Capital Stock of the Subsidiary
owning such asset is unencumbered. Nothing in this Agreement shall prohibit a
Subsidiary from having other Unsecured Indebtedness or unsecured Guarantee
Obligations and the existence of such Unsecured Indebtedness or unsecured
Guarantee Obligations shall not prevent any Project owned by such Subsidiary
from qualifying as a Qualifying Unencumbered Pool Property

“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered into by the Issuer which is a
rate swap, basis swap, forward rate transaction, commodity swap, commodity
option, equity or equity index swap, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collar transaction, forward transaction, currency swap transaction,
cross-currency rate swap transaction, currency option or any other similar
transaction (including any option with respect to any of these transactions) or
any combination thereof, whether linked to one or more interest rates, foreign
currencies, commodity prices, equity prices or other financial measures.

“Real Property” of any Person means all of the right, title, and interest of
such Person in and to land, improvements, and fixtures.

“Recourse Indebtedness” means any Indebtedness of the Issuer or any other member
of the Consolidated Group with respect to which the liability of the obligor is
not limited to the obligor’s interest in specified assets securing such
Indebtedness, subject to customary limited exceptions for certain acts or types
of liability such as environmental liability, fraud and other customary
nonrecourse carveouts.

“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (i) invests in Securities or bank loans, and (ii) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.

“Required Holders” means at any time (a) prior to the Closing, the Purchasers
and (b) on or after the Closing, the holders of more than 50% in principal
amount of the Notes at the time outstanding (exclusive of Notes then owned by
the Issuer or any of its Affiliates).

“Responsible Officer” means any Senior Financial Officer and any other officer
of the Issuer, as the case may be, with responsibility for the administration of
the relevant portion of this Agreement.

“S&P” means Standard & Poor’s Ratings Group and its successors.

“SEC” means the Securities and Exchange Commission of the United States, or any
successor thereto.

 

A-13



--------------------------------------------------------------------------------

“Secured Indebtedness” means any Indebtedness of the Issuer or any other member
of the Consolidated Group which is secured by a Lien (other than Permitted Liens
set forth in clauses (i) through (iv) of the definition thereof) on a Project,
any ownership interests in any Person or any other assets which had, in the
aggregate, a value in excess of the amount of such Indebtedness at the time such
Indebtedness was incurred. Notwithstanding the foregoing, Secured Indebtedness
shall exclude Recourse Indebtedness that is secured solely by ownership
interests in another Person that owns a Project which is encumbered by a
mortgage securing Indebtedness.

“Securities” or “Security” shall have the meaning specified in section 2(1) of
the Securities Act.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

“Senior Financial Officer” means the chief financial officer, principal
accounting officer or treasurer of the Issuer.

“series” means any series of Notes issued pursuant to this Agreement.

“Series A Notes” is defined in Section 1.

“Series B Notes” is defined in Section 1.

“Single Tenant Project” means any Project that is leased (or is being
constructed to be leased) to a single tenant.

“Source” is defined in Section 6.2.

“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, joint venture or similar
business organization more than 50% of the ownership interests having ordinary
voting power of which shall at the time be so owned or controlled. Unless
otherwise expressly provided, all references herein to a “Subsidiary” shall mean
a Subsidiary of the Issuer.

“Subsidiary Guarantor” means each Subsidiary that has executed and delivered a
Subsidiary Guaranty, unless released pursuant to the terms of Section 9.7.

“Subsidiary Guaranty” is defined in Section 9.7(a).

“Substitute Purchaser” is defined in Section 21.

“SVO” means the Securities Valuation Office of the NAIC or any successor to such
Office.

 

A-14



--------------------------------------------------------------------------------

“Total Asset Value” means, as of any date, (i) (A) the Consolidated NOI
attributable to Projects owned by the Issuer or a member of the Consolidated
Group (excluding 100% of the Consolidated NOI attributable to Projects not owned
for at least four (4) full fiscal quarters as of the end of the fiscal quarter
for which Consolidated NOI is calculated and provided that the contribution to
Consolidated NOI on account of any Project shall not in any event be a negative
number) divided by (B) the Capitalization Rate, plus (ii) 100% of the price paid
for any such Projects first acquired by the Issuer or a member of the
Consolidated Group during such four (4) full fiscal quarter period, plus
(iii) cash, Cash Equivalents and Marketable Securities owned by the Consolidated
Group as of the end of such fiscal quarter, plus (iv) the Consolidated Group Pro
Rata Share of (A) Consolidated NOI attributable to Projects owned by Investment
Affiliates (excluding Consolidated NOI attributable to Projects not owned for
the entire four (4) full fiscal quarters on which Consolidated NOI is calculated
and provided that the contribution to Consolidated NOI on account of any Project
shall not in any event be a negative number) divided by (B) the Capitalization
Rate, plus (v) the Consolidated Group Pro Rata Share of the price paid for such
Projects first acquired by an Investment Affiliate during such four (4) full
fiscal quarters, plus (vi) Construction in Progress at book value, plus
(vii) First Mortgage Receivables owned by the Consolidated Group (at the lower
of book value or market value), plus (viii) Unimproved Land at book value.

“Unencumbered Interest Coverage Ratio” means, as of any date, the aggregate Net
Operating Income for the most recent fiscal quarter for which financial results
have been reported attributable to Unencumbered Pool Properties as of any such
date divided by the Unsecured Interest Expense for such period.

“Unencumbered Leverage Ratio” means, as of any date, the then-current Unsecured
Indebtedness of the Consolidated Group (excluding in any calculation of
Unsecured Indebtedness, Guarantee Obligations of any member of the Consolidated
Group in respect of primary obligations of any other member of the Consolidated
Group) divided by the then current Unencumbered Pool Value.

“Unencumbered Pool” means as of any date, all then-current Unencumbered Pool
Properties.

“Unencumbered Pool Property” means, as of any date, any Project which is a
Qualifying Unencumbered Pool Property as of such date.

“Unencumbered Pool Property NOI” means, as of any date, the aggregate Net
Operating Income for the most recent four (4) fiscal quarters for which
financial results have been reported attributable to Unencumbered Pool
Properties as of such date.

“Unencumbered Pool Value” means, as of any date, the sum of (a)(i) the aggregate
Adjusted Unencumbered Pool NOI attributable to all Unencumbered Pool Properties
which have been owned by the Issuer or a Subsidiary for the most recent four
(4) full fiscal quarters for which financial results of Issuer have been
reported (provided that the contribution to Adjusted Unencumbered Pool NOI on
account of any Unencumbered Pool Property shall not in any event be a negative
number) divided by (ii) the Capitalization Rate plus (b) the aggregate
acquisition

 

A-15



--------------------------------------------------------------------------------

cost of all Unencumbered Pool Properties which have not been so owned by a
Subsidiary for such period of four (4) consecutive entire fiscal quarters, plus
(c) unencumbered Unimproved Land and Construction in Progress, both at book
value. For purposes of this definition, to the extent (i) the value attributable
to Unimproved Land and any other land not included in Unimproved Land and
Construction in Progress, would exceed 10% of the Unencumbered Pool Value,
(ii) the value attributable to any one (1) Unencumbered Pool Property would
exceed 15% of the Unencumbered Pool Value, (iii) the aggregate value
attributable to those Single Tenant Projects which are leased to the same tenant
(or Affiliates of the same tenant), would exceed 15% of the Unencumbered Pool
Value; (iv) the aggregate value attributable to all Single Tenant Projects where
the remaining unexpired term of the lease of such Single Tenant Project to the
tenant of such Single Tenant Project (without giving effect to any unexercised
options of such tenant to extend the term of such lease) is less than five
(5) years, would exceed 15% of the Unencumbered Pool Value, or (v) the aggregate
value attributable to Unencumbered Pool Properties which are occupied pursuant
to Financeable Ground Leases would exceed 20% of Unencumbered Pool Value, each
such excess amount, without duplication, shall be excluded from Unencumbered
Pool Value.

“Unimproved Land” means, as of any date, any land which (i) is not appropriately
zoned for retail development, (ii) does not have access to all necessary
utilities or (iii) does not have access to publicly dedicated streets, unless
such land has been designated in writing by the Issuer in a certificate
delivered to the holders as land that is reasonably expected to satisfy all such
criteria within twelve (12) months after such date. For purposes of
clarification, if any, such land shall be deemed to be included in Construction
in Progress as of such date of designation and from and after such date shall
not be considered Unimproved Land.

“Unsecured Indebtedness” means, with respect to any Person, all Indebtedness of
such Person for borrowed money that does not constitute Secured Indebtedness.

“Unsecured Interest Expense” means, for any period, all Consolidated Interest
Expense for such period attributable to Unsecured Indebtedness.

“USA PATRIOT Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

“U.S. Economic Sanctions” is defined in Section 5.16(a).

“Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary all of the
beneficial ownership of which shall at the time be owned or controlled, directly
or indirectly, by such Person or one or more Wholly-Owned Subsidiaries of such
Person, or by such Person and one or more Wholly-Owned Subsidiaries of such
Person, or (ii) any partnership, limited liability company, association, joint
venture or similar business organization 100% of the beneficial ownership of
which shall at the time be so owned or controlled.

 

A-16



--------------------------------------------------------------------------------

[FORM OF NOTE]

RETAIL PROPERTIES OF AMERICA, INC.

4.12% SENIOR NOTE, SERIES A, DUE JUNE 30, 2021

 

No. [            ]    [Date] $[            ]    PPN [                        ]

FOR VALUE RECEIVED, the undersigned, RETAIL PROPERTIES OF AMERICA, INC. (herein
called the “Issuer”), a corporation organized and existing under the laws of the
State of Maryland, hereby promises to pay to [            ], or registered
assigns, the principal sum of [            ] DOLLARS (or so much thereof as
shall not have been prepaid) on June 30, 2021 (the “Maturity Date”), with
interest (computed on the basis of a 360-day year of twelve 30-day months)
(a) on the unpaid balance hereof at the rate of 4.12% per annum from the date
hereof, payable semiannually, on the thirtieth day of June and December in each
year, commencing with the June 30 or December 30 next succeeding the date
hereof, and on the Maturity Date, until the principal hereof shall have become
due and payable, and (b) to the extent permitted by law, (x) on any overdue
payment of interest and (y) during the continuance of an Event of Default, on
such unpaid balance and on any overdue payment of any Make-Whole Amount, at a
rate per annum from time to time equal to the greater of (i) 6.12% or (ii) 2.00%
over the rate of interest publicly announced by Bank of America, N.A. from time
to time in New York, New York as its “base” or “prime” rate, payable
semiannually as aforesaid (or, at the option of the registered holder hereof, on
demand).

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at
[            ] or at such other place as the Issuer shall have designated by
written notice to the holder of this Note as provided in the Note Purchase
Agreement referred to below.

This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase Agreement, dated as of May 16, 2014 (as from time
to time amended, the “Note Purchase Agreement”), between the Issuer and the
respective Purchasers named therein and is entitled to the benefits thereof.
Each holder of this Note will be deemed, by its acceptance hereof, to have
(i) agreed to the confidentiality provisions set forth in Section 20 of the Note
Purchase Agreement and (ii) made the representation set forth in Section 6.2 of
the Note Purchase Agreement. Unless otherwise indicated, capitalized terms used
in this Note shall have the respective meanings ascribed to such terms in the
Note Purchase Agreement.

SCHEDULE 1(a)

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Issuer
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Issuer
will not be affected by any notice to the contrary.

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the Issuer and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

 

RETAIL PROPERTIES OF AMERICA, INC.

By                                                                  
                                

          [Title]

Schedule 1(a)-2



--------------------------------------------------------------------------------

[FORM OF NOTE]

RETAIL PROPERTIES OF AMERICA, INC.

4.58% SENIOR NOTE, SERIES B, DUE JUNE 30, 2024

 

No. [            ]

$[            ]

  

[Date]

PPN [            ]

FOR VALUE RECEIVED, the undersigned, RETAIL PROPERTIES OF AMERICA, INC. (herein
called the “Issuer”), a corporation organized and existing under the laws of the
State of Maryland, hereby promises to pay to [            ], or registered
assigns, the principal sum of [            ] DOLLARS (or so much thereof as
shall not have been prepaid) on June 30, 2024 (the “Maturity Date”), with
interest (computed on the basis of a 360-day year of twelve 30-day months)
(a) on the unpaid balance hereof at the rate of 4.58% per annum from the date
hereof, payable semiannually, on the thirtieth day of June and December in each
year, commencing with the June 30 or December 30 next succeeding the date
hereof, and on the Maturity Date, until the principal hereof shall have become
due and payable, and (b) to the extent permitted by law, (x) on any overdue
payment of interest and (y) during the continuance of an Event of Default, on
such unpaid balance and on any overdue payment of any Make-Whole Amount, at a
rate per annum from time to time equal to the greater of (i) 6.58% or (ii) 2.00%
over the rate of interest publicly announced by Bank of America, N.A. from time
to time in New York, New York as its “base” or “prime” rate, payable
semiannually as aforesaid (or, at the option of the registered holder hereof, on
demand).

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at
[            ] or at such other place as the Issuer shall have designated by
written notice to the holder of this Note as provided in the Note Purchase
Agreement referred to below.

This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase Agreement, dated as of May 16, 2014 (as from time
to time amended, the “Note Purchase Agreement”), between the Issuer and the
respective Purchasers named therein and is entitled to the benefits thereof.
Each holder of this Note will be deemed, by its acceptance hereof, to have
(i) agreed to the confidentiality provisions set forth in Section 20 of the Note
Purchase Agreement and (ii) made the representation set forth in Section 6.2 of
the Note Purchase Agreement. Unless otherwise indicated, capitalized terms used
in this Note shall have the respective meanings ascribed to such terms in the
Note Purchase Agreement.

SCHEDULE 1(b)

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Issuer
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Issuer
will not be affected by any notice to the contrary.

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the Issuer and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

 

RETAIL PROPERTIES OF AMERICA, INC.

By

 

 

 

[Title]

Schedule 1(b)-2



--------------------------------------------------------------------------------

FORM OF OPINION OF SPECIAL COUNSEL

TO THE ISSUER

Matters To Be Covered in

Opinion of Special Counsel to the Issuer

1. Each of the Issuer and its Subsidiary Guarantors validly existing and having
requisite corporate power and authority to issue and sell the Notes and to
execute and deliver the documents.

2. Due authorization and execution of the documents and such documents being
legal, valid, binding and enforceable in accordance with their terms, subject to
applicable bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and other similar laws of general application affecting the rights
and remedies of creditors and to general principles of equity.

3. Execution, delivery and performance of documents not conflicting with charter
documents, New York of federal laws or certain other specified material
agreements.

4. All New York and federal governmental consents required to issue and sell the
Notes and to execute and deliver the documents having been obtained.

5. Counsel is not representing the Issuer in any litigation questioning validity
of documents.

6. The Notes not requiring registration under the Securities Act of 1933, as
amended; no need to qualify an indenture under the Trust Indenture Act of 1939,
as amended.

7. No violation of Regulations T, U or X of the Federal Reserve Board.

8. Issuer not an “investment company”, or a company “controlled” by an
“investment company”, under the Investment Company Act of 1940, as amended.

SCHEDULE 4.4(a)

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

FORM OF OPINION OF SPECIAL COUNSEL

TO THE PURCHASERS

[To Be Provided on a Case by Case Basis]

SCHEDULE 4.4(b)

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

DISCLOSURE MATERIALS

None.

SCHEDULE 5.3

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

SUBSIDIARIES OF THE ISSUER AND OWNERSHIP OF SUBSIDIARY STOCK

RETAIL PROPERTIES OF AMERICA, INC. OWNERSHIP PERCENTAGE—100%

 

ENTITY    FORMATION

4 Overlook LLC

   Delaware

Bel Air Square LLC

   Delaware

C&S Southlake Capital Partners I, L.P.

   Delaware

Capital Centre LLC

   Maryland

Centre at Laurel, LLC

   Maryland

Colesville One, LLC

   Maryland

Gateway Village LLC

   Maryland

Half Day LLC

   Delaware

Inland Park Place Limited Partnership

   Illinois

Inland Plano Acquisitions, LLC

   Delaware

Inland Plano Investments, LLC

   Delaware

Inland Southeast New Britain, L.L.C.

   Delaware

Inland Southeast Stony Creek, L.L.C.

   Delaware

Inland Western 4 Overlook, L.L.C.

   Delaware

Inland Western Acworth Stilesboro, L.L.C.

   Delaware

Inland Western Austin Mopac GP, L.L.C.

   Delaware

Inland Western Austin Mopac Limited Partnership

   Illinois

Inland Western Austin Mopac LP, L.L.C.

   Delaware

Inland Western Avondale McDowell, L.L.C.

   Delaware

Inland Western Bakersfield Calloway, L.L.C.

   Delaware

Inland Western Bangor Broadway, L.L.C.

   Delaware

Inland Western Bethlehem Saucon Valley Beneficiary, L.L.C.

   Delaware

Inland Western Bethlehem Saucon Valley DST

   Delaware

Inland Western Bettendorf Duck Creek I, L.L.C.

   Delaware

Inland Western Bettendorf Duck Creek, L.L.C.

   Delaware

Inland Western Birmingham Edgemont, L.L.C.

   Delaware

Inland Western Burleson Wilshire GP, L.L.C.

   Delaware

Inland Western Burleson Wilshire Limited Partnership

   Illinois

Inland Western Burleson Wilshire LP, L.L.C.

   Delaware

Inland Western Butler Kinnelon, L.L.C.

   Delaware

Inland Western Cedar Hill Pleasant Run GP, L.L.C.

   Delaware

Inland Western Cedar Hill Pleasant Run Limited Partnership

   Illinois

Inland Western Chantilly Crossing, L.L.C.

   Delaware

Inland Western Charleston North Rivers, L.L.C.

   Delaware

Inland Western Chattanooga Brainerd Road, L.L.C.

   Delaware

Inland Western Chicago Ashland I, L.L.C.

   Delaware

Inland Western Chicago Ashland, L.L.C.

   Delaware

Inland Western Cocoa Beach Cornerstone, L.L.C.

   Delaware

Inland Western Colesville New Hampshire SPE, L.L.C.

   Delaware

Inland Western College Station Gateway GP, L.L.C.

   Delaware

SCHEDULE 5.4

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

RETAIL PROPERTIES OF AMERICA, INC. OWNERSHIP PERCENTAGE—100%

 

ENTITY    FORMATION

Inland Western College Station Gateway Limited Partnership

   Illinois

Inland Western College Station Gateway LP, L.L.C.

   Delaware

Inland Western Columbia Broad River, L.L.C.

   Delaware

Inland Western Columbus Clifty, L.L.C.

   Delaware

Inland Western Concord Northlite, L.L.C.

   Delaware

Inland Western Coram Plaza, L.L.C.

   Delaware

Inland Western Covington Newton Crossroads, L.L.C.

   Delaware

Inland Western Cranberry Beneficiary, L.L.C.

   Delaware

Inland Western Cranberry DST

   Delaware

Inland Western Crossville Main, L.L.C.

   Delaware

Inland Western Cumming Green’s Corner, L.L.C.

   Delaware

Inland Western Cuyahoga Falls, L.L.C.

   Delaware

Inland Western Cypress Mill GP, L.L.C.

   Delaware

Inland Western Cypress Mill Limited Partnership

   Illinois

Inland Western Dallas Paradise, L.L.C.

   Delaware

Inland Western Danforth, L.L.C.

   Delaware

Inland Western Denton Crossing GP, L.L.C.

   Delaware

Inland Western Denton Crossing Limited Partnership

   Illinois

Inland Western Depere, L.L.C.

   Delaware

Inland Western Duncansville Holliday Beneficiary, L.L.C.

   Delaware

Inland Western Duncansville Holliday DST

   Delaware

Inland Western Easton Forks Town DST

   Delaware

Inland Western El Paso MDS Limited Partnership

   Illinois

Inland Western El Paso MDS LP, L.L.C.

   Delaware

Inland Western Euless GP, L.L.C.

   Delaware

Inland Western Euless Limited Partnership

   Illinois

Inland Western Euless LP, L.L.C.

   Delaware

Inland Western Evans, L.L.C.

   Delaware

Inland Western Fountain Hills Four Peaks, L.L.C.

   Delaware

Inland Western Fresno Blackstone Avenue, L.L.C.

   Delaware

Inland Western Fullerton Metrocenter, L.L.C.

   Delaware

Inland Western Gainesville Village, L.L.C.

   Delaware

Inland Western Galveston Galvez GP, L.L.C.

   Delaware

Inland Western Galveston Galvez Limited Partnership

   Illinois

Inland Western Galveston Galvez LP, L.L.C.

   Delaware

Inland Western Georgetown Magnolia, L.L.C.

   Delaware

Inland Western Glendale Outlot D, L.L.C.

   Delaware

Inland Western Glendale Peoria II, L.L.C.

   Delaware

Inland Western Glendale, L.L.C.

   Delaware

Inland Western Gloucester Cross Keys, L.L.C.

   Delaware

Inland Western Grapevine GP, L.L.C.

   Delaware

 

5.4-2



--------------------------------------------------------------------------------

RETAIL PROPERTIES OF AMERICA, INC. OWNERSHIP PERCENTAGE—100%

 

ENTITY    FORMATION

Inland Western Grapevine Limited Partnership

   Illinois

Inland Western Grapevine LP, L.L.C.

   Delaware

Inland Western Greensburg Commons, L.L.C.

   Delaware

Inland Western Greer Wade Hampton, L.L.C.

   Delaware

Inland Western Gurnee, L.L.C.

   Delaware

Inland Western Heath Southgate, L.L.C.

   Delaware

Inland Western Hickory-Catawba, L.L.C.

   Delaware

Inland Western High Ridge, L.L.C.

   Delaware

Inland Western Houma Magnolia, L.L.C.

   Delaware

Inland Western Houston New Forest GP, L.L.C.

   Delaware

Inland Western Houston New Forest Limited Partnership

   Illinois

Inland Western Humble Humblewood GP, L.L.C.

   Delaware

Inland Western Humble Humblewood Limited Partnership

   Illinois

Inland Western Humble Humblewood LP, L.L.C.

   Delaware

Inland Western Irmo Station, L.L.C.

   Delaware

Inland Western Irving GP, L.L.C.

   Delaware

Inland Western Irving Limited Partnership

   Illinois

Inland Western Irving LP, L.L.C.

   Delaware

Inland Western Jackson Columns, L.L.C.

   Delaware

Inland Western Jacksonville Race Track Road, L.L.C.

   Delaware

Inland Western Kansas City Wilshire, L.L.C.

   Delaware

Inland Western Kill Devil Hills Croatan, L.L.C.

   Delaware

Inland Western Knoxville Harvest, L.L.C.

   Delaware

Inland Western Lake Mary, L.L.C.

   Delaware

Inland Western Lansing Eastwood (Tenant), L.L.C.

   Delaware

Inland Western Lansing Eastwood SPE, L.L.C.

   Delaware

Inland Western Lansing Eastwood, L.L.C.

   Delaware

Inland Western Las Vegas Montecito Outlot, L.L.C.

   Delaware

Inland Western Las Vegas Montecito, L.L.C.

   Delaware

Inland Western Las Vegas, L.L.C.

   Delaware

Inland Western Lawrenceville Simonton, L.L.C.

   Delaware

Inland Western Lawton Lee Blvd., L.L.C.

   Delaware

Inland Western Longmont Fox Creek, L.L.C.

   Delaware

Inland Western Marysville, L.L.C.

   Delaware

Inland Western Massillon Village, L.L.C.

   Delaware

Inland Western McAllen GP, L.L.C.

   Delaware

Inland Western McAllen Limited Partnership

   Illinois

Inland Western McAllen LP, L.L.C.

   Delaware

Inland Western McAllen MDS Limited Partnership

   Illinois

Inland Western McAllen MDS LP, L.L.C.

   Delaware

Inland Western McAllen Trenton GP, L.L.C.

   Delaware

 

5.4-3



--------------------------------------------------------------------------------

RETAIL PROPERTIES OF AMERICA, INC. OWNERSHIP PERCENTAGE—100%

 

ENTITY    FORMATION

Inland Western McAllen Trenton Limited Partnership

   Illinois

Inland Western MDS Portfolio, L.L.C.

   Delaware

Inland Western Memphis Winchester, L.L.C.

   Delaware

Inland Western Miami 19th Street, L.L.C.

   Delaware

Inland Western Middletown Brown’s Lane, L.L.C.

   Delaware

Inland Western Midland Academy GP, L.L.C.

   Delaware

Inland Western Midland Academy Limited Partnership

   Illinois

Inland Western Midland Academy LP, L.L.C.

   Delaware

Inland Western Milwaukee Midtown II, L.L.C.

   Delaware

Inland Western Milwaukee Midtown, L.L.C.

   Delaware

Inland Western Montevallo Main, L.L.C.

   Delaware

Inland Western Moore 19th Street, L.L.C.

   Delaware

Inland Western Mt. Pleasant Park West, L.L.C.

   Delaware

Inland Western New Hartford Orchard, L.L.C.

   Delaware

Inland Western New York Portfolio, L.L.C.

   Delaware

Inland Western Newport News Jefferson, L.L.C.

   Delaware

Inland Western Norman, L.L.C.

   Delaware

Inland Western North Attleboro Crossroads, L.L.C.

   Delaware

Inland Western Northwoods Natural Bridge, L.L.C.

   Delaware

Inland Western Oklahoma City Quail, L.L.C.

   Delaware

Inland Western Oklahoma City Western Avenue, L.L.C.

   Delaware

Inland Western Ontario 4th Street, L.L.C.

   Delaware

Inland Western Orange 440 Boston, L.L.C.

   Delaware

Inland Western Panama City, L.L.C.

   Delaware

Inland Western Pawtucket Boulevard, L.L.C.

   Delaware

Inland Western Pawtucket Cottage, L.L.C.

   Delaware

Inland Western Phenix City, L.L.C.

   Delaware

Inland Western Phillipsburg Greenwich, L.L.C.

   Delaware

Inland Western Phoenix, L.L.C.

   Delaware

Inland Western Placentia, L.L.C.

   Delaware

Inland Western Port Arthur Academy GP, L.L.C.

   Delaware

Inland Western Port Arthur Academy Limited Partnership

   Illinois

Inland Western Port Arthur Academy LP, L.L.C.

   Delaware

Inland Western Pottstown GP, L.L.C.

   Delaware

Inland Western Pottstown Limited Partnership

   Illinois

Inland Western Pottstown LP DST

   Delaware

Inland Western Quakertown GP, L.L.C.

   Delaware

Inland Western Quakertown Limited Partnership

   Illinois

Inland Western Quakertown LP DST

   Delaware

Inland Western RC-I GP, LLC

   Delaware

Inland Western RC-I LP, LLC

   Delaware

 

5.4-4



--------------------------------------------------------------------------------

RETAIL PROPERTIES OF AMERICA, INC. OWNERSHIP PERCENTAGE—100%

 

ENTITY    FORMATION

Inland Western Saginaw GP, L.L.C.

   Delaware

Inland Western Saginaw Limited Partnership

   Illinois

Inland Western Saginaw LP, L.L.C.

   Delaware

Inland Western Salt Lake City Gateway, L.L.C.

   Delaware

Inland Western San Antonio HQ GP, L.L.C.

   Delaware

Inland Western San Antonio HQ Limited Partnership

   Illinois

Inland Western San Antonio HQ LP, L.L.C.

   Delaware

Inland Western San Antonio Military Drive GP, L.L.C.

   Delaware

Inland Western San Antonio Military Drive Limited Partnership

   Illinois

Inland Western San Antonio Military Drive LP, L.L.C.

   Delaware

Inland Western San Antonio Mission GP, L.L.C.

   Delaware

Inland Western San Antonio Mission Limited Partnership

   Illinois

Inland Western San Antonio Mission LP, L.L.C.

   Delaware

Inland Western Seattle Northgate North, L.L.C.

   Delaware

Inland Western Seekonk Power Center, L.L.C.

   Delaware

Inland Western Severn NB, L.L.C.

   Delaware

Inland Western Severn, L.L.C.

   Delaware

Inland Western Southlake Corners Kimball GP, L.L.C.

   Delaware

Inland Western Southlake Corners Kimball Limited Partnership

   Illinois

Inland Western Spartanburg SPE, L.L.C.

   Delaware

Inland Western Spartanburg, L.L.C.

   Delaware

Inland Western Spokane Northpointe, L.L.C.

   Delaware

Inland Western St. George, L.L.C.

   Delaware

Inland Western Stockton Airport Way II, L.L.C.

   Delaware

Inland Western Stockton Airport Way, L.L.C.

   Delaware

Inland Western Sugar Land Riverpark IIA GP, L.L.C.

   Delaware

Inland Western Sugar Land Riverpark IIA Limited Partnership

   Illinois

Inland Western Sugar Land Riverpark IIA LP, L.L.C.

   Delaware

Inland Western Summerville Azalea Square, L.L.C.

   Delaware

Inland Western Sylacauga Broadway, L.L.C.

   Delaware

Inland Western Temecula Commons, L.L.C.

   Delaware

Inland Western Temecula Vail, L.L.C.

   Delaware

Inland Western Traverse City Bison Hollow, L.L.C.

   Delaware

Inland Western Tuscaloosa University, L.L.C.

   Delaware

Inland Western Waco Central GP, L.L.C.

   Delaware

Inland Western Waco Central Limited Partnership

   Illinois

Inland Western Waco Central LP, L.L.C.

   Delaware

Inland Western Warner Robins Paradise, L.L.C.

   Delaware

Inland Western Wesley Chapel Northwoods, L.L.C.

   Delaware

Inland Western West Allis Greenfield, L.L.C.

   Delaware

Inland Western Winston-Salem 5th Street, L.L.C.

   Delaware

 

5.4-5



--------------------------------------------------------------------------------

RETAIL PROPERTIES OF AMERICA, INC. OWNERSHIP PERCENTAGE—100%

 

ENTITY    FORMATION

Inland Western Woodridge Seven Bridges, L.L.C.

   Delaware

Inland Western Worcester Lincoln Plaza, L.L.C.

   Delaware

IW JV 2009, LLC

   Delaware

IW Mezz 2 2009, LLC

   Delaware

IW Mezz 2009, LLC

   Delaware

IWR Protective Corporation

   Delaware

Reisterstown Plaza Associates, LLC

   Maryland

RPAI Acquisitions, Inc.

   Illinois

RPAI Advisory Services, Inc.

   Illinois

RPAI Allen McDermott GP, L.L.C.

   Delaware

RPAI Allen McDermott Limited Partnership

   Illinois

RPAI Allen McDermott LP, L.L.C.

   Delaware

RPAI Altamonte Springs State Road, L.L.C.

   Delaware

RPAI Arvada, L.L.C.

   Delaware

RPAI Atlanta Cascade Avenue, L.L.C.

   Delaware

RPAI Bangor Parkade, L.L.C.

   Delaware

RPAI Baton Rouge, L.L.C.

   Delaware

RPAI Beekman, L.L.C.

   Delaware

RPAI Bluffton Low Country II, L.L.C.

   Delaware

RPAI Bluffton Low Country, L.L.C.

   Delaware

RPAI Bradenton Beachway, L.L.C.

   Delaware

RPAI Brooklyn Park 93rd Avenue, L.L.C.

   Delaware

RPAI Burleson South Towne GP, L.L.C.

   Delaware

RPAI Burleson South Towne Limited Partnership

   Illinois

RPAI Burleson South Towne LP, L.L.C.

   Delaware

RPAI Cambridge Brick Church, L.L.C.

   Delaware

RPAI Canton Paradise Outlot, L.L.C.

   Delaware

RPAI Canton Paradise, L.L.C.

   Delaware

RPAI Chicago Brickyard, L.L.C.

   Delaware

RPAI Clear Lake Clear Shores GP, L.L.C.

   Delaware

RPAI Clear Lake Clear Shores Limited Partnership

   Illinois

RPAI Clear Lake Clear Shores LP, L.L.C.

   Delaware

RPAI College Station Gateway II GP, L.L.C.

   Delaware

RPAI College Station Gateway II Limited Partnership

   Illinois

RPAI College Station Gateway II LP, L.L.C.

   Delaware

RPAI College Station Gateway III, L.L.C.

   Delaware

RPAI Columbus Polaris, L.L.C.

   Delaware

RPAI Continental Rave Houston, L.L.C.

   Delaware

RPAI Cypress Mill, L.L.C.

   Delaware

RPAI Dallas Preston Trail GP, L.L.C.

   Delaware

RPAI Dallas Preston Trail Limited Partnership

   Texas

 

5.4-6



--------------------------------------------------------------------------------

RETAIL PROPERTIES OF AMERICA, INC. OWNERSHIP PERCENTAGE—100%

 

ENTITY    FORMATION

RPAI Dallas Preston Trail LP, L.L.C.

   Delaware

RPAI Dallas Preston Trail Pad GP, L.L.C.

   Delaware

RPAI Dallas Preston Trail Pad Limited Partnership

   Texas

RPAI Darien SPE, L.L.C.

   Delaware

RPAI Darien, L.L.C.

   Delaware

RPAI Fordham Place Office, L.L.C.

   Delaware

RPAI Fordham Place Retail, L.L.C.

   Delaware

RPAI Fort Mill West Town, L.L.C.

   Delaware

RPAI Fort Myers Page Field, L.L.C.

   Delaware

RPAI Fort Worth Southwest Crossing GP, L.L.C.

   Delaware

RPAI Fort Worth Southwest Crossing Limited Partnership

   Illinois

RPAI Fort Worth Southwest Crossing LP, L.L.C.

   Delaware

RPAI Frisco Parkway GP, L.L.C.

   Delaware

RPAI Frisco Parkway Limited Partnership

   Texas

RPAI Frisco Parkway LP, L.L.C.

   Delaware

RPAI Georgetown Rivery GP, L.L.C.

   Delaware

RPAI Georgetown Rivery Limited Partnership

   Illinois

RPAI Georgetown Rivery LP, L.L.C.

   Delaware

RPAI Gilroy I, L.L.C.

   Delaware

RPAI Gilroy II, L.L.C.

   Delaware

RPAI Grand Prairie Carrier GP, L.L.C.

   Delaware

RPAI Grand Prairie Carrier Limited Partnership

   Illinois

RPAI Grand Prairie Carrier LP, L.L.C.

   Delaware

RPAI Green Global Gateway, L.L.C.

   Delaware

RPAI Greenville Five Forks Outlot, L.L.C.

   Delaware

RPAI Greenville Five Forks, L.L.C.

   Delaware

RPAI Hartford New Park, L.L.C.

   Delaware

RPAI Hellertown Main Street DST

   Delaware

RPAI HOLDCO Management LLC

   Delaware

RPAI Houma Academy, L.L.C.

   Delaware

RPAI Houston Little York GP, L.L.C.

   Delaware

RPAI Houston Little York Limited Partnership

   Illinois

RPAI Houston New Forest, L.L.C.

   Delaware

RPAI Houston Royal Oaks Village II GP, L.L.C.

   Delaware

RPAI Houston Royal Oaks Village II Limited Partnership

   Illinois

RPAI Houston Royal Oaks Village II LP, L.L.C.

   Delaware

RPAI I DST

   Delaware

RPAI II DST

   Delaware

RPAI Issaquah Heritage, L.L.C.

   Delaware

RPAI Jacksonville Southpoint, L.L.C.

   Delaware

RPAI Kalamazoo WMU, L.L.C.

   Delaware

 

5.4-7



--------------------------------------------------------------------------------

RETAIL PROPERTIES OF AMERICA, INC. OWNERSHIP PERCENTAGE—100%

 

ENTITY    FORMATION

RPAI Kalispell Mountain View II, L.L.C.

   Delaware

RPAI Kalispell Mountain View, L.L.C.

   Delaware

RPAI Kansas City Stateline, L.L.C.

   Delaware

RPAI Kansas City, L.L.C.

   Delaware

RPAI King’s Grant GP, L.L.C.

   Delaware

RPAI King’s Grant Limited Partnership

   Delaware

RPAI King’s Grant II GP, L.L.C.

   Delaware

RPAI King’s Grant II Limited Partnership

   Delaware

RPAI Kingsport East Stone, L.L.C.

   Delaware

RPAI Knoxville Corridor Park, L.L.C.

   Delaware

RPAI Knoxville Corridor Park II, L.L.C.

   Delaware

RPAI Lake Worth Towne Crossing GP, L.L.C.

   Delaware

RPAI Lake Worth Towne Crossing Limited Partnership

   Illinois

RPAI Lake Worth Towne Crossing LP, L.L.C.

   Delaware

RPAI Lakewood, L.L.C.

   Delaware

RPAI Lawrence, L.L.C.

   Delaware

RPAI Lebanon 9th Street DST

   Delaware

RPAI Lewis Center Powell, L.L.C.

   Delaware

RPAI Lewisville Lakepointe GP, L.L.C.

   Delaware

RPAI Lewisville Lakepointe Limited Partnership

   Illinois

RPAI Lewisville Lakepointe LP, L.L.C.

   Delaware

RPAI Mansfield GP, L.L.C.

   Delaware

RPAI Mansfield Limited Partnership

   Illinois

RPAI Mansfield LP, L.L.C.

   Delaware

RPAI Maple Grove Wedgwood, L.L.C.

   Delaware

RPAI McDonough Henry Town, L.L.C.

   Delaware

RPAI McKinney Lake Forest GP, L.L.C.

   Delaware

RPAI McKinney Lake Forest Limited Partnership

   Illinois

RPAI McKinney Lake Forest LP, L.L.C.

   Delaware

RPAI McKinney Stonebridge GP, L.L.C.

   Delaware

RPAI McKinney Stonebridge Limited Partnership

   Illinois

RPAI McKinney Stonebridge LP, L.L.C.

   Delaware

RPAI Miami 19th Street II, L.L.C.

   Delaware

RPAI Middletown Fairgrounds Plaza, L.L.C.

   Delaware

RPAI Morristown Crockett, L.L.C.

   Delaware

RPAI Murrieta Avenida Acacias, L.L.C.

   Delaware

RPAI New Britain Main, L.L.C.

   Delaware

RPAI New Port Richey Mitchell, L.L.C.

   Delaware

RPAI Newburgh Crossing, L.L.C.

   Delaware

RPAI Newnan Crossing, L.L.C.

   Delaware

RPAI Newnan Crossing II, L.L.C.

   Delaware

 

5.4-8



--------------------------------------------------------------------------------

RETAIL PROPERTIES OF AMERICA, INC. OWNERSHIP PERCENTAGE—100%

 

ENTITY    FORMATION

RPAI North Carolina Sales, Inc.

   Illinois

RPAI North Richland Hills Davis GP, L.L.C.

   Delaware

RPAI North Richland Hills Davis Limited Partnership

   Illinois

RPAI North Richland Hills Davis LP, L.L.C.

   Delaware

RPAI Northport Northwood, L.L.C.

   Delaware

RPAI Northwest Management Corp.

   Delaware

RPAI Orange 53 Boston, L.L.C.

   Delaware

RPAI Oswego Gerry Centennial, L.L.C.

   Delaware

RPAI Pacific Property Services LLC

   Delaware

RPAI Pelham Manor, L.L.C.

   Delaware

RPAI Phoenix 19th Avenue, L.L.C.

   Delaware

RPAI Pittsburgh William Penn GP, L.L.C.

   Delaware

RPAI Pittsburgh William Penn Member II DST

   Delaware

RPAI Pittsburgh William Penn Partner, L.P.

   Delaware

RPAI Pittsburgh William Penn, L.P.

   Illinois

RPAI Plymouth 5, L.L.C.

   Delaware

RPAI Poughkeepsie Mid-Hudson, L.L.C.

   Delaware

RPAI Powder Springs Battle Ridge, L.L.C.

   Delaware

RPAI Punxsutawney Mahoning Street DST

   Delaware

RPAI Round Rock Forest Commons GP, L.L.C.

   Delaware

RPAI Round Rock Forest Commons Limited Partnership

   Illinois

RPAI Round Rock Forest Commons LP, L.L.C.

   Delaware

RPAI San Antonio Academy GP, L.L.C.

   Delaware

RPAI San Antonio Academy Limited Partnership

   Illinois

RPAI San Antonio Academy LP, L.L.C.

   Delaware

RPAI San Antonio Fountainhead Drive GP, L.L.C.

   Delaware

RPAI San Antonio Fountainhead Drive Limited Partnership

   Illinois

RPAI San Antonio Fountainhead Drive LP, L.L.C.

   Delaware

RPAI San Antonio GP, L.L.C.

   Delaware

RPAI San Antonio Limited Partnership

   Illinois

RPAI San Antonio LP, L.L.C.

   Delaware

RPAI Santa Fe, L.L.C.

   Delaware

RPAI Saratoga Springs Wilton, L.L.C.

   Delaware

RPAI Schaumburg American Lane, L.L.C.

   Delaware

RPAI Southlake Corners Kimball, L.L.C.

   Delaware

RPAI Southlake GP, L.L.C.

   Delaware

RPAI Southlake Limited Partnership

   Illinois

RPAI Southlake LP, L.L.C.

   Delaware

RPAI Southwest Management Corp.

   Delaware

RPAI Southwest Management LLC

   Delaware

RPAI Springfield Boston, L.L.C.

   Delaware

 

5.4-9



--------------------------------------------------------------------------------

RETAIL PROPERTIES OF AMERICA, INC. OWNERSHIP PERCENTAGE—100%

 

ENTITY    FORMATION

RPAI State College Science Park DST

   Delaware

RPAI Stony Creek II, L.L.C.

   Delaware

RPAI Stroud Commons DST

   Delaware

RPAI Sugar Land Colony GP, L.L.C.

   Delaware

RPAI Sugar Land Colony Limited Partnership

   Illinois

RPAI Sugar Land Colony LP, L.L.C.

   Delaware

RPAI Summerville Azalea Square III GP, L.L.C.

   Delaware

RPAI Summerville Azalea Square III Limited Partnership

   Tennessee

RPAI Summerville Azalea Square III LP, L.L.C.

   Delaware

RPAI Tallahassee Governor’s One, L.L.C.

   Delaware

RPAI Tampa Walters, L.L.C.

   Delaware

RPAI Town and Country Manchester, L.L.C.

   Delaware

RPAI US Management LLC

   Delaware

RPAI Viera Lake Andrew, L.L.C.

   Delaware

RPAI Watauga GP, L.L.C.

   Delaware

RPAI Watauga Limited Partnership

   Illinois

RPAI Watauga LP, L.L.C.

   Delaware

RPAI West Mifflin Century III GP, L.L.C.

   Delaware

RPAI West Mifflin Century III Member II DST

   Delaware

RPAI West Mifflin Century III Partner, L.P.

   Delaware

RPAI West Mifflin Century III, L.P.

   Illinois

RPAI Westbury Merchants Plaza, L.L.C.

   Delaware

RPAI Western Management Corp.

   Delaware

RPAI Westerville Cleveland, L.L.C.

   Delaware

RPAI Williston Maple Tree, L.L.C.

   Delaware

RPAI Winter Springs Red Bug, L.L.C.

   Delaware

RRP Hecht, LLC

   Maryland

SLTS Grand Avenue II GP, L.L.C.

   Delaware

SLTS Grand Avenue II, L.P.

   Texas

The Shops at Legacy (RPAI) GP, L.L.C.

   Delaware

The Shops at Legacy (RPAI) L.P.

   Illinois

The Shops at Legacy (RPAI) Mezz, L.L.C.

   Delaware

Town Square Ventures, L.P.

   Illinois

Town Square Ventures II GP, L.L.C.

   Texas

Town Square Ventures II, L.P.

   Texas

Town Square Ventures III GP, L.L.C.

   Delaware

Town Square Ventures III LP, L.L.C.

   Delaware

Town Square Ventures III, L.P.

   Texas

Town Square Ventures IV GP, L.L.C.

   Delaware

Town Square Ventures IV LP, L.L.C.

   Delaware

Town Square Ventures IV, L.P.

   Texas

 

5.4-10



--------------------------------------------------------------------------------

RETAIL PROPERTIES OF AMERICA, INC. OWNERSHIP PERCENTAGE—100%

 

ENTITY    FORMATION

Town Square Ventures V GP, L.L.C.

  

Delaware

Town Square Ventures V LP, L.L.C.

  

Delaware

Town Square Ventures V, L.P.

  

Texas

Towson Circle LLC

  

Maryland

University Heights University Square, L.L.C.

  

Delaware

Western Town Square Ventures GP, L.L.C.

  

Delaware

Western Town Square Ventures I GP, L.L.C.

  

Delaware

Western Town Square Ventures LP, L.L.C.

  

Delaware

RETAIL PROPERTIES OF AMERICA, INC. OWNERSHIP PERCENTAGE – 99%

IWR PROTECTIVE CORPORATION OWNERSHIP PERCENTAGE– 1%

 

ENTITY    FORMATION

Inland Western Coppell Town GP, L.L.C.

  

Delaware

Inland Western Coppell Town Limited Partnership

  

Illinois

Inland Western Houston Sawyer Heights GP, L.L.C.

  

Delaware

Inland Western Houston Sawyer Heights Limited Partnership

  

Illinois

RPAI Coppell Town, L.L.C.

  

Delaware

RPAI Houston Sawyer Heights, L.L.C.

  

Delaware

IWR PROTECTIVE CORPORATION OWNERSHIP PERCENTAGE—100%

 

ENTITY    FORMATION

Bellevue Development, LLC

  

Delaware

Green Valley Crossing, L.L.C.

  

Delaware

Inland Western JV Hampton Retail Colorado, L.L.C.

  

Delaware

Inland Western JV Henderson Green Valley, L.L.C.

  

Delaware

Inland Western Phillipsburg Greenwich II, L.L.C.

  

Delaware

IWR Gateway Central Plant, L.L.C.

  

Delaware

Lake Mead Crossing, LLC

  

Nevada

RPAI JV Nashville Bellevue, L.L.C.

  

Delaware

South Billings Center, LLC

  

Delaware

 

5.4-11



--------------------------------------------------------------------------------

IWR PROTECTIVE CORPORATION OWNERSHIP PERCENTAGE—50%

 

ENTITY    FORMATION

Green Valley Crossing, L.L.C.

  

Delaware

Inland Western JV Henderson Green Valley, L.L.C.

  

Delaware

 

5.4-12



--------------------------------------------------------------------------------

FINANCIAL STATEMENTS

 

•  

2010 Annual Report

 

•  

2011 Annual Report

 

•  

2012 Annual Report

 

•  

2013 Annual Report

 

•  

Fourth Quarter 2013 Supplemental Financial Information

SCHEDULE 5.5

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

TAXATION

None.

SCHEDULE 5.9

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

EXISTING INDEBTEDNESS

RETAIL PROPERTIES OF AMERICA, INC.

INDEBTEDNESS AS OF APRIL 30, 2014

 

DEBT DESCRIPTION   PROPERTY NAME   BORROWER  

MATURITY
DATE

(SORT)

  INTEREST
RATE     PRINCIPAL
BALANCE AT
4/30/2014
(DOLLARS IN
000’S)     LENDER -
PRIMARY/
ORIGINATING   SERVICER The Shoppes at Quarterfield1   The Shoppes at
Quarterfield   Inland Western Severn NB, L.L.C.   01-Aug-2014     7.50 %     
(4,804 )    CUNA Mutual   HFF, L.P. Green Valley Crossing2   Green Valley
Crossing   Green Valley Crossing, LLC   02-Nov-2014     2.44 %      (13,400 )   
U.S. Bank   US Bank Crossroads Plaza   Crossroads Plaza   Inland Western North
Attleboro Crossroads, L.L.C.   01-Jan-2015     5.44 %      (4,247 )    Bank of
America   Berkadia Pool 2   Academy Sports - Port Arthur   Inland Western Port
Arthur Academy Limited Partnership   01-Mar-2015     6.39 %      (3,125 )   
JPMorgan
Chase   Midland Pool 2   Alison’s Corner   Inland Western San Antonio Military
Drive Limited Partnership   01-Mar-2015     6.39 %      (2,554 )    JPMorgan
Chase   Midland Pool 2   CVS - Sylacauga   Inland Western Sylacauga Broadway,
L.L.C.   01-Mar-2015     6.39 %      (1,791 )    JPMorgan
Chase   Midland Pool 2   Galvez Shopping Center   Inland Western Galveston
Galvez Limited Partnership   01-Mar-2015     6.39 %      (4,121 )    JPMorgan
Chase   Midland Pool 2   Gateway Station   Inland Western College Station
Gateway Limited Partnership   01-Mar-2015     6.39 %      (2,978 )    JPMorgan
Chase   Midland Pool 2   McAllen Town Center   Inland Western McAllen Limited
Partnership   01-Mar-2015     6.39 %      (1,558 )    JPMorgan
Chase   Midland Pool 2   Academy Sports - Midland   Inland Western Midland
Academy Limited Partnership   01-Mar-2015     6.39 %      (2,573 )    JPMorgan
Chase   Midland          

 

 

                  (18,700 )               

 

 

      Bison Hollow   Bison Hollow   Inland Western Traverse City Bison Hollow,
L.L.C.   01-Apr-2015     6.39 %      (7,478 )    JPMorgan
Chase   Midland Four Peaks Plaza   Four Peaks Plaza   Inland Western Fountain
Hills Four Peaks, L.L.C.   01-Apr-2015     6.39 %      (9,757 )    JPMorgan
Chase   Midland Grapevine Crossing   Grapevine Crossing   Inland Western
Grapevine Limited Partnership   01-Apr-2015     6.39 %      (11,259 )   
JPMorgan
Chase   Midland JPM Pool 3   Walgreens - Northwoods   Inland Western Northwoods
Natural Bridge, L.L.C.   01-Apr-2015     6.39 %      (3,004 )    JPMorgan
Chase   Midland

 

SCHEDULE 5.15

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

DEBT DESCRIPTION   PROPERTY NAME   BORROWER  

MATURITY
DATE

(SORT)

  INTEREST
RATE     PRINCIPAL
BALANCE AT
4/30/2014
(DOLLARS IN
000’S)     LENDER -
PRIMARY/
ORIGINATING   SERVICER JPM Pool 3   Walgreens - West Allis   Inland Western West
Allis Greenfield, L.L.C.   01-Apr-2015     6.39 %      (2,203 )    JPMorgan
Chase   Midland JPM Pool 3   CVS - Montevallo   Inland Western Montevallo Main,
L.L.C.   01-Apr-2015     6.39 %      (1,793 )    JPMorgan
Chase   Midland          

 

 

                  (7,000 )               

 

 

      JPM Pool 4   CVS - Moore, OK   Inland Western Moore 19th Street, L.L.C.  
01-Apr-2015     6.39 %      (1,936 )    JPMorgan
Chase   Midland JPM Pool 4   CVS - Burleson, TX   Inland Western Burleson
Wilshire Limited Partnership   01-Apr-2015     6.39 %      (1,669 )    JPMorgan
Chase   Midland JPM Pool 4   CVS - Lawton, OK   Inland Western Lawton Lee Blvd.,
L.L.C.   01-Apr-2015     6.39 %      (1,173 )    JPMorgan
Chase   Midland JPM Pool 4   CVS - Oklahoma City, OK   Inland Western Oklahoma
City Western Avenue, L.L.C.   01-Apr-2015     6.39 %      (1,869 )    JPMorgan
Chase   Midland JPM Pool 4   Eckerd - Chattanooga   Inland Western Chattanooga
Brainerd Road, L.L.C.   01-Apr-2015     6.39 %      (1,688 )    JPMorgan
Chase   Midland JPM Pool 4   CVS - Saginaw, TX   Inland Western Saginaw Limited
Partnership   01-Apr-2015     6.39 %      (2,652 )    JPMorgan
Chase   Midland          

 

 

                  (10,987 )               

 

 

      JPM Pool 5   Gloucester Town Center   Inland Western Gloucester Cross
Keys, L.L.C.   01-Apr-2015     6.24 %      (8,876 )    JPMorgan
Chase   Midland JPM Pool 5   Mission Crossing   Inland Western San Antonio
Mission Limited Partnership   01-Apr-2015     6.24 %      (11,667 )    JPMorgan
Chase   Midland JPM Pool 5   Plaza at Riverlakes   Inland Western Bakersfield
Calloway, L.L.C.   01-Apr-2015     6.24 %      (8,571 )    JPMorgan
Chase   Midland JPM Pool 5   Chantilly Crossing   Inland Western Chantilly
Crossing, L.L.C.   01-Apr-2015     6.24 %      (16,190 )    JPMorgan
Chase   Midland          

 

 

                  (45,304 )               

 

 

      New Forest Crossing   New Forest Crossing   Inland Western Houston New
Forest Limited Partnership   01-Apr-2015     6.39 %      (8,928 )    JPMorgan
Chase   Midland Vail Ranch Plaza   Vail Ranch Plaza   Inland Western Temecula
Vail, L.L.C.   01-Apr-2015     6.39 %      (10,816 )    JPMorgan
Chase   Midland Ashland and Roosevelt   Ashland and Roosevelt   Inland Western
Chicago Ashland, L.L.C.   01-Sep-2015     6.39 %      (7,984 )    JPMorgan
Chase   Midland

 

5.15-2



--------------------------------------------------------------------------------

DEBT DESCRIPTION   PROPERTY NAME   BORROWER  

MATURITY
DATE

(SORT)

  INTEREST
RATE     PRINCIPAL
BALANCE AT
4/30/2014
(DOLLARS IN
000’S)     LENDER -
PRIMARY/
ORIGINATING   SERVICER Montecito Crossing   Montecito Crossing   Inland Western
Las Vegas Montecito, L.L.C. and Inland Western Las Vegas   01-Sep-2015     5.90
%      (16,798 )    JPMorgan
Chase   Midland JPM Pool 7   Humblewood Shopping Center   Inland Western Humble
Humblewood Limited Partnership   01-Nov-2015     6.39 %      (6,487 )   
JPMorgan
Chase   Midland JPM Pool 7   Target South Center   Inland Western Austin Mopac
Limited Partnership   01-Nov-2015     6.39 %      (5,478 )    JPMorgan
Chase   Midland JPM Pool 7   Broadway Shopping Center   Inland Western Bangor
Broadway, L.L.C.   01-Nov-2015     6.39 %      (10,092 )    JPMorgan
Chase   Midland          

 

 

                  (22,057 )               

 

 

      The Orchard   The Orchard   Inland Western New Hartford Orchard, L.L.C.  
01-Nov-2015     6.39 %      (11,774 )    JPMorgan
Chase   Midland Jefferson Commons   Jefferson Commons   Inland Western Newport
News Jefferson, L.L.C.   01-Dec-2015     5.14 %      (56,500 )    Wells
Fargo   Midland King Philip’s Crossing (CROSSED with Greensburg Commons)   King
Philip’s Crossing (Seekonk Power Center)   Inland Western Seekonk Power Center,
L.L.C.   01-Dec-2015     6.39 %      (10,392 )    JPMorgan
Chase   Midland Eckerds Portfolio Loan   Eckerds - Buffalo (Main St)   Inland
Western New York Portfolio, L.L.C.   11-Dec-2015     4.91 %      (2,174 )   
Nomura   Berkadia Eckerds Portfolio Loan   Eckerds - Amhearst   Inland Western
New York Portfolio, L.L.C.   11-Dec-2015     4.91 %      (2,903 )    Nomura  
Berkadia Eckerds Portfolio Loan   Eckerds - Cheektowaga   Inland Western New
York Portfolio, L.L.C.   11-Dec-2015     4.91 %      (2,117 )    Nomura  
Berkadia Eckerds Portfolio Loan   Eckerds - Olean   Inland Western New York
Portfolio, L.L.C.   11-Dec-2015     4.91 %      (2,452 )    Nomura   Berkadia
Eckerds Portfolio Loan   Eckerds - Grand Island   Inland Western New York
Portfolio, L.L.C.   11-Dec-2015     4.91 %      (1,665 )    Nomura   Berkadia
Eckerds Portfolio Loan   Eckerds - Batavia (W. Main St)   Inland Western New
York Portfolio, L.L.C.   11-Dec-2015     4.91 %      (2,547 )    Nomura  
Berkadia Eckerds Portfolio Loan   Eckerds - North Chili   Inland Western New
York Portfolio, L.L.C.   11-Dec-2015     4.91 %      (1,682 )    Nomura  
Berkadia Eckerds Portfolio Loan   Eckerds - Tonawanda   Inland Western New York
Portfolio, L.L.C.   11-Dec-2015     4.91 %      (2,370 )    Nomura   Berkadia
Eckerds Portfolio Loan   Eckerds - West Seneca (Union Rd)   Inland Western New
York Portfolio, L.L.C.   11-Dec-2015     4.91 %      (2,395 )    Nomura  
Berkadia

 

5.15-3



--------------------------------------------------------------------------------

DEBT DESCRIPTION   PROPERTY NAME   BORROWER  

MATURITY
DATE

(SORT)

  INTEREST
RATE     PRINCIPAL
BALANCE AT
4/30/2014
(DOLLARS IN
000’S)     LENDER -
PRIMARY/
ORIGINATING   SERVICER Eckerds Portfolio Loan   Eckerds - Lancaster   Inland
Western New York Portfolio, L.L.C.   11-Dec-2015     4.91 %      (1,786 )   
Nomura   Berkadia Eckerds Portfolio Loan   Eckerds - Buffalo (Ferry St)   Inland
Western New York Portfolio, L.L.C.   11-Dec-2015     4.91 %      (2,198 )   
Nomura   Berkadia Eckerds Portfolio Loan   Eckerds - Rochester (Lake Ave)  
Inland Western New York Portfolio, L.L.C.   11-Dec-2015     4.91 %      (3,210
)    Nomura   Berkadia Eckerds Portfolio Loan   Eckerds - Rochester (Culver Rd)
  Inland Western New York Portfolio, L.L.C.   11-Dec-2015     4.91 %      (2,376
)    Nomura   Berkadia Eckerds Portfolio Loan   Eckerds - Greece   Inland
Western New York Portfolio, L.L.C.   11-Dec-2015     4.91 %      (1,926 )   
Nomura   Berkadia Eckerds Portfolio Loan   Eckerds - Irondequoit   Inland
Western New York Portfolio, L.L.C.   11-Dec-2015     4.91 %      (2,850 )   
Nomura   Berkadia Eckerds Portfolio Loan   Eckerds - Lockport   Inland Western
New York Portfolio, L.L.C.   11-Dec-2015     4.91 %      (2,716 )    Nomura  
Berkadia Eckerds Portfolio Loan   Eckerds - Hudson   Inland Western New York
Portfolio, L.L.C.   11-Dec-2015     4.91 %      (2,409 )    Nomura   Berkadia
Eckerds Portfolio Loan   Eckerds - Amhearst (Transit Rd)   Inland Western New
York Portfolio, L.L.C.   11-Dec-2015     4.91 %      (3,243 )    Nomura  
Berkadia Eckerds Portfolio Loan   Eckerds - Canandaigua   Inland Western New
York Portfolio, L.L.C.   11-Dec-2015     4.91 %      (3,091 )    Nomura  
Berkadia Eckerds Portfolio Loan   Eckerds - West Seneca (Harlem Rd)   Inland
Western New York Portfolio, L.L.C.   11-Dec-2015     4.91 %      (2,770 )   
Nomura   Berkadia Eckerds Portfolio Loan   Eckerds - Batavia (E. Main St)  
Inland Western New York Portfolio, L.L.C.   11-Dec-2015     4.91 %      (2,855
)    Nomura   Berkadia Eckerds Portfolio Loan   Eckerds - Yorkshire   Inland
Western New York Portfolio, L.L.C.   11-Dec-2015     4.91 %      (1,372 )   
Nomura   Berkadia          

 

 

                  (53,107 )               

 

 

      New York Life Portfolio   Lowe’s Plaza   Inland Western Butler Kinnelon,
L.L.C.   31-Dec-2015     4.75 %      (13,049 )    New York
Life   New York
Life New York Life Portfolio   Quakertown   Inland Western Quakertown Limited
Partnership   31-Dec-2015     4.75 %      (7,848 )    New York
Life   New York
Life New York Life Portfolio   Lincoln Plaza   Inland Western Worcester Lincoln
Plaza, L.L.C.   31-Dec-2015     4.75 %      (39,147 )    New York
Life   New York
Life          

 

 

                  (60,044 )               

 

 

     

 

5.15-4



--------------------------------------------------------------------------------

DEBT DESCRIPTION   PROPERTY NAME   BORROWER  

MATURITY
DATE

(SORT)

  INTEREST
RATE     PRINCIPAL
BALANCE AT
4/30/2014
(DOLLARS IN
000’S)     LENDER -
PRIMARY/
ORIGINATING   SERVICER HQ Building   HQ Building   Inland Western San Antonio HQ
Limited Partnership   01-Jan-2016     6.39 %      (9,150 )    JPMorgan
Chase   Midland Cypress Mill Plaza   Cypress Mill Plaza   Inland Western Cypress
Mill Limited Partnership   01-Feb-2016     4.26 %      (8,419 )    JPMorgan
Chase   Midland MacArthur Crossing   MacArthur Crossing   Inland Western Irving
Limited Partnership   01-Jul-2016     7.30 %      (6,901 )    Thrivent
Financial
for
Lutherans   Mohrle -
Morris Heritage Towne Crossing3   Heritage Towne Crossing   Inland Western
Euless Limited Partnership   30-Sep-2016     4.52 %      (8,266 )    Texas
Capital
Bank   Texas
Capital
Bank Southlake Grand Avenue (Phase V) (CROSSED with Southlake Town Square Phase
I, II, III, VII)   Southlake Grand Ave.   SLTS Grand Avenue II, L.P.  
01-Apr-2017     3.50 %      (57,757 )    Metlife   MetLife Southlake Town Square
Phase I, II, III, VII (CROSSED with Southlake Grand Avenue (Phase V))  
Southlake Town Square   Town Square Ventures, L.P.; Town Square Ventures II,
L.P.; and Town Square Ventures IV, L.P.   01-Apr-2017     6.25 %      (85,466 ) 
  Metlife   MetLife The Gateway - Central Power Plant (SLC - CROSSED with The
Gateway)   The Gateway - Central Power Plant   IWR Gateway Central Plant, L.L.C.
  01-Apr-2017     6.57 %      (4,348 )    JPMorgan
Chase   Midland The Gateway (SLC - CROSSED with Central Power Plant)   The
Gateway   Inland Western Salt Lake City Gateway, L.L.C.   01-Apr-2017     6.57
%      (92,371 )    JPMorgan
Chase   Midland Central Texas Marketplace   Central Texas Marketplace   Inland
Western Waco Central Limited Partnership   11-Apr-2017     5.46 %      (45,386
)    Nomura   Wachovia
Securities Coppell Town Square   Coppell Town Square   Inland Western Coppell
Town Limited Partnership   01-May-2017     3.53 %      (10,730 )    New York
Life   New
York Life

Corwest Plaza (CROSSED with Dorman Center I)

  Corwest Plaza   Inland Southeast New Britain, L.L.C.   01-Apr-2019     7.25 % 
    (14,629 )    John
Hancock   Hancock

Dorman Center I (CROSSED with Corwest Plaza)

  Dorman Center I   Inland Western Spartanburg, L.L.C.   01-Apr-2019     7.70 % 
    (20,762 )    John
Hancock   Hancock

Shops at Park Place

  Shops at Park Place   Inland Park Place Limited Parnership   01-May-2019    
7.48 %      (7,861 )    John
Hancock   Hancock

 

5.15-5



--------------------------------------------------------------------------------

DEBT DESCRIPTION   PROPERTY NAME   BORROWER  

MATURITY
DATE

(SORT)

  INTEREST
RATE     PRINCIPAL
BALANCE AT
4/30/2014
(DOLLARS IN
000’S)     LENDER -
PRIMARY/
ORIGINATING   SERVICER Paradise Shoppes of New Hope (CROSSED with Village
Shoppes at Simonton)   Shoppes of Dallas (New Hope)   Inland Western Dallas
Paradise, L.L.C.   01-Jun-2019     7.75 %      (3,601 )    UNUM   HFF, L.P.
Village Shoppes at Simonton (CROSSED with Shoppes of Dallas)   Village Shoppes
at Simonton   Inland Western Lawrenceville Simonton, L.L.C.   01-Jun-2019    
7.75 %      (3,324 )    UNUM   HFF, L.P. Plaza at Marysville   Plaza at
Marysville   Inland Western Marysville, L.L.C.   01-Sep-2019     8.00 %     
(9,118 )    Provident   HFF, L.P. Forks Town Center   Forks Town Center   Inland
Western Easton Forks Town DST   01-Oct-2019     7.70 %      (8,333 )    Aetna  
HFF, L.P. IWJV Pool - Senior Mortgage   Eckerd’s - Norman   Inland Western
Norman, L.L.C.   01-Dec-2019     7.50 %      (3,552 )    JPMorgan
Chase   Keybank IWJV Pool - Senior Mortgage   Magnolia Square   Inland Western
Houma Magnolia, L.L.C.   01-Dec-2019     7.50 %      (6,431 )    JPMorgan
Chase   Keybank IWJV Pool - Senior Mortgage   Denton Crossing West   Inland
Western Denton Crossing Limited Partnership   01-Dec-2019     7.50 %     
(27,548 )    JPMorgan
Chase   Keybank IWJV Pool - Senior Mortgage   Promenade at Red Cliff   Inland
Western St. George, L.L.C.   01-Dec-2019     7.50 %      (8,159 )    JPMorgan
Chase   Keybank IWJV Pool - Senior Mortgage   Paradise Valley Marketplace  
Inland Western Phoenix, L.L.C.   01-Dec-2019     7.50 %      (9,311 )   
JPMorgan
Chase   Keybank IWJV Pool - Senior Mortgage   Best on the Boulevard   Inland
Western Las Vegas, L.L.C.   01-Dec-2019     7.50 %      (17,566 )    JPMorgan
Chase   Keybank IWJV Pool - Senior Mortgage   Gateway Pavilions   Inland Western
Avondale McDowell, L.L.C.   01-Dec-2019     7.50 %      (24,477 )    JPMorgan
Chase   Keybank IWJV Pool - Senior Mortgage   Fox Creek Village   Inland Western
Longmont Fox Creek, L.L.C.   01-Dec-2019     7.50 %      (9,119 )    JPMorgan
Chase   Keybank IWJV Pool - Senior Mortgage   Pleasant Run   Inland Western
Cedar Hill Pleasant Run Limited Partnership   01-Dec-2019     7.50 %     
(13,918 )    JPMorgan
Chase   Keybank IWJV Pool - Senior Mortgage   Village at Quail Springs   Inland
Western Oklahoma City Quail, L.L.C.   01-Dec-2019     7.50 %      (5,279 )   
JPMorgan
Chase   Keybank IWJV Pool - Senior Mortgage   Trenton Crossing   Inland Western
McAllen Trenton Limited Partnership   01-Dec-2019     7.50 %      (16,414 )   
JPMorgan
Chase   Keybank IWJV Pool - Senior Mortgage   Hickory Ridge   Inland Western
Hickory-Catawba, L.L.C.   01-Dec-2019     7.50 %      (19,485 )    JPMorgan
Chase   Keybank

 

5.15-6



--------------------------------------------------------------------------------

DEBT DESCRIPTION   PROPERTY NAME   BORROWER  

MATURITY
DATE

(SORT)

  INTEREST
RATE     PRINCIPAL
BALANCE AT
4/30/2014
(DOLLARS IN
000’S)     LENDER -
PRIMARY/
ORIGINATING   SERVICER IWJV Pool - Senior Mortgage   North Rivers Town Center  
Inland Western Charleston North Rivers, L.L.C.   01-Dec-2019     7.50 %     
(10,175 )    JPMorgan
Chase   Keybank IWJV Pool - Senior Mortgage   Northpointe Plaza   Inland Western
Spokane Northpointe, L.L.C.   01-Dec-2019     7.50 %      (23,517 )    JPMorgan
Chase   Keybank IWJV Pool - Senior Mortgage   Eckerd’s - Crossville   Inland
Western Crossville Main, L.L.C.   01-Dec-2019     7.50 %      (1,344 )   
JPMorgan
Chase   Keybank IWJV Pool - Senior Mortgage   Eckerd’s - Columbia   Inland
Western Columbia Broad River, L.L.C.   01-Dec-2019     7.50 %      (1,680 )   
JPMorgan
Chase   Keybank IWJV Pool - Senior Mortgage   Eckerd’s - Kill Devil Hills  
Inland Western Kill Devil Hills Croatan, L.L.C.   01-Dec-2019     7.50 %     
(1,920 )    JPMorgan
Chase   Keybank IWJV Pool - Senior Mortgage   Eckerd’s - Greer   Inland Western
Greer Wade Hampton, L.L.C.   01-Dec-2019     7.50 %      (1,613 )    JPMorgan
Chase   Keybank IWJV Pool - Senior Mortgage   Cranberry Square   Inland Western
Cranberry DST   01-Dec-2019     7.50 %      (11,134 )    JPMorgan
Chase   Keybank IWJV Pool - Senior Mortgage   Lake Mary Pointe   Inland Western
Lake Mary, L.L.C.   01-Dec-2019     7.50 %      (1,670 )    JPMorgan
Chase   Keybank IWJV Pool - Senior Mortgage   The Columns   Inland Western
Jackson Columns, L.L.C.   01-Dec-2019     7.50 %      (12,478 )    JPMorgan
Chase   Keybank IWJV Pool - Senior Mortgage   Harvest Towne Center   Inland
Western Knoxville Harvest, L.L.C.   01-Dec-2019     7.50 %      (4,031 )   
JPMorgan
Chase   Keybank IWJV Pool - Senior Mortgage   Bed Bath & Beyond Plaza   Inland
Western Miami 19th Street, L.L.C.   01-Dec-2019     7.50 %      (9,119 )   
JPMorgan
Chase   Keybank IWJV Pool - Senior Mortgage   Azalea Square   Inland Western
Summerville Azalea Square, L.L.C.   01-Dec-2019     7.50 %      (12,094 )   
JPMorgan
Chase   Keybank IWJV Pool - Senior Mortgage   Saucon Valley Square   Inland
Western Bethlehem Saucon Valley DST   01-Dec-2019     7.50 %      (8,639 )   
JPMorgan
Chase   Keybank IWJV Pool - Senior Mortgage   Shoppes at Park West   Inland
Western Mt. Pleasant Park West, L.L.C.   01-Dec-2019     7.50 %      (5,375 )   
JPMorgan
Chase   Keybank IWJV Pool - Senior Mortgage   Coram Plaza   Inland Western Coram
Plaza, L.L.C.   01-Dec-2019     7.50 %      (14,206 )    JPMorgan
Chase   Keybank IWJV Pool - Senior Mortgage   Gurnee Town Center   Inland
Western Gurnee, L.L.C.   01-Dec-2019     7.50 %      (15,262 )    JPMorgan
Chase   Keybank IWJV Pool - Senior Mortgage   Winchester Commons   Inland
Western Memphis Winchester, L.L.C.   01-Dec-2019     7.50 %      (5,759 )   
JPMorgan
Chase   Keybank

 

5.15-7



--------------------------------------------------------------------------------

DEBT DESCRIPTION   PROPERTY NAME   BORROWER  

MATURITY
DATE

(SORT)

  INTEREST
RATE     PRINCIPAL
BALANCE AT
4/30/2014
(DOLLARS IN
000’S)     LENDER -
PRIMARY/
ORIGINATING   SERVICER IWJV Pool - Senior Mortgage   University Town Center  
Inland Western Tuscaloosa University, L.L.C.   01-Dec-2019     7.50 %     
(4,511 )    JPMorgan
Chase   Keybank IWJV Pool - Senior Mortgage   Edgemont Town Center   Inland
Western Birmingham Edgemont, L.L.C.   01-Dec-2019     7.50 %      (6,575 )   
JPMorgan
Chase   Keybank IWJV Pool - Senior Mortgage   Evans Town Centre   Inland Western
Evans, L.L.C.   01-Dec-2019     7.50 %      (4,319 )    JPMorgan
Chase   Keybank IWJV Pool - Senior Mortgage   Irmo Station   Inland Western Irmo
Station, L.L.C.   01-Dec-2019     7.50 %      (5,087 )    JPMorgan
Chase   Keybank IWJV Pool - Senior Mortgage   Northwoods   Inland Western Wesley
Chapel Northwoods, L.L.C.   01-Dec-2019     7.50 %      (8,639 )    JPMorgan
Chase   Keybank IWJV Pool - Senior Mortgage   Greens Corner   Inland Western
Cumming Green’s Corner, L.L.C.   01-Dec-2019     7.50 %      (5,375 )   
JPMorgan
Chase   Keybank IWJV Pool - Senior Mortgage   Newton Crossroads   Inland Western
Covington Newton Crossroads, L.L.C.   01-Dec-2019     7.50 %      (3,791 )   
JPMorgan
Chase   Keybank IWJV Pool - Senior Mortgage   Stilesboro Oaks   Inland Western
Acworth Stilesboro, L.L.C., a Delaware limited liability   01-Dec-2019     7.50
%      (5,145 )    JPMorgan
Chase   Keybank IWJV Pool - Senior Mortgage   23rd Street Plaza   Inland Western
Panama City, L.L.C.   01-Dec-2019     7.50 %      (3,091 )    JPMorgan
Chase   Keybank IWJV Pool - Senior Mortgage   Holiday Towne Center   Inland
Western Duncansville Holliday DST   01-Dec-2019     7.50 %      (7,871 )   
JPMorgan
Chase   Keybank IWJV Pool - Senior Mortgage   Phenix Crossing   Inland Western
Phenix City, L.L.C.   01-Dec-2019     7.50 %      (4,223 )    JPMorgan
Chase   Keybank IWJV Pool - Senior Mortgage   Cottage Plaza   Inland Western
Pawtucket Cottage, L.L.C.   01-Dec-2019     7.50 %      (10,846 )    JPMorgan
Chase   Keybank IWJV Pool - Senior Mortgage   Southgate Plaza   Inland Western
Heath Southgate, L.L.C.   01-Dec-2019     7.50 %      (3,970 )    JPMorgan
Chase   Keybank IWJV Pool - Senior Mortgage   High Ridge Crossing   Inland
Western High Ridge, L.L.C.   01-Dec-2019     7.50 %      (4,991 )    JPMorgan
Chase   Keybank IWJV Pool - Senior Mortgage   Cinemark Seven Bridges   Inland
Western Woodridge Seven Bridges, L.L.C.   01-Dec-2019     7.50 %      (4,991 ) 
  JPMorgan
Chase   Keybank IWJV Pool - Senior Mortgage   Eckerd - Colesville   Colesville
One, LLC   01-Dec-2019     7.50 %      (3,120 )    JPMorgan
Chase   Keybank IWJV Pool - Senior Mortgage   Boulevard Plaza   Inland Western
Pawtucket Boulevard, L.L.C.   01-Dec-2019     7.50 %      (2,400 )    JPMorgan
Chase   Keybank

 

5.15-8



--------------------------------------------------------------------------------

DEBT DESCRIPTION   PROPERTY NAME   BORROWER  

MATURITY
DATE

(SORT)

  INTEREST
RATE     PRINCIPAL
BALANCE AT
4/30/2014
(DOLLARS IN
000’S)     LENDER -
PRIMARY/
ORIGINATING   SERVICER IWJV Pool - Senior Mortgage   Brown’s Lane Plaza   Inland
Western Middletown Brown’s Lane, L.L.C.   01-Dec-2019     7.50 %      (4,991 ) 
  JPMorgan
Chase   Keybank IWJV Pool - Senior Mortgage   Massillion Village   Inland
Western Massillon Village, L.L.C.   01-Dec-2019     7.50 %      (7,055 )   
JPMorgan
Chase   Keybank IWJV Pool - Senior Mortgage   Cuyahoga Falls Marketplace  
Inland Western Cuyahoga Falls, L.L.C.   01-Dec-2019     7.50 %      (3,695 )   
JPMorgan
Chase   Keybank IWJV Pool - Senior Mortgage   Fullerton Metrocenter   Inland
Western Fullerton MetroCenter, L.L.C.   01-Dec-2019     7.50 %      (28,316 )   
JPMorgan
Chase   Keybank IWJV Pool - Senior Mortgage   Placentia Town Center   Inland
Western Placentia, L.L.C.   01-Dec-2019     7.50 %      (11,230 )    JPMorgan
Chase   Keybank IWJV Pool - Senior Mortgage   Edwards Multiplex - Fresno  
Inland Western Fresno Blackstone Avenue, L.L.C.   01-Dec-2019     7.50 %     
(9,599 )    JPMorgan
Chase   Keybank IWJV Pool - Senior Mortgage   Edwards Multiplex - Ontario  
Inland Western Ontario 4th Street, L.L.C.   01-Dec-2019     7.50 %      (13,870
)    JPMorgan
Chase   Keybank IWJV Pool - Senior Mortgage   Stony Creek I   Inland Southeast
Stony Creek, L.L.C.   01-Dec-2019     7.50 %      (8,639 )    JPMorgan
Chase   Keybank IWJV Pool - Senior Mortgage   Eckerd’s - Edmond   Inland Western
Danforth, L.L.C.   01-Dec-2019     7.50 %      (2,256 )    JPMorgan
Chase   Keybank          

 

 

                  (479,871 )               

 

 

      Eastwood Towne Center   Eastwood Towne Center   Inland Western Lansing
Eastwood, L.L.C.   01-May-2020     8.00 %      (22,141 )    John
Hancock   Cohen
Financial Sawyer Heights Village   Sawyer Heights Village   Inland Western
Houston Sawyer Heights Limited Partnership   01-Jul-2021     5.00 %      (18,700
)    JPMorgan
Chase   Midland Ashland and Roosevelt Phase II (Bank of America Pad)   Ashland
and Roosevelt (LaSalle Bank Pad)   Inland Western Chicago Ashland, L.L.C.  
25-Feb-2022     7.48 %      (1,298 )    Beneficial
Life   Grandbridge
Real Estate
Capital Commons at Temecula   Commons at Temecula   Inland Western Temecula
Commons, L.L.C.   01-Mar-2022     4.74 %      (25,665 )    JPMorgan
Chase   Wells Fargo Greenwich Center   Greenwich Center II   Inland Western
Phillipsburg Greenwich, L.L.C., and Inland Western Phillipsburg   01-Mar-2022  
  4.82 %      (8,752 )    JPMorgan
Chase   Wells Fargo Greenwich Center   Greenwich Center   Inland Western
Phillipsburg Greenwich, L.L.C., and Inland Western Phillipsburg   01-Mar-2022  
  4.82 %      (5,723 )    JPMorgan
Chase   Wells Fargo

 

5.15-9



--------------------------------------------------------------------------------

DEBT DESCRIPTION   PROPERTY
NAME   BORROWER  

MATURITY
DATE

(SORT)

  INTEREST
RATE     PRINCIPAL
BALANCE AT
4/30/2014
(DOLLARS IN
000’S)     LENDER -
PRIMARY/
ORIGINATING   SERVICER Peoria Crossings   Peoria Crossings  

Inland Western Glendale, L.L.C.;

Inland Western Glendale Peoria II, L.L.C.; and

  01-Apr-2022     4.82 %      (24,131 )    JPMorgan
Chase   Wells Fargo Southlake Corners   Southlake Corners   Inland Western
Southlake Corners Kimball Limited Partnership   01-Apr-2022     4.89 %     
(20,945 )    JPMorgan
Chase   Wells Fargo Tollgate Marketplace   Tollgate Marketplace   Inland Bel Air
SPE, L.L.C.   01-Apr-2022     4.84 %      (35,000 )    Keybank   Berkadia Town
Square Plaza   Town Square Plaza   Inland Western Pottstown Limited Partnership
  01-Apr-2022     4.82 %      (16,815 )    JPMorgan
Chase   Wells Fargo Village Shoppes at Gainesville   Village Shoppes at
Gainesville   Inland Western Gainesville Village, L.L.C.   01-Apr-2022     4.25
%      (20,000 )    Hartford Life   Midland (Payments/ Escrows) & HFF
(Reporting/ Lease Reisterstown Road Plaza   Reisterstown Road Plaza   Inland
Reisterstown SPE I, L.L.C. and
Inland Reisterstown SPE II, L.L.C.   01-Jul-2022     5.25 %      (46,250 )   
Keybank   Midland Gateway Village   Gateway Village   Gateway Village LLC  
01-Jan-2023     4.14 %      (36,810 )    PNC   Midland Greensburg Commons
(CROSSED with King Philips)   Greensburg Commons   Inland Western Greensburg
Commons, L.L.C.   01-Mar-2026     4.83 %      (10,250 )    JPMorgan
Chase   Midland Home Depot Plaza   Home Depot Plaza   Inland Western Orange 440
Boston, L.L.C.   01-Apr-2022     4.82 %      (10,750 )    JPMorgan
Chase   Wells Fargo Northgate North   Northgate North   Inland Western Seattle
Northgate North, L.L.C.   01-Jun-2027     4.50 %      (27,500 )    ING   HFF,
L.P. Market at Clifty Crossing   Market at Clifty Crossing   Inland Western
Columbus Clifty, L.L.C.   01-Nov-2034     5.77 %      (13,025 )    Wells Fargo  
Berkadia          

 

 

      Total Secured Debt - Consolidated Portfolio         (1,611,384 )         
     

 

 

      Unsecured Debt               Revolving Line of Credit ($550 mm)4    
Retail Properties of America, Inc.   12-May-2017     1.66 %      (235,000 )   
Keybank/Wells
Fargo   Keybank (Agent) Term Loan ($150 mm Tranche)4     Retail Properties of
America, Inc.   11-May-2018     1.61 %      (150,000 )    Keybank/Wells
Fargo   Keybank (Agent) Term Loan ($300 mm Tranche) 4, 5     Retail Properties
of America, Inc.   11-May-2018     1.99 %      (300,000 )    Keybank/Wells
Fargo   Keybank (Agent)          

 

 

      Total Unsecured Debt - Consolidated Portfolio         (685,000 )         
     

 

 

     

 

5.15-10



--------------------------------------------------------------------------------

DEBT DESCRIPTION   PROPERTY NAME   BORROWER  

MATURITY
DATE

(SORT)

  INTEREST
RATE     PRINCIPAL
BALANCE AT
4/30/2014
(DOLLARS IN
000’S)     LENDER -
PRIMARY/
ORIGINATING   SERVICER Unconsolidated Joint Venture - Secured Debt (at Pro Rata
Share) Huebner Oaks Center (MSJV)   Huebner Oaks Center   Inland Western San
Antonio Huebner Oaks Limited Partnership   05-Sep-2015     5.75 %      (7,412 ) 
  Nationwide   HFF, L.P. John’s Creek Village (MSJV)   John’s Creek Village  
Inland Western Duluth John’s Creek SPE, L.L.C   01-Oct-2015     5.17 %     
(4,272 )    Basis Real
Estate
Capital II,
LLC   Wells Fargo Oswego Commons (MSJV)   Oswego Commons   Inland Western Oswego
Douglass, L.L.C.   01-Dec-2016     3.35 %      (4,200 )    Hartford Life  
Midland (Payments/ Escrows) & HFF (Reporting/ Lease Lincoln Park (MSJV)  
Lincoln Park   Inland Western Dallas Lincoln Park Limited Partnership  
01-Dec-2017     4.05 %      (5,270 )    Metlife   Metlife Gardiner Manor Mall
(MSJV)   Gardiner Manor Mall   Inland Western Bay Shore Gardiner, L.L.C.  
01-Mar-2022     4.95 %      (7,251 )    Northwestern
Mutual   Northwester n Mutual          

 

 

      Total Secured Debt - Unconsolidated JV Portfolio         (28,405 )       
       

 

 

     

 

1

The Shoppes at Quarterfield loan was prepaid at par on May 1, 2014

2

The Green Valley Crossing construction loan is a variable rate loan priced at
LIBOR plus 2.25%. In connection with this loan, Retail Properties of America,
Inc. has provided a Repayment and Completion Guaranty, which maximum value
represents 40% of the current value of the note, currently $5.4 million as of
April 30, 2014

3

The Heritage Town Crossing loan is a variable rate loan priced at LIBOR plus
3.00% which has been swapped to a fixed rate of 4.52% for the term of the loan.
Retail Properties of America, Inc. is the guarantor of up to 25% of the
principal balance of this loan. As of April 30, 2014, the guaranteed amount was
$2.1 million

4

The credit facility is currently priced on a leverage grid at a rate of LIBOR
plus 1.50% for the revolving line of credit and LIBOR plus 1.45% for the
unsecured term loan

5

Retail Properties of America, Inc. entered into an interest rate swap to convert
the variable rate portion of the $300 mm LIBOR-based debt to a fixed rate
through February 24, 2016. The swap effectively converts one-month floating rate
LIBOR to a fixed rate of 0.54% over the term of the swap.

 

5.15-11



--------------------------------------------------------------------------------

RETAIL PROPERTIES OF AMERICA, INC.

2021 SPRING ROAD, SUITE 200

OAK BROOK, IL 60523

INFORMATION RELATING TO PURCHASERS

 

     PRINCIPAL AMOUNT AND SERIES NAME AND ADDRESS OF PURCHASER   
OF NOTES TO BE PURCHASED      Series A    Series B NEW YORK STATE TEACHERS’
RETIREMENT SYSTEM    $10,000,000    $0

c/o Prima Capital Advisors LLC

     

Attention: Nilesh Patel

     

2 Overhill Road

     

Suite 215

     

Scarsdale, NY 10583

     

Payments

 

(1)

All payments by wire transfer of immediately available funds to:

State Street Bank & Trust Co., Boston

ABA # 011000028

Beneficiary Acct # (DDA): 10195725

Beneficiary Name: New York State Teachers’ Retirement System, X4AG

Ref: RPAI / Prima; NYSTRS- M. Pisciotta 518/447-2729

with sufficient information to identify the source and application of such funds

Notices

 

(2)

All notices of payments and written confirmations of such wire transfers to:

Nilesh Patel

Prima Capital Advisors LLC

2 Overhill Road, Suite 215

Scarsdale, NY 10583

Phone: 914.725.2657

With a copy to:

John Brehm

Midland Loan Services, a PNC Real Estate business,

10851 Mastin

Suite 300

Overland Park, KS 66210

Phone: 913.253.9769

Email: john.brehm@midlandls.com

SCHEDULE B

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

(3)

Email address for Electronic Delivery:

npatel@primaadvisors.com

gwhite@primaadvisors.com

scopulsky@primaadvisors.com

jtcherkassova@primaadvisors.com

 

(4)

All other communications, please send to:

Nilesh Patel

Prima Capital Advisors LLC

2 Overhill Road, Suite 215

Scarsdale, NY 10583

Phone: 914.725.2657

Email: npatel@primaadvisors.com

Taxpayer I.D. Number: 14-6000735

Original Notes delivered to:

Nilesh Patel

Prima Capital Advisors LLC

2 Overhill Road, Suite 215

Scarsdale, NY 10583

 

B-2



--------------------------------------------------------------------------------

     PRINCIPAL AMOUNT AND SERIES NAME AND ADDRESS OF PURCHASER   
OF NOTES TO BE PURCHASED      Series A    Series B CITY AND COUNTY OF SAN
FRANCISCO EMPLOYEES’    $0    $10,000,000 RETIREMENT SYSTEM      

c/o Prima Capital Advisors LLC

     

Attention: Nilesh Patel

     

2 Overhill Road

     

Suite 215 Scarsdale, NY 10583

     

Payments

 

(1)

All payments by wire transfer of immediately available funds to:

MLS INC Wire Receipts

PNC Bank, N.A.

Account #: 1006967647

ABA: 043000096

FBO: Prima Mortgage Investment Trust, LLC

Attn: Audrey Brann, Retail Properties of America, Inc.

with sufficient information to identify the source and application of such funds

Notices

 

(2)

All notices of payments and written confirmations of such wire transfers to:

Nilesh Patel

Prima Capital Advisors LLC

2 Overhill Road, Suite 215

Scarsdale, NY 10583

Phone: 914.725.2657

With a copy to:

Audrey Brann

Midland Loan Services, a PNC Real Estate business,

10851 Mastin

Suite 300

Overland Park, KS 66210

Phone: 913.253.9769

Email: audrey.brann@midlandls.com

 

B-3



--------------------------------------------------------------------------------

(3)

Email address for Electronic Delivery:

npatel@primaadvisors.com

gwhite@primaadvisors.com

scopulsky@primaadvisors.com

jtcherkassova@primaadvisors.com

 

(4)

All other communications, please send to:

Nilesh Patel

Prima Capital Advisors LLC

2 Overhill Road, Suite 215

Scarsdale, NY 10583

Phone: 914.725.2657

Email: npatel@primaadvisors.com

Taxpayer I.D. Number: 94-6000417

Original Notes delivered to:

Nilesh Patel

Prima Capital Advisors LLC

2 Overhill Road, Suite 215

Scarsdale, NY 10583

 

B-4



--------------------------------------------------------------------------------

     PRINCIPAL AMOUNT AND SERIES NAME AND ADDRESS OF PURCHASER   
OF NOTES TO BE PURCHASED      Series A    Series B PRIMA MORTGAGE INVESTMENT
TRUST, LLC    $20,000,000    $5,000,000

c/o Prima Capital Advisors LLC

     

Attention: Nilesh Patel

     

2 Overhill Road

     

Suite 215

     

Scarsdale, NY 10583

     

Payments

 

(1)

All payments by wire transfer of immediately available funds to:

MLS INC Wire Receipts

PNC Bank, N.A.

Account #: 1006967647

ABA: 043000096

FBO: Prima Mortgage Investment Trust, LLC

Attn: Audrey Brann, Retail Properties of America, Inc.

with sufficient information to identify the source and application of such funds

Notices

 

(2)

All notices of payments and written confirmations of such wire transfers to:

Nilesh Patel

Prima Capital Advisors LLC

2 Overhill Road, Suite 215

Scarsdale, NY 10583

Phone: 914.725.2657

With a copy to:

Audrey Brann

Midland Loan Services, a PNC Real Estate business,

10851 Mastin

Suite 300

Overland Park, KS 66210

Phone: 913.253.9769

Email: audrey.brann@midlandls.com

 

 

B-5



--------------------------------------------------------------------------------

(3)

Email address for Electronic Delivery:

npatel@primaadvisors.com

gwhite@primaadvisors.com

scopulsky@primaadvisors.com

jtcherkassova@primaadvisors.com

 

(4)

All other communications, please send to:

Nilesh Patel

Prima Capital Advisors LLC

2 Overhill Road, Suite 215

Scarsdale, NY 10583

Phone: 914.725.2657

Email: npatel@primaadvisors.com

Taxpayer I.D. Number: 51-0489665

Original Notes delivered to:

Nilesh Patel

Prima Capital Advisors LLC

2 Overhill Road, Suite 215

Scarsdale, NY 10583

 

B-6



--------------------------------------------------------------------------------

     PRINCIPAL AMOUNT AND SERIES NAME AND ADDRESS OF PURCHASER   
OF NOTES TO BE PURCHASED      Series A    Series B USAA LIFE INSURANCE COMPANY
   $0    $14,000,000

9800 Fredericksburg Road

     

San Antonio, TX 78288

     

(Notes to be registered in the name of: ELL & CO.)

     

 

(1)

All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:

Northern Chgo/Trust

ABA#071000152

Credit Wire Account # 5186041000

26-11042/ Life Company

With sufficient information to identify the source and application of such
funds, including the issuer name, the PPN of the issue, interest rate, payment
due date, maturity date, interest amount, principal and premium amount.

 

(2)

Address for notices relating to payments:

ELL & Co

c/o Northern Trust Company

PO Box 92395

Chicago, IL 60675-92395

Attn: Income Collections

Please include the cusip and shares/par for the dividend/interest payment

 

(3)

Address for all other communications:

John Spear

VP Insurance Portfolios

9800 Fredericksburg Road

San Antonio, TX 78288

(210) 498-8661

 

(4)

Physical Delivery of Notes:

Depository Trust & Clearing Corporation

Newport Office Center

570 Washington Blvd.

5th Floor

Jersey City, NJ 07310

Attn: Tanya Stackhouse-Bowen or Robert Mendez

Reference: Northern Trust Account # 26-11042/ Life Company

212-855-2484

 

(5)

Tax Identification Number: 74-1472662

 

B-7



--------------------------------------------------------------------------------

     PRINCIPAL AMOUNT AND SERIES NAME AND ADDRESS OF PURCHASER   
OF NOTES TO BE PURCHASED      Series A    Series B USAA LIFE INSURANCE COMPANY
OF NEW YORK    $0    $1,000,000

9800 Fredericksburg Road

     

San Antonio, TX 78288

     

(Notes to be registered in the name of: ELL & CO.)

     

 

(1)

All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:

Northern Chgo/Trust

ABA#071000152

Credit Wire Account # 5186061000

26-11044/ Life NY Company

With sufficient information to identify the source and application of such
funds, including the issuer name, the PPN of the issue, interest rate, payment
due date, maturity date, interest amount, principal and premium amount.

 

(2)

Address for notices relating to payments:

Ell & Co

c/o Northern Trust Company

PO Box 92395

Chicago, IL 60675-92395

Attn: Income Collections

Please include the cusip and shares/par for the dividend/interest payment

 

(3)

Address for all other communications:

John Spear

VP Insurance Portfolios

9800 Fredericksburg Road

San Antonio, TX 78288

(210) 498-8661

 

(4)

Physical Delivery of Notes:

Depository Trust & Clearing Corporation

Newport Office Center

570 Washington Blvd.

5th Floor

Jersey City, NJ 07310

Attn: Tanya Stackhouse-Bowen or Robert Mendez

Reference: Northern Trust Account # 26-11044/ Life NY Company

212-855-2484

 

(5)

Tax Identification Number: 16-1530706

 

B-8



--------------------------------------------------------------------------------

     PRINCIPAL AMOUNT AND SERIES NAME AND ADDRESS OF PURCHASER   
OF NOTES TO BE PURCHASED      Series A    Series B UNITED SERVICES AUTOMOBILE
ASSOCIATION    $10,000,000    $0

9800 Fredericksburg Road

     

San Antonio, TX 78288

     

(Notes to be registered in the name of: ELL & CO.)

     

 

(1)

All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:

Northern Chgo/Trust

ABA#071000152

Credit Wire Account # 5186041000

26-11037/ USAA

With sufficient information to identify the source and application of such
funds, including the issuer name, the PPN of the issue, interest rate, payment
due date, maturity date, interest amount, principal and premium amount.

 

(2)

Address for notices relating to payments:

Ell & Co

c/o Northern Trust Company

PO Box 92395

Chicago, IL 60675-92395

Attn: Income Collections

Please include the cusip and shares/par for the dividend/interest payment

 

(3)

Address for all other communications:

Donna Baggerly

VP Insurance Portfolios

9800 Fredericksburg Road

San Antonio, TX 78288

(210) 498-5195

 

(4)

Physical Delivery of Notes:

Depository Trust & Clearing Corporation

Newport Office Center

570 Washington Blvd.

5th Floor

Jersey City, NJ 07310

Attn: Tanya Stackhouse-Bowen or Robert Mendez

Reference: Northern Trust Account # 26-11037/ USAA

212-855-2484

 

(5)

Tax Identification Number: 74-0959140

 

B-9



--------------------------------------------------------------------------------

     PRINCIPAL AMOUNT AND SERIES NAME AND ADDRESS OF PURCHASER   
OF NOTES TO BE PURCHASED      Series A    Series B USAA CASUALTY INSURANCE
COMPANY    $5,000,000    $0

9800 Fredericksburg Road

     

San Antonio, TX 78288

     

(Notes to be registered in the name of: ELL & CO.)

     

Payments

 

(1)

All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:

Northern Chgo/Trust

ABA#071000152

Credit Wire Account # 5186041000

26-11038/CIC

Cusip #76131V A*4

With sufficient information to identify the source and application of such
funds, including the issuer name, the PPN of the issue, interest rate, payment
due date, maturity date, interest amount, principal and premium amount.

 

(2)

Address for notices relating to payments:

Ell & Co

c/o Northern Trust Company

PO Box 92395

Chicago, IL 60675-92395

Attn: Income Collections

Please include the cusip and shares/par for the dividend/interest payment

 

(3)

Address for all other communications:

Donna Baggerly

VP Insurance Portfolios

9800 Fredericksburg Road

San Antonio, Texas 78288

(210) 498-5195

Taxpayer I. D. Number: 59-3019540

 

B-10



--------------------------------------------------------------------------------

(4)

Physical Delivery of Notes:

Depository Trust & Clearing Corporation

Newport Office Center

570 Washington Blvd.

5th Floor

Jersey City, NJ 07310

Attn: Tanya Stackhouse-Bowen or Robert Mendez

Reference: Northern Trust Account # 26-11038/CIC

212-855-2484

 

B-11



--------------------------------------------------------------------------------

     PRINCIPAL AMOUNT AND SERIES NAME AND ADDRESS OF PURCHASER   
OF NOTES TO BE PURCHASED      Series A    Series B NEW YORK LIFE INSURANCE
COMPANY    $2,100,000    $11,700,000

c/o NYL Investors LLC

     

51 Madison Avenue

     

2nd Floor, Room 208

     

New York, New York 10010-1603

     

Attention: Private Capital Investors, 2nd Floor

     

Fax Number: (908) 840-3385

     

Payments

All payments by wire or intrabank transfer of immediately available funds to:

JPMorgan Chase Bank

New York, New York 10019

ABA No. 021-000-021

Credit: New York Life Insurance Company

General Account No. 008-9-00687

With sufficient information (including issuer, PPN number, interest rate,
maturity and whether payment is of principal, premium, or interest) to identify
the source and application of such funds.

Notices

All notices with respect to payments and written confirmation of each such
payment and any audit confirmation, to be addressed:

New York Life Insurance Company

c/o NYL Investors LLC

51 Madison Avenue

2nd Floor, Room 208

New York, New York 10010-1603

Attention: Investment Services, Private Group, 2nd Floor

Fax Number: (908) 840-3385

 

B-12



--------------------------------------------------------------------------------

with a copy sent electronically to:

FIIGLibrary@nylim.com

TraditionalPVtOps@nylim.com

Any changes in the foregoing payment instructions shall be confirmed by e-mail
to NYLIMWireConfirmation@nylim.com prior to becoming effective.

All other notices and communications to be addressed as first provided above,
with a copy sent electronically to: (1) FIIGLibrary@nylim.com and
(2) TraditionalPVtOps@nylim.com and with a copy of any notices regarding
defaults or Events of Default under the operative documents to: Attention:
Office of General Counsel, Investment Section, Room 1016, Fax Number:
(212) 576-8340.

Notes to be issued in the name of: New York Life Insurance Company

Taxpayer I.D. Number: 13-5582869

Notes to be delivered to:

New York Life Insurance Company

51 Madison Avenue, Room 1016

New York, NY 10010

Attn: Dean L. Morini

 

B-13



--------------------------------------------------------------------------------

     PRINCIPAL AMOUNT AND SERIES NAME AND ADDRESS OF PURCHASER   
OF NOTES TO BE PURCHASED      Series A    Series B

NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION

   $2,600,000    $12,100,000

c/o NYL Investors LLC

     

51 Madison Avenue

     

2nd Floor, Room 208

     

New York, New York 10010-1603

     

Attention: Private Capital Investors, 2nd Floor

     

Fax Number: (908) 840-3385

     

Payments

All payments by wire or intrabank transfer of immediately available funds to:

JPMorgan Chase Bank

New York, New York

ABA No. 021-000-021

Credit: New York Life Insurance and Annuity Corporation

General Account No. 323-8-47382

With sufficient information (including issuer, PPN number, interest rate,
maturity and whether payment is of principal, premium, or interest) to identify
the source and application of such funds.

Notices

All notices with respect to payments and written confirmation of each such
payment and any audit confirmation, to be addressed:

New York Life Insurance and Annuity Corporation

c/o NYL Investors LLC

51 Madison Avenue

2nd Floor, Room 208

New York, New York 10010-1603

Attention: Investment Services, Private Group, 2nd Floor

Fax Number: (908) 840-3385

 

B-14



--------------------------------------------------------------------------------

with a copy sent electronically to:

FIIGLibrary@nylim.com

TraditionalPVtOps@nylim.com

Any changes in the foregoing payment instructions shall be confirmed by e-mail
to NYLIMWireConfirmation@nylim.com prior to becoming effective.

All other notices and communications to be addressed as first provided above,
with a copy sent electronically to: (1) FIIGLibrary@nylim.com and
(2) TraditionalPVtOps@nylim.com and with a copy of any notices regarding
defaults or Events of Default under the operative documents to: Attention:
Office of General Counsel, Investment Section, Room 1016, Fax Number:
(212) 576-8340.

Notes to be issued in the name of: New York Life Insurance and Annuity
Corporation

Taxpayer I.D. Number: 13-3044743

Notes to be delivered to:

New York Life Insurance Company

51 Madison Avenue, Room 1016

New York, NY 10010

Attn: Dean L. Morini

 

B-15



--------------------------------------------------------------------------------

     PRINCIPAL AMOUNT AND SERIES

NAME AND ADDRESS OF PURCHASER

   OF NOTES TO BE PURCHASED    Series A    Series B

NEW YORK LIFE INSURANCE AND ANNUITY

   $200,000    $1,000,000

CORPORATION INSTITUTIONALLY OWNED LIFE

     

INSURANCE SEPARATE ACCOUNT (BOLI 30C)

     

c/o NYL Investors LLC

     

51 Madison Avenue

     

2nd Floor, Room 208

     

New York, New York 10010-1603

     

Attention: Private Capital Investors, 2nd Floor

     

Fax Number: (908) 840-3385

     

Payments

All payments by wire or intrabank transfer of immediately available funds to:

JPMorgan Chase Bank

New York, New York

ABA No. 021-000-021

Credit: NYLIAC SEPARATE BOLI 30C

General Account No. 304-6-23970

With sufficient information (including issuer, PPN number, interest rate,
maturity and whether payment is of principal, premium, or interest) to identify
the source and application of such funds, with advice of such payments to:

Notices

All notices with respect to payments and written confirmation of each such
payment and any audit confirmation, to be addressed:

New York Life Insurance and Annuity Corporation

Institutionally Owned Life Insurance Separate Account

c/o NYL Investors LLC

51 Madison Avenue

2nd Floor, Room 208

New York, New York 10010-1603

Attention: Investment Services, Private Group, 2nd Floor

Fax Number: (908) 840-3385

 

B-16



--------------------------------------------------------------------------------

with a copy sent electronically to:

FIIGLibrary@nylim.com

TraditionalPVtOps@nylim.com

Any changes in the foregoing payment instructions shall be confirmed by e-mail
to NYLIMWireConfirmation@nylim.com prior to becoming effective.

All other notices and communications to be addressed as first provided above,
with a copy sent electronically to: (1) FIIGLibrary@nylim.com and
(2) TraditionalPVtOps@nylim.com and with a copy of any notices regarding
defaults or Events of Default under the operative documents to: Attention:
Office of General Counsel, Investment Section, Room 1016, Fax Number:
(212) 576-8340.

 

Notes to be issued in the name of:

  

New York Life Insurance and Annuity Corporation

  Institutionally Owned Life Insurance Separate

  Account (BOLI 30C)

Taxpayer I.D. Number: 13-3044743

Notes to be delivered to:

New York Life Insurance Company

51 Madison Avenue, Room 1016

New York, NY 10010

Attn: Dean L. Morini

 

B-17



--------------------------------------------------------------------------------

     PRINCIPAL AMOUNT AND SERIES

NAME AND ADDRESS OF PURCHASER

   OF NOTES TO BE PURCHASED    Series A    Series B

NEW YORK LIFE INSURANCE AND ANNUITY

   $100,000    $200,000

CORPORATION INSTITUTIONALLY OWNED LIFE

     

INSURANCE SEPARATE ACCOUNT (BOLI 3-2)

     

c/o NYL Investors LLC

     

51 Madison Avenue

     

2nd Floor, Room 208

     

New York, New York 10010-1603

     

Attention: Private Capital Investors, 2nd Floor

     

Fax Number: (908) 840-3385

     

Payments

All payments by wire or intrabank transfer of immediately available funds to:

JPMorgan Chase Bank

New York, New York

ABA No. 021-000-021

Credit: NYLIAC SEPARATE BOLI 3-2

General Account No. 323-9-56793

With sufficient information (including issuer, PPN number, interest rate,
maturity and whether payment is of principal, premium, or interest) to identify
the source and application of such funds, with advice of such payments to:

Notices

All notices with respect to payments and written confirmation of each such
payment and any audit confirmation, to be addressed:

New York Life Insurance and Annuity Corporation

Institutionally Owned Life Insurance Separate Account

c/o NYL Investors LLC

51 Madison Avenue

2nd Floor, Room 208

New York, New York 10010-1603

Attention: Investment Services, Private Group, 2nd Floor

Fax Number: (908) 840-3385

 

B-18



--------------------------------------------------------------------------------

with a copy sent electronically to:

FIIGLibrary@nylim.com

TraditionalPVtOps@nylim.com

Any changes in the foregoing payment instructions shall be confirmed by e-mail
to NYLIMWireConfirmation@nylim.com prior to becoming effective.

All other notices and communications to be addressed as first provided above,
with a copy sent electronically to: (1) FIIGLibrary@nylim.com and
(2) TraditionalPVtOps@nylim.com and with a copy of any notices regarding
defaults or Events of Default under the operative documents to: Attention:
Office of General Counsel, Investment Section, Room 1016, Fax Number:
(212) 576-8340.

 

Notes to be issued in the name of:

  

New York Life Insurance and Annuity Corporation

  Institutionally Owned Life Insurance Separate

  Account (BOLI 3-2)

Taxpayer I.D. Number: 13-3044743

Notes to be delivered to:

New York Life Insurance Company

51 Madison Avenue, Room 1016

New York, NY 10010

Attn: Dean L. Morini

 

B-19



--------------------------------------------------------------------------------

     PRINCIPAL AMOUNT AND SERIES

NAME AND ADDRESS OF PURCHASER

   OF NOTES TO BE PURCHASED    Series A    Series B

GENWORTH LIFE INSURANCE COMPANY OF NEW YORK

   $5,000,000    $0

c/o Genworth Financial, Inc.

   $5,000,000   

3001 Summer Street, 2nd Floor

   $5,000,000   

Stamford, CT 06905

     

Attention: Private Placements

     

Phone Number: (203) 708-3300

     

Fax Number: (203) 708-3308

     

Email: GNW.privateplacements@genworth.com

     

Payments

All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds to:

 

The Bank of New York

ABA #:

  

021000018

Account #:

  

IOC566

SWIFT Code:

  

IRVTUS3N

Account Name:

  

Private Placement Income Collection Account

Attention:

  

PP P & I Department

Reference:

  

GLICNY / LNYSPDA

  

CUSIP/PPN & Security Description, and Identify Principal & Interest

  

Amounts

And By Email:

  

treasppbkoffice@genworth.com

Fax:

  

(804) 662-7777

Notices

All notices and communications including original note agreement, conformed copy
of the note agreement, amendment requests, financial statements and other
general information to be addressed as follows (If available, an electronic copy
is additionally requested. Please send to the following e-mail address:
GNW.privateplacements@genworth.com):

Genworth Financial, Inc.

Account: Genworth Life Insurance Company of New York

3001 Summer Street, 2nd Floor

Stamford, Connecticut 06905

Attn: Private Placements

Telephone: (203) 708-3300

Fax: (203) 708-3308

 

B-20



--------------------------------------------------------------------------------

All corporate actions, including payments and prepayments, should be sent to the
above address with copies to (If available, an electronic copy is additionally
requested. Please send to the following e-mail address:
GNWInvestmentsOperations@genworth.com):

Genworth Financial, Inc.

Account: Genworth Life Insurance Company of New York

3001 Summer Street

Stamford, Connecticut 06905

Attention: Trade Operations

Telephone Number: (203) 708-3300

Fax: (203) 708-3308

Notices with respect to payments and written confirmation of each such payment,
including interest payments, redemptions, premiums, make wholes, and fees should
also be addressed as above with additional copies addressed to the following:

The Bank of New York

Income Collection Department

P.O. Box 19266

Newark, New Jersey 07195

Attention: PP P&I Department

Ref: GLICNY        , CUSIP/PPN & Security Description

P&I Contact: Purisima Teylan – (718) 315-3035

Name of Nominee in which Notes are to be issued: HARE & CO.

Taxpayer I.D. Number: 22-2882416

Physical Delivery of Note:

The Bank of New York

One Wall Street

Window A, 3rd Floor

New York, New York 10286

Ref: GLICNY    /    LNYSPDA Account #140151

 

B-21



--------------------------------------------------------------------------------

     PRINCIPAL AMOUNT AND SERIES

NAME AND ADDRESS OF PURCHASER

   OF NOTES TO BE PURCHASED    Series A    Series B

GENWORTH LIFE AND ANNUITY INSURANCE COMPANY

   $0    $5,000,000

c/o Genworth Financial, Inc.

      $5,000,000

3001 Summer Street, 2nd Floor

     

Stamford, CT 06905

     

Attention: Private Placements

     

Phone Number: (203) 708-3300

     

Fax Number: (203) 708-3308

     

Email: GNW.privateplacements@genworth.com

     

Payments

All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds to:

The Bank of New York

ABA #021000018

Account #: IOC566

SWIFT Code: IRVTUS3N

Account Name: Private Placement Income Collection Account

Attn: PP P&I Department

Reference: GLAIC / LADAFIA

  Account 148820

CUSIP/PPN and Security Description, and Identify Principal and Interest Amounts

And By Email:     treasppbkoffice@genworth.com

Fax:                      (804) 662-7777

Notices

All notices and communications including original note agreement, conformed copy
of the note agreement, amendment requests, financial statements and other
general information to be addressed as follows (If available, an electronic copy
is additionally requested. Please send to the following e-mail address:
GNW.privateplacements@genworth.com):

 

B-22



--------------------------------------------------------------------------------

Genworth Financial, Inc.

Account: Genworth Life and Annuity Insurance Company

3001 Summer Street, 2nd Floor

Stamford, CT 06905

Attn: Private Placements

Telephone: (203) 708-3300

Fax: (203) 708-3308

All corporate actions, including payments and prepayments, should be sent to the
above address with copies to (If available, an electronic copy is additionally
requested. Please send to the following e-mail address:
GNWInvestmentsOperations@genworth.com):

Genworth Financial, Inc.

Account: Genworth Life and Annuity Insurance Company

3001 Summer Street

Stamford, CT 06905

Attn: Trade Operations

Telephone: (203) 708-3300

Facsimile: (203) 708-3308

Notices with respect to payments and written confirmation of each such payment,
including interest payments, redemptions, premiums, make wholes, and fees should
also be addressed as above with additional copies addressed to the following:

The Bank of New York

Income Collection Department

P.O. Box 19266

Newark, New Jersey 07195

Attention: PP P&I Department

Ref: GLAIC        , Account 127459 CUSIP/PPN & Security Description

P&I Contact: Purisima Teylan – (718) 315-3035

Name of Nominee in which Notes are to be issued: HARE & CO., LLC

Taxpayer I.D. Number: 54-0283385

Deliver Notes to:

The Bank of New York

One Wall Street

Window A, 3rd Floor

New York, NY 10286

Ref: GLAIC / LADAFIA, Account #148820

 

B-23



--------------------------------------------------------------------------------

     PRINCIPAL AMOUNT AND SERIES NAME AND ADDRESS OF PURCHASER   
OF NOTES TO BE PURCHASED      Series A    Series B KNIGHTS OF COLUMBUS    $0   
$15,000,000

One Columbus Plaza

     

New Haven, CT 06510-3326

     

Attention: Investment Accounting Department - 14th Floor

     

Payments

All payments on or in respect of the Notes held by such purchaser shall be made
by wire transfer of immediately available funds to:

Bank of New York

ABA #021000018

CREDIT A/C: GLA111566

ATTN: P&I Dept

A/C Name: Knights of Columbus Life Account

Account#: 2007008400

P & I Breakdown:                                         

Reference: Retail Properties of America, Inc., 4.58% Senior Notes, Series B, due

June 30, 2024, PPN 76131V A@2

Notices

All notices and communications should be emailed and mailed to:

E-Mail: Investments@kofc.org, sarah.capozzo@kofc.org

Knights of Columbus

Life Account #2007008400

Attention: Sarah Capozzo, Investment Department, 19th Floor

One Columbus Plaza

New Haven, CT 06510-3326

Phone: 203-752-4127, Fax: 203-752-4117

Name of Nominee in which Notes are to be issued: None

Taxpayer I.D. Number: 06-0416470

 

B-24



--------------------------------------------------------------------------------

Deliver Notes to:

The Bank of New York Mellon

One Wall Street

3rd Floor, Window A

New York, NY 10286

Attn: Mary Wong, Assistant Treasurer - Physical Delivery (212) 635-1003

Reference: Knights of Columbus Life Account # 200700

 

B-25



--------------------------------------------------------------------------------

     PRINCIPAL AMOUNT AND SERIES NAME AND ADDRESS OF PURCHASER   
OF NOTES TO BE PURCHASED      Series A    Series B KNIGHTS OF COLUMBUS    $0   
$10,000,000

One Columbus Plaza

     

New Haven, CT 06510-3326

     

Attention: Investment Accounting Department - 14th Floor

     

Payments

All payments on or in respect of the Notes held by such purchaser shall be made
by wire transfer of immediately available funds to:

Bank of New York

ABA #021000018

CREDIT A/C: GLA111566

ATTN: P&I Dept

A/C Name: Knights of Columbus FPA Account

Account#: 2010478400

P & I Breakdown:                                         

Reference: Retail Properties of America, Inc., 4.58% Senior Notes, Series B, due

June 30, 2024, PPN 76131V A@2

Notices

All notices and communications should be emailed and mailed to:

E-Mail: Investments@kofc.org, sarah.capozzo@kofc.org

Knights of Columbus

FPA Account #2010478400

Attention: Sarah Capozzo, Investment Department, 19th Floor

One Columbus Plaza

New Haven, CT 06510-3326

Phone: 203-752-4127, Fax: 203-752-4117

Name of Nominee in which Notes are to be issued: None

Taxpayer I.D. Number: 06-0416470

 

B-26



--------------------------------------------------------------------------------

Deliver Notes to:

The Bank of New York Mellon

One Wall Street

3rd Floor, Window A

New York, NY 10286

Attn: Mary Wong, Assistant Treasurer - Physical Delivery (212) 635-1003

Reference: Knights of Columbus FPA Account # 201047

 

B-27



--------------------------------------------------------------------------------

     PRINCIPAL AMOUNT AND SERIES NAME AND ADDRESS OF PURCHASER   
OF NOTES TO BE PURCHASED      Series A    Series B JACKSON NATIONAL LIFE
INSURANCE COMPANY    $20,000,000    $0

One Corporate Way

     

Lansing, Michigan 48951

     

Payments

All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds to:

The Bank of New York Mellon

ABA #021-000-018

BNF Account #: IOC566

Reference: 187243, CUSIP / PPN 76131V A*4, Description and Breakdown (P&I)

Notices

Original documents and copies of notes and certificates, notices, waivers,
amendments and consents should be sent to:

 

(a)

PPM America, Inc.

225 West Wacker Drive, Suite 1200

Chicago, IL 60606-1228

Attn: Private Placements—Elena Unger

Phone: (312) 634-7853

Fax: (312) 634-0054

Email: elena.unger@ppmamerica.com

Email: PPMAPrivateReporting@ppmamerica.com

Financial information should be sent to:

 

(a)    PPM America, Inc.

  

(b)    Jackson National Life Insurance Company

225 West Wacker Drive, Suite 1200

  

One Corporate Way

Chicago, IL 60606-1228

  

Lansing, MI 48951

Attn: Private Placements—Elena Unger

  

Attn: Investment Accounting—Mark Stewart

Phone: (312) 634-7853

  

Phone: (517) 367-3190

Fax: (312) 634-0054

  

Fax: (517) 706-5503

Email:

  

PPMAPrivateReporting@ppmamerica.com

  

 

B-28



--------------------------------------------------------------------------------

Payment notices should be sent to:

Jackson National Life Insurance Company

c/o The Bank of New York Mellon

Attn: P&I Department

P.O. Box 19266

Newark, New Jersey 07195

Phone: (718) 315-3035

Fax: (718) 315-3076

Name of Nominee in which Notes are to be issued: None

Taxpayer I.D. Number: 38-1659835

Deliver Notes to:

The Bank of New York Mellon

Special Processing - Window A

One Wall Street, 3rd Floor

New York, New York 10286

Ref: JNL - JNL GIC, A/C # 187243

 

B-29



--------------------------------------------------------------------------------

     PRINCIPAL AMOUNT AND SERIES NAME AND ADDRESS OF PURCHASER   
OF NOTES TO BE PURCHASED      Series A    Series B FARM BUREAU LIFE INSURANCE
COMPANY OF MICHIGAN    $0    $3,600,000

c/o Advantus Capital Management, Inc.

     

400 Robert Street North

     

St. Paul, Minnesota 55101

     

Attn: Client Administrator

     

The Notes being purchased for Farm Bureau Life Insurance Company of Michigan
should be registered in the name of Farm Bureau Life Insurance Company of
Michigan. The Notes should be delivered in accordance with instructions
furnished to lender counsel, Chapman and Cutler, LLP.

Closing documents (prefer CD-ROM, if available) should be sent to the following
address:

Farm Bureau Life Insurance Company of Michigan

Attn: Steve Harkness

7373 West Saginaw Highway

Lansing, MI 48917

All notices and statements should be sent electronically via Email to:
privateplacements@advantuscapital.com. If Email is unavailable or if the Email
is returned for any reason (including receipt of a message that the Email is
undeliverable), such notice and statements should be sent to the following
address:

Farm Bureau Life Insurance Company of Michigan

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, MN 55101

Attn: Client Administrator

All payments on account of the Notes shall be made by wire transfer of
immediately available funds pursuant to instructions to be delivered to the
Company prior to Closing.

Tax I.D.: 38-6056370

 

B-30



--------------------------------------------------------------------------------

     PRINCIPAL AMOUNT AND SERIES NAME AND ADDRESS OF PURCHASER    OF NOTES TO BE
PURCHASED      Series A    Series B COLORADO BANKERS LIFE INSURANCE COMPANY   
$0    $700,000

c/o Advantus Capital Management, Inc.

     

400 Robert Street North

     

St. Paul, MN 55101

     

Attn: Client Administrator

     

The Notes being purchased for Colorado Bankers Life Insurance Company should be
registered in the nominee name of “ELL & Co.”. The Notes should be delivered in
accordance with instructions furnished to lender counsel, Chapman and Cutler,
LLP.

Closing documents (prefer CD-ROM, if available) should be sent to the following
address:

Colorado Bankers Life Insurance Company

Attn: Tara J. Mason

300 E. Randolph Street

39th Floor, 39.303C

Chicago, IL. 60601

All notices and statements should be sent electronically via Email to:
privateplacements@advantuscapital.com. If Email is unavailable or if the Email
is returned for any reason (including receipt of a message that the Email is
undeliverable), such notice and statements should be sent to the following
address:

Colorado Bankers Life Insurance Company

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, MN 55101

Attn: Client Administrator

All payments on account of the Notes shall be made by wire transfer of
immediately available funds pursuant to instructions to be delivered to the
Company prior to Closing.

Tax I.D.: 84-0674027

 

B-31



--------------------------------------------------------------------------------

     PRINCIPAL AMOUNT AND SERIES NAME AND ADDRESS OF PURCHASER    OF NOTES TO BE
PURCHASED      Series A    Series B CATHOLIC UNITED FINANCIAL    $0    $700,000

c/o Advantus Capital Management, Inc.

     

400 Robert Street North

     

St. Paul, MN 55101

     

Attn: Client Administrator

     

The Notes being purchased for Catholic United Financial should be registered in
the name of “Wells Fargo Bank N.A. FBO Catholic United Financial”. The Notes
should be delivered in accordance with instructions furnished to lender counsel,
Chapman and Cutler, LLP.

Closing documents (prefer CD-ROM, if available) should be sent to the following
address:

Catholic United Financial

Attn: Joe Mickelson

3499 West Lexington Avenue

St. Paul MN, 55126-8098

All notices and statements should be sent electronically via Email to:
privateplacements@advantuscapital.com. If Email is unavailable or if the Email
is returned for any reason (including receipt of a message that the Email is
undeliverable), such notice and statements should be sent to the following
address:

Catholic United Financial

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, MN 55101

Attn: Client Administrator

All payments on account of the Notes shall be made by wire transfer of
immediately available funds pursuant to instructions to be delivered to the
Company prior to Closing.

Tax I.D.: 41-0182070

 

B-32



--------------------------------------------------------------------------------

     PRINCIPAL AMOUNT AND SERIES NAME AND ADDRESS OF PURCHASER   
OF NOTES TO BE PURCHASED      Series A    Series B BLUE CROSS AND BLUE SHIELD OF
FLORIDA, INC.    $0    $1,500,000

c/o Advantus Capital Management, Inc.

     

400 Robert Street North

     

St. Paul, MN 55101

     

Attn: Client Administrator

     

The Notes being purchased for Blue Cross and Blue Shield of Florida, Inc. should
be registered in the nominee name of “MAC & CO., LLC”. The Notes should be
delivered in accordance with instructions furnished to lender counsel, Chapman
and Cutler, LLP.

Closing documents (prefer CD-ROM, if available) should be sent to the following
address:

Blue Cross and Blue Shield of Florida

Attn: Quent Herring

4800 Deerwood Campus Parkway

DCC1-6

Jacksonville, FL 32246

All notices and statements should be sent electronically via Email to:
privateplacements@advantuscapital.com. If Email is unavailable or if the Email
is returned for any reason (including receipt of a message that the Email is
undeliverable), such notice and statements should be sent to the following
address:

Blue Cross and Blue Shield of Florida, Inc.

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, MN 55101

Attn: Client Administrator

All payments on account of the Notes shall be made by wire transfer of
immediately available funds pursuant to instructions to be delivered to the
Company prior to Closing.

Tax I.D.: 59-2015694

 

B-33



--------------------------------------------------------------------------------

     PRINCIPAL AMOUNT AND SERIES NAME AND ADDRESS OF PURCHASER   
OF NOTES TO BE PURCHASED      Series A    Series B

DEARBORN NATIONAL LIFE INSURANCE COMPANY

   $0    $1,500,000

c/o Advantus Capital Management, Inc.

     

400 Robert Street North

     

St. Paul, MN 55101

     

Attn: Client Administrator

     

The Notes being purchased for Dearborn National Life Insurance Company should be
registered in the nominee name of “ELL & Co.” The Notes should be delivered in
accordance with instructions furnished to lender counsel, Chapman and Cutler,
LLP.

Closing documents (prefer CD-ROM, if available) should be sent to the following
address:

Dearborn National Life Insurance Company

Attn: Tara J. Mason

300 E. Randolph Street

39th Floor, 39.303C

Chicago, IL. 60601

All notices and statements should be sent electronically via Email to:
privateplacements@advantuscapital.com. If Email is unavailable or if the Email
is returned for any reason (including receipt of a message that the Email is
undeliverable), such notice and statements should be sent to the following
address:

Dearborn National Life Insurance Company

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, MN 55101

Attn: Client Administrator

All payments on account of the Notes shall be made by wire transfer of
immediately available funds pursuant to instructions to be delivered to the
Company prior to Closing.

Tax I.D.: 36-2598882

 

B-34



--------------------------------------------------------------------------------

     PRINCIPAL AMOUNT AND SERIES NAME AND ADDRESS OF PURCHASER   
OF NOTES TO BE PURCHASED      Series A    Series B DEARBORN NATIONAL LIFE
INSURANCE COMPANY    $0    $1,500,000

c/o Advantus Capital Management, Inc.

     

400 Robert Street North

     

St. Paul, MN 55101

     

Attn: Client Administrator

     

The Notes being purchased for Dearborn National Life Insurance Company should be
registered in the nominee name of “ELL & Co.” The Notes should be delivered in
accordance with instructions furnished to lender counsel, Chapman and Cutler,
LLP.

Closing documents (prefer CD-ROM, if available) should be sent to the following
address:

Dearborn National Life Insurance Company

Attn: Tara J. Mason

300 E. Randolph Street

39th Floor, 39.303C

Chicago, IL. 60601

All notices and statements should be sent electronically via Email to:
privateplacements@advantuscapital.com. If Email is unavailable or if the Email
is returned for any reason (including receipt of a message that the Email is
undeliverable), such notice and statements should be sent to the following
address:

Dearborn National Life Insurance Company

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, MN 55101

Attn: Client Administrator

All payments on account of the Notes shall be made by wire transfer of
immediately available funds pursuant to instructions to be delivered to the
Company prior to Closing.

Tax I.D.: 36-2598882

 

B-35



--------------------------------------------------------------------------------

     PRINCIPAL AMOUNT AND SERIES NAME AND ADDRESS OF PURCHASER   
OF NOTES TO BE PURCHASED      Series A    Series B CINCINNATI LIFE INSURANCE
COMPANY    $0    $2,000,000

c/o Advantus Capital Management, Inc.

     

400 Robert Street North

     

St. Paul, MN 55101

     

Attn: Client Administrator

     

The Notes being purchased for Cincinnati Life Insurance Company should be
registered in the name of Cincinnati Life Insurance Company. The Notes should be
delivered in accordance with instructions furnished to lender counsel, Chapman
and Cutler, LLP.

Closing documents (prefer CD-ROM, if available) should be sent to the following
address:

Cincinnati Life Insurance Company

Attn: Michael Abrams

6200 S. Gilmore Road

Fairfield, OH 45014-5141

All notices and statements should be sent electronically via Email to:
privateplacements@advantuscapital.com. If Email is unavailable or if the Email
is returned for any reason (including receipt of a message that the Email is
undeliverable), such notice and statements should be sent to the following
address:

Cincinnati Life Insurance Company

C/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, MN 55101

Attn: Client Administrator

All payments on account of the Notes shall be made by wire transfer of
immediately available funds pursuant to instructions to be delivered to the
Company prior to Closing.

Tax I.D.: 31-1213778

 

B-36



--------------------------------------------------------------------------------

     PRINCIPAL AMOUNT AND SERIES NAME AND ADDRESS OF PURCHASER   
OF NOTES TO BE PURCHASED      Series A    Series B CATHOLIC LIFE INSURANCE    $0
   $1,500,000

c/o Advantus Capital Management, Inc.

     

400 Robert Street North

     

St. Paul, MN 55101

     

Attn: Client Administrator

     

The Notes being purchased for Catholic Life Insurance should be registered in
the nominee name of “Waterthrush & Co.” The Notes should be delivered in
accordance with instructions furnished to lender counsel, Chapman and Cutler,
LLP.

Closing documents (prefer CD-ROM, if available) should be sent to the following
address:

Catholic Life Insurance

Attn: Thomas Petri

1635 N.E. Loop 410

San Antonio, TX 78209

All notices and statements should be sent electronically via Email to:
privateplacements@advantuscapital.com. If Email is unavailable or if the Email
is returned for any reason (including receipt of a message that the Email is
undeliverable), such notice and statements should be sent to the following
address:

Catholic Life Insurance

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, MN 55101

Attn: Client Administrator

All payments on account of the Notes shall be made by wire transfer of
immediately available funds pursuant to instructions to be delivered to the
Company prior to Closing.

Tax I.D.: 74-0548665

 

B-37



--------------------------------------------------------------------------------

     PRINCIPAL AMOUNT AND SERIES NAME AND ADDRESS OF PURCHASER   
OF NOTES TO BE PURCHASED      Series A    Series B MINNESOTA LIFE INSURANCE
COMPANY    $0    $7,000,000

c/o Advantus Capital Management, Inc.

     

400 Robert Street North

     

St. Paul, Minnesota 55101

     

Fax No. (651) 223-5029

     

The Notes being purchased on behalf of Minnesota Life Insurance Company should
be registered in the name of Minnesota Life Insurance Company. The address to
which the original Note and closing documents should be sent is as follows:

Minnesota Life Insurance Company

c/o Advantus Capital Management, Inc.

Attention: Kathleen Posus

400 Robert Street North

St. Paul, Minnesota 55101

All notices and statements should be sent electronically via Email to:
privateplacements@advantuscapital.com. If Email is unavailable or if the Email
is returned for any reason (including receipt of a message that the Email is
undeliverable), such notice and statements should be sent to the following
address:

Minnesota Life Insurance Company

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, Minnesota 55101

All payments on account of the Notes shall be made by wire transfer of
immediately available funds pursuant to instructions to be delivered to the
Company prior to Closing.

Tax I.D.: 41-0417830

 

B-38



--------------------------------------------------------------------------------

     PRINCIPAL AMOUNT AND SERIES NAME AND ADDRESS OF PURCHASER    OF NOTES TO BE
PURCHASED      Series A    Series B ACCC INSURANCE COMPANY    $0    $365,000

c/o Asset Allocation & Management Company

     

30 West Monroe Street, 3rd Floor

     

Chicago, Illinois 60603-2405

     

Attention: Private Placement Department

     

Phone: (312) 263-2900

     

Email: privateplacements@aamcompany.com

     

Payments

 

(1)

All payments by wire transfer of immediately available funds to:

US Bank

ABA #091000022

A/C #180183083765

FFC: ACCC Insurance Company

A/C #001050971201

Reference cusip # and P&I breakdown

Notices

 

(2)

All notices of payments and written confirmations of such wire transfers to:

ACCC Insurance Company

Attn: Mr. Phil Bither

420 Lockhaven

Houston, TX 77073

 

(3)

All notices of payments and all other correspondence to:

U.S. Bank Institutional Trust & Custody

Bob Hewston

Assistant Vice President, Account Manager

2204 Lakeshore Drive Suite 302

EX-AL-WWPH

Birmingham, AL 35209

Direct: 205-802-5519

Fax: 205-802-5515

RightFax: 866-457-6524

robert.hewston@usbank.com

 

B-39



--------------------------------------------------------------------------------

AND

AAM

30 West Monroe Street – 3rd Floor

Chicago, IL 60603-2405

Attn: Private Placement Department

(312) 263-2900

privateplacements@aamcompany.com

Notes to be registered in the name of: Band & Co

Taxpayer I.D. Number: 39-6039160

Original Notes delivered to:

US Bank

1555 N. River Center Drive

Suite 302

Milwaukee, WI 53212

Attn: Kelly Wilson Securities Processing

for Acct# 001050971201

PH # 414-905-6580

 

B-40



--------------------------------------------------------------------------------

     PRINCIPAL AMOUNT AND SERIES NAME AND ADDRESS OF PURCHASER    OF NOTES TO BE
PURCHASED      Series A    Series B AMERICAN HOME LIFE INSURANCE COMPANY    $0
   $400,000

c/o Asset Allocation & Management Company

     

30 West Monroe Street, 3rd Floor

     

Chicago, Illinois 60603-2405

     

Attention: Private Placement Department

     

Phone: (312) 263-2900

     

Email: privateplacements@aamcompany.com

     

Payments

 

(1)

All payments by wire transfer of immediately available funds to:

Comerica Bank

ABA # 072000096

Credit GL A/C 2158598530

F/B/O American Home Life Insurance Company

Deposit to Account # 1085017804

Attn: Jonathan Allen or Ben Tyler 313-222-7157

REFERENCE CUSIP # PAY DATE, REGISTERED NAME AND P&I

BREAKDOWNS

Notices

 

(2)

All notices of payments and written confirmations of such wire transfers to:

The American Home Life Insurance Company

400 S. Kansas Avenue

Topeka, KS 66601

Attn: Mr. Adam Heiman, Treasurer

AND

Comerica Bank

Attn: Randy Browning, Mail Code 3462

P.O. Box 75000

Detroit, Michigan 48275-3462

313-222-5939

 

B-41



--------------------------------------------------------------------------------

(3)

All notices of payments and all other correspondence to:

AAM

30 West Monroe Street – 3rd Floor

Chicago, IL 60603-2405

Attn: Private Placement Department

(312) 263-2900

privateplacements@aamcompany.com

Notes to be registered in the name of: Calhoun & Co

Taxpayer I.D. Number: 38-6055051

Original Notes delivered to:

Comerica Bank

Attn: Receipt Coordinator, Mail Code 3404

411 West LaFayette

Detroit, Michigan 48226-3120

Tel: 313-222-0280

Fax: 313-222-7117

 

B-42



--------------------------------------------------------------------------------

     PRINCIPAL AMOUNT AND SERIES NAME AND ADDRESS OF PURCHASER    OF NOTES TO BE
PURCHASED      Series A    Series B ATLANTIC COAST LIFE INSURANCE COMPANY    $0
   $200,000

c/o Asset Allocation & Management Company

     

30 West Monroe Street, 3rd Floor

     

Chicago, Illinois 60603-2405

     

Attention: Private Placement Department

     

Phone: (312) 263-2900

     

Email: privateplacements@aamcompany.com

     

Payments

 

(1)

All payments by wire transfer of immediately available funds to:

Wells Fargo Bank Minnesota, N.A.

ABA #121000248

BNF=Trust Clearing Mpls

BNFA=0000840245(use all 10 digits)

OBI=FFC to A/C #16395200

F/A/O Atlantic Coast Life Insurance Company

Reference cusip number & P & I Breakdown

Notices

 

(2)

All notices of payments and written confirmations of such wire transfers to:

Atlantic Coast Life Insurance Company

1565 Sam Rittenberg Blvd

P.O. Box 20010

Charleston, SC 29413-0010

Attn: George Scarborough

AND

If sent by regular mail:

Wells Fargo Bank

Lockbox 9919

P.O. Box 1450

Minneapolis, MN 55485

 

B-43



--------------------------------------------------------------------------------

If sent by courier of Fed Ex:

Wells Fargo Bank

Lockbox 9919

1350 Energy Lane

Suite 200

St. Paul, MN 55108

shana.n.hansen@wellsfargo.com

 

(3)

All notices of payments and all other correspondence to:

AAM

30 West Monroe Street

3rd Floor

Chicago, IL 60603-2405

Attn: Private Placement Department

(312) 263-2900

privateplacements@aamcompany.com

Notes to be registered in the name of: EMSeg & CO

Taxpayer I.D. Number: 41-6011836

Original Notes delivered to:

Wells Fargo Bank Minnesota, N.A.

MAC N9306-059

Investors Building-5th Floor

Security Control and Transfer

733 Marquette Avenue

Minneapolis, MN 55479

F/A # 16395200

Atlantic Coast Life Insurance Company

 

B-44



--------------------------------------------------------------------------------

     PRINCIPAL AMOUNT AND SERIES NAME AND ADDRESS OF PURCHASER    OF NOTES TO BE
PURCHASED      Series A    Series B BCBS BLUE BONNET LIFE INSURANCE COMPANY   
$0    $105,000

c/o Asset Allocation & Management Company

     

30 West Monroe Street, 3rd Floor

     

Chicago, Illinois 60603-2405

     

Attention: Private Placement Department

     

Phone: (312) 263-2900

     

Email: privateplacements@aamcompany.com

     

Payments

 

(1)

All payments by wire transfer of immediately available funds to:

Wells Fargo Bank Minnesota, N.A.

ABA #121000248

BNF=Trust Clearing Mpls

BNFA=0000840245(use all 10 digits)

OBI=FFC to A/C #16391303-BCBS Blue Bonnet Life

Reference cusip number & P & I Breakdown

Notices

 

(2)

All notices of payments and written confirmations of such wire transfers to:

BCBS Blue Bonnet Life Insurance Company

P.O. Box 1043

Jackson, Mississippi 39215-1043

Attn: Chris Toaster

AND

If sent by regular mail:

Wells Fargo Bank

Lockbox 9919

P.O. Box 1450

Minneapolis, MN 55485

 

B-45



--------------------------------------------------------------------------------

If sent by courier of Fed Ex:

Wells Fargo Bank

Lockbox 9919

1350 Energy Lane

Suite 200

St. Paul, MN 55108

shana.n.hansen@wellsfargo.com

 

(3)

All notices of payments and all other correspondence to:

AAM

30 West Monroe Street

3rd Floor

Chicago, IL 60603-2405

Attn: Private Placement Department

(312) 263-2900

privateplacements@aamcompany.com

Notes to be registered in the name of: EMSeg & CO

Taxpayer I.D. Number:41-6011836

Original Notes delivered to:

Wells Fargo Bank Minnesota, N.A.

MAC N9306-059

Investors Building-5th Floor

Security Control and Transfer

733 Marquette Avenue

Minneapolis, MN 55479

F/A #16391303

F/A BCBS Blue Bonnet Life Insurance Company

 

B-46



--------------------------------------------------------------------------------

     PRINCIPAL AMOUNT AND SERIES NAME AND ADDRESS OF PURCHASER    OF NOTES TO BE
PURCHASED      Series A    Series B BLUE CROSS BLUE SHIELD OF MISSISSIPPI, A
MUTUAL INSURANCE COMPANY    $0    $525,000

c/o Asset Allocation & Management Company

     

30 West Monroe Street, 3rd Floor

     

Chicago, Illinois 60603-2405

     

Attention: Private Placement Department

     

Phone: (312) 263-2900

     

Email: privateplacements@aamcompany.com

     

Payments

 

(1)

All payments by wire transfer of immediately available funds to:

Wells Fargo Bank Minnesota, N.A.

ABA #121000248

BNF=Trust Clearing Mpls

BNFA=0000840245(use all 10 digits)

OBI=FFC to A/C #16391302-BCBS MS Core

Reference cusip number & P & I Breakdown

Notices

 

(2)

All notices of payments and written confirmations of such wire transfers to:

BCBS MS

P.O. Box 1043

Jackson, Mississippi 39215-1043

Attn: Chris Toaster

AND

If sent by regular mail:

Wells Fargo Bank

Lockbox 9919

P.O. Box 1450

Minneapolis, MN 55485

 

B-47



--------------------------------------------------------------------------------

If sent by courier of Fed Ex:

Wells Fargo Bank

Lockbox 9919

1350 Energy Lane

Suite 200

St. Paul, MN 55108

shana.n.hansen@wellsfargo.com

 

(3)

All notices of payments and all other correspondence to:

AAM

30 West Monroe Street

3rd Floor

Chicago, IL 60603-2405

Attn: Private Placement Department

(312) 263-2900

privateplacements@aamcompany.com

Notes to be registered in the name of: EMSeg & CO

Taxpayer I.D. Number:41-6011836

Original Notes delivered to:

Wells Fargo Bank Minnesota, N.A.

MAC N9306-059

Investors Building-5th Floor

Security Control and Transfer

733 Marquette Avenue

Minneapolis, MN 55479

F/A #16391302

F/A BCBS MS Core

 

B-48



--------------------------------------------------------------------------------

     PRINCIPAL AMOUNT AND SERIES NAME AND ADDRESS OF PURCHASER    OF NOTES TO BE
PURCHASED      Series A    Series B BLUE CROSS BLUE SHIELD OF WYOMING    $0   
$415,000

c/o Asset Allocation & Management Company

     

30 West Monroe Street, 3rd Floor

     

Chicago, Illinois 60603-2405

     

Attention: Private Placement Department

     

Phone: (312) 263-2900

     

Email: privateplacements@aamcompany.com

     

Payments

 

(1)

All payments by wire transfer of immediately available funds to:

Wells Fargo Bank Minnesota, N.A.

ABA #121000248

BNF=Trust Clearing Mpls

BNFA=0000840245(use all 10 digits)

OBI=FFC to A/C #25038201 F/A/O:

Blue Cross Blue Shield of Wyoming

Reference cusip number & P & I Breakdown

Notices

 

(2)

All notices of payments and written confirmations of such wire transfers to:

Blue Cross Blue Shield of Wyoming

P.O. Box 2266

Cheyenne, WY 82003

Attn: Korrinne Duncan

AND

If sent by regular mail:

Wells Fargo Bank

Lockbox 9919

P.O. Box 1450

Minneapolis, MN 55485

 

B-49



--------------------------------------------------------------------------------

If sent by courier of Fed Ex:

Wells Fargo Bank

Lockbox 9919

1350 Energy Lane

Suite 200

St. Paul, MN 55108

shana.n.hansen@wellsfargo.com

 

(3)

All notices of payments and all other correspondence to:

AAM

30 West Monroe Street

3rd Floor

Chicago, IL 60603-2405

Attn: Private Placement Department

(312) 263-2900

privateplacements@aamcompany.com

Notes to be registered in the name of: EMSeg & CO

Taxpayer I.D. Number: 41-6011836

Original Notes delivered to:

Wells Fargo Bank Minnesota, N.A.

MAC N9306-059

Investors Building-5th Floor

Security Control and Transfer

733 Marquette Avenue

Minneapolis, MN 55479

F/A # 25038201

Blue Cross Blue Shield of Wyoming

 

B-50



--------------------------------------------------------------------------------

     PRINCIPAL AMOUNT AND SERIES NAME AND ADDRESS OF PURCHASER    OF NOTES TO BE
PURCHASED      Series A    Series B BUILDERS MUTUAL INSURANCE COMPANY    $0   
$575,000

c/o Asset Allocation & Management Company

     

30 West Monroe Street, 3rd Floor

     

Chicago, Illinois 60603-2405

     

Attention: Private Placement Department

     

Phone: (312) 263-2900

     

Email: privateplacements@aamcompany.com

     

Payments

 

(1)

All payments by wire transfer of immediately available funds to:

Wells Fargo Bank Minnesota, N.A.

ABA #121000248

BNF=Trust Clearing Mpls

BNFA=0000840245(use all 10 digits)

OBI=FFC to A/C #20121706

F/A/O- Builders Mutual Insurance Company

Reference cusip number & P & I Breakdown

Notices

 

(2)

All notices of payments and written confirmations of such wire transfers to:

Builders Mutual Insurance Company

Attn: Wilson Abreu

Senior Accountant II

P.O. Box 15005

Raleigh, NC 27624-0005

AND

If sent by regular mail:

Wells Fargo Bank

Lockbox 9919

P.O. Box 1450

Minneapolis, MN 55485

 

B-51



--------------------------------------------------------------------------------

If sent by courier of Fed Ex:

Wells Fargo Bank

Lockbox 9919

1350 Energy Lane

Suite 200

St. Paul, MN 55108

shana.n.hansen@wellsfargo.com

 

(3)

All notices of payments and all other correspondence to:

AAM

30 West Monroe Street

3rd Floor

Chicago, IL 60603-2405

Attn: Private Placement Department

(312) 263-2900

privateplacements@aamcompany.com

Notes to be registered in the name of: EMSeg & CO

Taxpayer I.D. Number: 41-6011836

Original Notes delivered to:

Wells Fargo Bank Minnesota, N.A.

MAC N9306-059

Investors Building-5th Floor

Security Control and Transfer

733 Marquette Avenue

Minneapolis, MN 55479

F/A #20121706

F/A Builders Mutual Insurance Company

 

B-52



--------------------------------------------------------------------------------

     PRINCIPAL AMOUNT AND SERIES NAME AND ADDRESS OF PURCHASER   
OF NOTES TO BE PURCHASED      Series A    Series B CENTRAL STATES HEALTH & LIFE
COMPANY OF OMAHA    $0    $700,000

c/o Asset Allocation & Management Company

     

30 West Monroe Street, 3rd Floor

     

Chicago, Illinois 60603-2405

     

Attention: Private Placement Department

     

Phone: (312) 263-2900

     

Email: privateplacements@aamcompany.com

     

Payments

 

(1)

All payments by wire transfer of immediately available funds to:

First National Bank of Omaha

ABA #104000016

A/C# 11090200401110

FFC: Central States Health and Life #840005037

Reference cusip number and P & I Breakdown

Notices

 

(2)

All notices of payments and written confirmations of such wire transfers to:

Central States Health & Life Company of Omaha

P.O. Box 34350

Omaha, Nebraska 68103-0350

Attn: Carol Weeder, Corporate Accounting

 

(3)

All notices of payments and all other correspondence to:

First National Bank of Omaha

14010 FNB Parkway, SC 8144

Omaha, Nebraska 68154

Attn: Wealth Management

jclouse@fnni.com

 

B-53



--------------------------------------------------------------------------------

AAM

30 West Monroe Street

3rd Floor

Chicago, IL 60603-2405

Attn: Private Placement Department

(312) 263-2900

privateplacements@aamcompany.com

Notes to be registered in the name of: Firnbank Co

Taxpayer I.D. Number: 47-6023583

Original Notes delivered to:

C/O First National Bank of Omaha

14010 FNB Parkway, Suite 410

Omaha, NE 68197

Attn: Julie Clouse

PH # 402-602-3427

 

B-54



--------------------------------------------------------------------------------

     PRINCIPAL AMOUNT AND SERIES NAME AND ADDRESS OF PURCHASER    OF NOTES TO BE
PURCHASED      Series A    Series B DEGREE OF HONOR PROTECTIVE ASSOCIATION    $0
   $265,000

c/o Asset Allocation & Management Company

     

30 West Monroe Street, 3rd Floor

     

Chicago, Illinois 60603-2405

     

Attention: Private Placement Department

     

Phone: (312) 263-2900

     

Email: privateplacements@aamcompany.com

     

Payments

 

(1)

All payments by wire transfer of immediately available funds to:

Bremer Bank Metro

South St. Paul, MN

Routing #/ABA: 096010415

BNF (Beneficiary): Bremer Trust, N.A., Account # 0053660

For Further Credit To: Degree of Honor Protective Association Custodial Agency

Account #452507

Reference name of asset, cusip and P&I breakdown

Notices

 

(2)

All notices of payments and written confirmations of such wire transfers to:

Degree of Honor Protective Association

287 W. Lafayette Frontage Road, Suite 200

St. Paul, MN 55107-3464

Attn: Karen Patwell

AND

Degree of Honor Protective Association Custodial Agency

Bremer Trust, N.A., Custodian

Attention: Account Services

P.O. Box 986

St. Cloud, MN 56302-0986

Trustaccountservices@bremer.com

jmwalther@bremer.com

 

B-55



--------------------------------------------------------------------------------

(3)

All notices of payments and all other correspondence to:

AAM

30 West Monroe Street

3rd Floor

Chicago, IL 60603-2405

Attn: Private Placement Department

(312) 263-2900

privateplacements@aamcompany.com

 

Notes to be registered in the name of:

  

JAS & Co, as Nominee FBO Degree of Honor

  

Protective Association

Taxpayer I.D. Number: 41-6192158

Original Notes delivered to:

Bremer Trust, N.A.

Attention: Jill Walther

1100 West St. Germain Street

St. Cloud, MN 56301

 

B-56



--------------------------------------------------------------------------------

     PRINCIPAL AMOUNT AND SERIES NAME AND ADDRESS OF PURCHASER   
OF NOTES TO BE PURCHASED      Series A    Series B GLEANER LIFE INSURANCE
SOCIETY    $0    $1,560,000

c/o Asset Allocation & Management Company

     

30 West Monroe Street, 3rd Floor

     

Chicago, Illinois 60603-2405

     

Attention: Private Placement Department

     

Phone: (312) 263-2900

     

Email: privateplacements@aamcompany.com

     

Payments

 

(1)

All payments by wire transfer of immediately available funds to:

Wells Fargo Bank Minnesota, N.A.

ABA #121000248

BNF=Trust Clearing Mpls

BNFA=0000840245(use all 10 digits)

OBI=FFC to A/C #22500600

F/A/O: Gleaner Life Insurance Society

Reference cusip number & P & I Breakdown

Notices

 

(2)

All notices of payments and written confirmations of such wire transfers to:

Gleaner Life Insurance Society

5200 West US HWY 223

P.O. Box 1894

Adrian, Michigan 49221-7984

Attn: Kaylene Warner

AND

If sent by regular mail:

Wells Fargo Bank

Lockbox 9919

P.O. Box 1450

Minneapolis, MN 55485

 

B-57



--------------------------------------------------------------------------------

If sent by courier of Fed Ex:

Wells Fargo Bank

Lockbox 9919

1350 Energy Lane

Suite 200 St. Paul, MN 55108

shana.n.hansen@wellsfargo.com

 

(3)

All notices of payments and all other correspondence to:

AAM

30 West Monroe Street

3rd Floor

Chicago, IL 60603-2405

Attn: Private Placement Department

(312) 263-2900

privateplacements@aamcompany.com

Notes to be registered in the name of: EMSeg & CO

Taxpayer I.D. Number: 41-6011836

Original Notes delivered to:

Wells Fargo Bank Minnesota, N.A.

MAC N9306-059

Investors Building-5th Floor

Security Control and Transfer

733 Marquette Avenue

Minneapolis, MN 55479

F/A #22500600

Gleaner Life Insurance Society

 

B-58



--------------------------------------------------------------------------------

     PRINCIPAL AMOUNT AND SERIES NAME AND ADDRESS OF PURCHASER   
OF NOTES TO BE PURCHASED      Series A    Series B GUARANTEE TRUST LIFE
INSURANCE COMPANY    $0    $520,000

c/o Asset Allocation & Management Company

     

30 West Monroe Street, 3rd Floor

     

Chicago, Illinois 60603-2405

     

Attention: Private Placement Department

     

Phone: (312) 263-2900

     

Email: privateplacements@aamcompany.com

     

Payments

 

(1)

All payments by wire transfer of immediately available funds to:

ABA #042000314

Fifth Third Bank

A/C #71575856

FFC: #230038316085/Guarantee Trust Life

Reference name of asset, cusip and P&I breakdown

Notices

 

(2)

All notices of payments and written confirmations of such wire transfers to:

Guarantee Trust Life Insurance Company

1275 Milwaukee Avenue

Glenview, IL 60025

Attn: Mr. Art Fess

AND

Fifth Third Bank

Trust Income, Maildrop 1MOB2G

5001 Kingsley Drive

Cincinnati, OH 45227

ITMutualFunds/DepositoryIncome.Bancorp@53.com

 

B-59



--------------------------------------------------------------------------------

(3)

All notices of payments and all other correspondence to:

AAM

30 West Monroe Street

3rd Floor

Chicago, IL 60603-2405

Attn: Private Placement Department

(312) 263-2900

privateplacements@aamcompany.com

Notes to be registered in the name of: LINK & CO

Taxpayer I.D. Number: 31-6024208

Original Notes delivered to:

Fifth Third Bank

Attn: Jabbar Hallums

MD 1MOB2J

5001 Kingsley Drive

Cincinnati, OH 45227

PH # 513-358-6412

 

B-60



--------------------------------------------------------------------------------

     PRINCIPAL AMOUNT AND SERIES NAME AND ADDRESS OF PURCHASER   
OF NOTES TO BE PURCHASED      Series A    Series B LIFECARE ASSURANCE COMPANY   
$0    $4,000,000

c/o Asset Allocation & Management Company

     

30 West Monroe Street, 3rd Floor

     

Chicago, Illinois 60603-2405

     

Attention: Private Placement Department

     

Phone: (312) 263-2900

     

Email: privateplacements@aamcompany.com

     

PAYMENTS

 

(1)

All payments by wire transfer of immediately available funds to:

Wells Fargo Bank Minnesota, N.A.

ABA #121000248

BNF=Trust Clearing Mpls

BNFA=0000840245(use all 10 digits)

OBI=FFC to A/C #16844500

F/A/O LifeCare New York Ineligible

Reference cusip number & P & I Breakdown

Notices

 

(2)

All notices of payments and written confirmations of such wire transfers to:

LifeCare Assurance

21600 Oxnard Street

Suite 1500

Woodland Hills, CA 91367

Attn: Marc Glickman

AND

If sent by regular mail:

Wells Fargo Bank

Lockbox 9919

P.O. Box 1450

Minneapolis, MN 55485

 

B-61



--------------------------------------------------------------------------------

If sent by courier of Fed Ex:

Wells Fargo Bank

Lockbox 9919

1350 Energy Lane

Suite 200

St. Paul, MN 55108

shana.n.hansen@wellsfargo.com

 

(3)

All notices of payments and all other correspondence to:

AAM

30 West Monroe Street

3rd Floor

Chicago, IL 60603-2405

Attn: Private Placement Department

(312) 263-2900

privateplacements@aamcompany.com

Notes to be registered in the name of: EMSeg & CO

Taxpayer I.D. Number: 41-6011836

Original Notes delivered to:

Wells Fargo Bank Minnesota, N.A.

MAC N9306-059

Investors Building-5th Floor

Security Control and Transfer

733 Marquette Avenue

Minneapolis, MN 55479

F/A #16844500

LifeCare New York Ineligible

 

B-62



--------------------------------------------------------------------------------

     PRINCIPAL AMOUNT AND SERIES NAME AND ADDRESS OF PURCHASER   
OF NOTES TO BE PURCHASED      Series A    Series B NATIONAL TEACHERS ASSOCIATES
LIFE INSURANCE COMPANY    $0    $525,000

c/o Asset Allocation & Management Company

     

30 West Monroe Street, 3rd Floor

     

Chicago, Illinois 60603-2405

     

Attention: Private Placement Department

     

Phone: (312) 263-2900

     

Email: privateplacements@aamcompany.com

     

Payments

 

(1)

All payments by wire transfer of immediately available funds to:

Wells Fargo Bank Minnesota, N.A.

ABA #121000248

BNF=Trust Clearing Mpls

BNFA=0000840245(use all 10 digits)

OBI=FFC to A/C #24075700

F/A/O: National Teachers Life Insurance Co.

Reference cusip number & P & I Breakdown

Notices

 

(2)

All notices of payments and written confirmations of such wire transfers to:

National Teachers Associates Life Insurance Company

Attn: Ray Martin, President and CEO

4949 Keller Spring Road

Addison, TX 75001

AND

If sent by regular mail:

Wells Fargo Bank

Lockbox 9919

P.O. Box 1450

Minneapolis, MN 55485

 

B-63



--------------------------------------------------------------------------------

If sent by courier of Fed Ex:

Wells Fargo Bank

Lockbox 9919

1350 Energy Lane

Suite 200

St. Paul, MN 55108

shana.n.hansen@wellsfargo.com

 

(3)

All notices of payments and all other correspondence to:

AAM

30 West Monroe Street

3rd Floor

Chicago, IL 60603-2405

Attn: Private Placement Department

(312) 263-2900

privateplacements@aamcompany.com

Notes to be registered in the name of: EMSeg & CO

Taxpayer I.D. Number: 41-6011836

Original Notes delivered to:

Wells Fargo Bank Minnesota, N.A.

MAC N9306-059

Investors Building-5th Floor

Security Control and Transfer

733 Marquette Avenue

Minneapolis, MN 55479

F/A #24075700

National Teachers Associates Life Insurance Co

 

B-64



--------------------------------------------------------------------------------

     PRINCIPAL AMOUNT AND SERIES NAME AND ADDRESS OF PURCHASER   
OF NOTES TO BE PURCHASED      Series A    Series B NGM INSURANCE COMPANY    $0
   $2,500,000

c/o Asset Allocation & Management Company

     

30 West Monroe Street, 3rd Floor

     

Chicago, Illinois 60603-2405

     

Attention: Private Placement Department

     

Phone: (312) 263-2900

     

Email: privateplacements@aamcompany.com

     

Payments

 

(1)

All payments by wire transfer of immediately available funds to:

US Bank

ABA #091000022

A/C #180183083765

FFC: NGM Insurance Company

A/C #001050987630

Reference cusip # and P&I breakdown

Notices

 

(2)

All notices of payments and written confirmations of such wire transfers to:

NGM Insurance Company

55 West Street

Keene, NH 03431-7000

Attn: Andrea Galea

 

(3)

All notices of payments and all other correspondence to:

U.S. Bank Institutional Trust & Custody

Attn: Monica Williams

1025 Connecticut Ave, N.W.

Suite 517

Washington, D.C 20036

Monica.williams@usbank.com

 

B-65



--------------------------------------------------------------------------------

AND

AAM

30 West Monroe Street

3rd Floor

Chicago, IL 60603-2405

Attn: Private Placement Department

(312) 263-2900

privateplacements@aamcompany.com

Notes to be registered in the name of: Band & Co

Taxpayer I.D. Number: 39-6039160

Original Notes delivered to:

US Bank

1555 N. River Center Drive

Suite 302

Milwaukee, WI 53212

Attn: Kelly Wilson Securities Processing

for Acct# 001050987630

PH # 414-905-6580

 

B-66



--------------------------------------------------------------------------------

     PRINCIPAL AMOUNT AND SERIES NAME AND ADDRESS OF PURCHASER    OF NOTES TO BE
PURCHASED      Series A    Series B

PENNSYLVANIA PROFESSIONAL LIABILITY JOINT UNDERWRITING ASSOCIATION

   $0    $520,000

c/o Asset Allocation & Management Company

     

30 West Monroe Street, 3rd Floor

     

Chicago, Illinois 60603-2405

     

Attention: Private Placement Department

     

Phone: (312) 263-2900

     

Email: privateplacements@aamcompany.com

     

Payments

 

(1)

All payments by wire transfer of immediately available funds to:

US Bank

ABA #091000022

A/C #180183083765

FFC: Pennsylvania Professional Liability

A/C # 1395003625

Reference cusip # and P&I breakdown

Notices

 

(2)

All notices of payments and written confirmations of such wire transfers to:

Pennsylvania Professional Liability Joint Underwriting Association

Attn: Susan Sersha-President

2250 Hickory Pointe #125, Hickory Road

Plymouth Meeting, PA 19462-1047

 

(3)

All notices of payments and all other correspondence to:

AAM

30 West Monroe Street

3rd Floor

Chicago, IL 60603-2405

Attn: Private Placement Department

(312) 263-2900

privateplacements@aamcompany.com

 

B-67



--------------------------------------------------------------------------------

AND

U.S. Bank Institutional Trust & Custody

50 South 16th Street – Suite 2000

Attn: Carol Hopewell

Philadelphia, PA 19102

215-761-9337

Carol.hopewell@usbank.com

Notes to be registered in the name of: Band & Co

Taxpayer I.D. Number: 39-6039160

Original Notes delivered to:

US Bank

1555 N. River Center Drive

Suite 302

Milwaukee, WI 53212

Attn: Kelly Wilson / ref: 1395003625

PH # 414-905-5671

 

B-68



--------------------------------------------------------------------------------

     PRINCIPAL AMOUNT AND SERIES NAME AND ADDRESS OF PURCHASER   
OF NOTES TO BE PURCHASED      Series A    Series B

PROTECTIVE LIFE AND ANNUITY INSURANCE COMPANY

   $0    $780,000

c/o Asset Allocation & Management Company

     

30 West Monroe Street, 3rd Floor

     

Chicago, Illinois 60603-2405

     

Attention: Private Placement Department

     

Phone: (312) 263-2900

     

Email: privateplacements@aamcompany.com

     

Payments

 

(1)

All payments by wire transfer of immediately available funds to:

Hare & Co., LLC

The Bank of New York

ABA # 021000018 BNF IOC566

FFC: Pennsylvania Professional Liability

Attn: P&I Dept.

FFC: a/c - Protective Life and Annuity Ins. Co.

a/c # 247586

Reference cusip and P & I breakdown

Notices

 

(2)

All notices of payments and written confirmations of such wire transfers to:

Hare & Co., LLC

c/o The Bank of New York

Attention: P&I Department

P.O. Box 19266

Newark, New Jersey 07195

ppservicing@bnymellon.com

AND

Protective Life and Annuity Ins. Company

187 Danbury Road

Wilton, CT 06897

Attn: Perry Braun, SVP Chief Inv. Officer

 

B-69



--------------------------------------------------------------------------------

(3)

All notices of payments and all other correspondence to:

AAM

30 West Monroe Street

3rd Floor

Chicago, IL 60603-2405

Attn: Private Placement Department

(312) 263-2900

privateplacements@aamcompany.com

Notes to be registered in the name of: Hare & Co., LLC

Taxpayer I.D. Number: 13-6062916

Original Notes delivered to:

The Bank of New York Securities Department

One Wall Street

3rd Floor – Window A

New York, New York 10286

 

B-70



--------------------------------------------------------------------------------

     PRINCIPAL AMOUNT AND SERIES NAME AND ADDRESS OF PURCHASER    OF NOTES TO BE
PURCHASED      Series A    Series B

PROTECTIVE LIFE INSURANCE COMPANY

   $0    $780,000

c/o Asset Allocation & Management Company

     

30 West Monroe Street, 3rd Floor

     

Chicago, Illinois 60603-2405

     

Attention: Private Placement Department

     

Phone: (312) 263-2900

     

Email: privateplacements@aamcompany.com

     

Payments

 

(1)

All payments by wire transfer of immediately available funds to:

Hare & Co., LLC

c/o The Bank of New York

ABA # 021000018 BNF IOC566

Attn: P&I Dept.

FFC: Protective Life Ins.-Wilton Re a/c #247595

Reference cusip and P & I breakdown

Notices

 

(2)

All notices of payments and written confirmations of such wire transfers to:

Protective Life Insurance Co – Wilton Re US

187 Danbury Road

Wilton, CT 06897

Attn: Perry Braun, SVP Chief Investment Officer

AND

Hare & Co., LLC

c/o The Bank of New York

Attention: P&I Department

P.O. Box 19266

Newark, New Jersey 07195

ppservicing@bnymellon.com

 

B-71



--------------------------------------------------------------------------------

(3)

All notices of payments and all other correspondence to:

AAM

30 West Monroe Street

3rd Floor

Chicago, IL 60603-2405

Attn: Private Placement Department

(312) 263-2900

privateplacements@aamcompany.com

Notes to be registered in the name of: Hare & Co., LLC

Taxpayer I.D. Number: 13-6062916

Original Notes delivered to:

The Bank of New York Securities Department

One Wall Street

3rd Floor – Window A

New York, New York 10286

 

B-72



--------------------------------------------------------------------------------

     PRINCIPAL AMOUNT AND SERIES NAME AND ADDRESS OF PURCHASER    OF NOTES TO BE
PURCHASED      Series A    Series B

STATE NATIONAL INSURANCE COMPANY

   $0    $265,000

c/o Asset Allocation & Management Company

     

30 West Monroe Street, 3rd Floor

     

Chicago, Illinois 60603-2405

     

Attention: Private Placement Department

     

Phone: (312) 263-2900

     

Email: privateplacements@aamcompany.com

     

Payments

 

(1)

All payments by wire transfer of immediately available funds to:

Bank of New York

ABA # 021000018

Beneficial a/c # 0962848400

Notices

 

(2)

All notices of payments and written confirmations of such wire transfers to:

State National Insurance Company

1900 L Don Dodson

Bedford, TX 76021

Attn: Mr. David Hale

 

(3)

All notices of payments and all other correspondence to:

Frost Bank

P.O. Box 2950

San Antonio, TX 78299

Attn: Maryann Gonzales T/8

Maryann.gonzales@frostbank.com

settlement@frostbank.com

 

B-73



--------------------------------------------------------------------------------

AND

AAM

30 West Monroe Street

3rd Floor

Chicago, IL 60603-2405

Attn: Private Placement Department

(312) 263-2900

privateplacements@aamcompany.com

Notes to be registered in the name of: Hare & Co., LLC

Taxpayer I.D. Number: 13-6062916

Original Notes delivered to:

The Bank of New York

One Wall Street

Window A-3rd Floor

New York, New York 10286

A/C Frost Bank Trust Securities 096284

 

B-74



--------------------------------------------------------------------------------

     PRINCIPAL AMOUNT AND SERIES NAME AND ADDRESS OF PURCHASER   
OF NOTES TO BE PURCHASED      Series A    Series B

THE GUARDIAN LIFE INSURANCE COMPANY OF AMERICA

   $0    $13,000,000

7 Hanover Square

     

New York, NY 10004-2616

     

Attention: Brian Keating

     

Investment Department 9-A

     

Fax #: (212) 919-2658

     

Email: brian_keating@glic.com

     

Payments

All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as
“Retail Properties of America, Inc., 4.58% Senior Notes, Series B, due June 30,
2024, PPN 76131V A@2, principal, premium or interest”) to:

JP Morgan Chase

FED ABA #021000021

Chase/NYC/CTR/BNF

A/C 900-9-000200

Reference A/C #G05978, Guardian Life, CUSIP #76131V A@2, Retail Properties of
America, Inc.

Notices

Address for all communications and notices:

The Guardian Life Insurance Company of America

7 Hanover Square

New York, NY 10004-2616

Attn: Brian Keating

Investment Department 9-A

FAX # (212) 919-2658

Email address: brian_keating@glic.com

Name of Nominee in which Notes are to be issued: None

Taxpayer I.D. Number: 13-5123390

 

B-75



--------------------------------------------------------------------------------

Original Notes delivered to:

JP Morgan Chase Bank, N.A.

4 Chase Metrotech Center - 3rd Floor

Brooklyn, NY 11245-0001

Reference A/C #G05978, Guardian Life

 

B-76



--------------------------------------------------------------------------------

     PRINCIPAL AMOUNT AND SERIES NAME AND ADDRESS OF PURCHASER   
OF NOTES TO BE PURCHASED      Series A    Series B

THE GUARDIAN INSURANCE & ANNUITY COMPANY, INC.

   $0    $2,000,000

c/o The Guardian Life Insurance Company of America

     

7 Hanover Square

     

New York, NY 10004-2616

     

Attention: Brian Keating

     

Investment Department 9-A

     

Fax #: (212) 919-2658

     

Email: brian_keating@glic.com

     

Payments

All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as
“Retail Properties of America, Inc., 4.58% Senior Notes, Series B, due June 30,
2024, PPN 76131V A@2, principal, premium or interest”) to:

JP Morgan Chase

FED ABA #021000021

Chase/NYC/CTR/BNF

A/C 900-9-000200

Reference A/C #G01713, GIAC Fixed Payout, CUSIP #76131V A@2, Retail Properties
of America, Inc.

Notices

Address for all communications and notices:

The Guardian Insurance & Annuity Company, Inc.

c/o The Guardian Life Insurance Company of America

7 Hanover Square

New York, NY 10004-2616

Attn: Brian Keating

Investment Department 9-A

FAX # (212) 919-2658

Email address: brian_keating@glic.com

Name of Nominee in which Notes are to be issued: None

Taxpayer I.D. Number: 13-2656036

 

B-77



--------------------------------------------------------------------------------

Original Notes delivered to:

JP Morgan Chase Bank, N.A.

4 Chase Metrotech Center - 3rd Floor

Brooklyn, NY 11245-0001

Reference A/C #G01713, GIAC Fixed Payout

 

B-78



--------------------------------------------------------------------------------

     PRINCIPAL AMOUNT AND SERIES NAME AND ADDRESS OF PURCHASER   
OF NOTES TO BE PURCHASED      Series A    Series B

ENSIGN PEAK ADVISORS, INC.

   $10,000,000    $0

50 East North Temple Street

     

Salt Lake City, Utah 84150

     

Attention: Matthew D. Dall

privateplacements@ensignpeak.org

     

Payments

All payments on account of the Notes held by such purchaser shall be made by
wire transfer of immediately available funds for credit to:

Zions First National Bank

ABA #124000054

Account Name: Ensign Peak Advisors, Inc.

Account Number: 01-20001-3

Ref: “Accompanying information below”

Each such wire transfer shall set forth the name of the Company, the full title
(including the coupon rate, issuance date and final maturity date) of the Notes
on account of which such payment is made, a reference to the PPN, and the due
date and application (as among principal, premium and interest) of the payment
being made.

Notices

All notices with respect to payments and written confirmation of each such
payment to be addressed:

Ensign Peak Advisors, Inc.

50 East North Temple Street, Room 1514

Salt Lake City, Utah 84150

Attention: Custody

Email: custody@ensignpeak.org

Phone: 801-240-1066

All other notices and communications to be addressed as first provided above.

Name of Nominee in which Notes are to be issued: None

Taxpayer I.D. Number: 84-1432969

 

B-79



--------------------------------------------------------------------------------

Notes should be delivered to:

Ensign Peak Advisors, Inc.

50 East North Temple Street

Salt Lake City, Utah 84150

Attention: Scott Colton

 

B-80



--------------------------------------------------------------------------------

     PRINCIPAL AMOUNT AND SERIES NAME AND ADDRESS OF PURCHASER    OF NOTES
TO BE PURCHASED      Series A    Series B

CMFG LIFE INSURANCE COMPANY

   $0    $6,000,000

c/o MEMBERS Capital Advisors, Inc.

     

5910 Mineral Point Road

     

Madison, Wisconsin 53705-4456

     

Attn: Private Placements

     

Email: ds-privateplacements@cunamutual.com

     

Payments

By bank wire transfer of Federal or other immediately available funds
(identifying each payment as to issuer, security (including interest rate and
maturity date), and principal or interest) to:

ABA: 011000028

Bank: State Street Bank

Account Name: CMFG Life Insurance Company

DDA #: 1662-544-4

Reference Fund: ZT1E

Nominee name: TURNKEYS +CO

Payments

ABA: 011000028

Bank: State Street Bank

Account Name: CMFG Life Insurance Company

DDA #: 1662-544-4

REFERENCE FUND: ZT1E (Must be first 4 digits of reference section / Can include
Nominee name here)

Nominee Name: TURNKEYS + CO*

 

*

Please do not use nominee name in jurisdictions where withholding tax problem.

Notices

All notices of payments, written confirmations, audit confirmations and
Financials shall be EMAILED to:

DS-PRIVATEPLACEMENTS@CUNAMUTUAL.COM

All Legal communication shall be EMAILED to:

DS-PRIVATEPLACEMENTS@CUNAMUTUAL.COM

RALPH.GUNDRUM@CUNAMUTUAL.COM

 

B-81



--------------------------------------------------------------------------------

Name of Nominee in which Notes are to be issued: TURNKEYS + CO

Taxpayer I.D. Number for TURNKEYS + CO: 03-0400481

Taxpayer I.D. Number for CMFG Life Insurance Company: 39-0230590

UK Passport Treaty #: 13/C/312672/DTTP

Physical Delivery:

DTCC

Newport Office Center

570 Washington Blvd

Jersey City, NJ 07310

5th Floor/NY Window/Robert Mendez

FBO: State Street Bank & Trust for account ZT1E (TURNKEYS + CO)

 

B-82



--------------------------------------------------------------------------------

     PRINCIPAL AMOUNT AND SERIES NAME AND ADDRESS OF PURCHASER    OF
NOTES TO BE PURCHASED      Series A    Series B

FIDELITY & GUARANTY LIFE INSURANCE COMPANY

   $5,000,000    $0

Attention: Investments

     

1001 Fleet Street

     

6th Floor

     

Baltimore, MD 21202

     

Email: privateplacements@fglife.com

     

Payments

All payments of principal and interest on or in respect of the Notes to be by
bank wire transfer of Federal or other immediately available funds to:

Citibank, N.A., New York, NY

ABA 021000089

Credit Account 09250276

Account Name: BBH Co.

Account number: 8039679

Account name: FGLIC BMA PP FIA

Regarding: Retail Properties of America, Inc., 4.12% Senior Notes, Series A, due
June 30, 2021, CUSIP 76131V A*4

Due date and application (as among principal, premium and interest) of the
payment being made.

Notices

Notices with respect to payments and prepayments, to be addressed:

Fidelity & Guaranty Life Insurance Company

Attention: Treasury

1001 Fleet Street

6th Floor

Baltimore, MD 21202

Tel: (410) 895-0100

Email: privateplacements@fglife.com

 

B-83



--------------------------------------------------------------------------------

All other notices and communications to be addressed:

Fidelity & Guaranty Life Insurance Company

Attention: Investments

1001 Fleet Street

6th Floor

Baltimore, MD 21202

With a copy sent electronically to:

privateplacements@fglife.com

and with a copy of any notices regarding Defaults or Events of Defaults under
the operative documents to:

Attention: General Counsel

Name of Nominee in which Notes are to be issued: None

Taxpayer I.D. Number: 52-6033321

Deliver Notes to:

Brown Brother Harriman & Co.

Physicals: BBH New York Vault

140 Broadway St.

New York, NY 10005-1101

For account FGLIC BMA PP FIA, #8039679

 

B-84



--------------------------------------------------------------------------------

     PRINCIPAL AMOUNT AND SERIES NAME AND ADDRESS OF PURCHASER    OF NOTES
TO BE PURCHASED      Series A    Series B

STATE OF WISCONSIN INVESTMENT BOARD

   $0    $4,000,000

121 East Wilson Street

     

Madison, Wisconsin 53703

     

Attention: Portfolio Manager, Private Markets Group – Wisconsin Private Debt
Portfolio

Payments

All payments are to be made on or before 11:00 a.m. local time on each payment
date in immediately available funds to:

FEDERAL RESERVE BANK OF BOSTON

ABA #011-00-1234

For the account of the State of Wisconsin Investment Board

DDA #0000064300

Attn: Cost Center 1195

For: SWBF0335002, Retail Properties of America, Inc., 4.58% Senior Notes, Series
B, due June 30, 2024, CUSIP 76131V A@2

With notice of payment, including a message as to the source (identifying the
security by name and CUSIP number) and application of funds, copy of notice of
payment to:

Ms. Mai Thor

Accounting Specialist

State of Wisconsin Investment Board

121 East Wilson Street

P.O. Box 7842

Madison, Wisconsin 53707-7842

Phone: (608) 267-3742

Fax: (608) 266-2436

Address for notices other than confirmation of payment is:

Postal Address

State of Wisconsin Investment Board

121 East Wilson Street

P.O. Box 7842

Madison, Wisconsin 53707-7842

Attention: Portfolio Manager, Private Markets Group-Wisconsin Private Debt
Portfolio

 

B-85



--------------------------------------------------------------------------------

Street Address

State of Wisconsin Investment Board

121 East Wilson Street

Madison, Wisconsin 53703

Attention: Portfolio Manager, Private Markets Group-Wisconsin Private Debt
Portfolio

Name of Nominee in which Notes are to be issued: None

Taxpayer I.D. Number: 39-6006423

Deliver Notes to:

Ms. Mai Thor

Accounting Specialist

State of Wisconsin Investment Board

121 East Wilson Street

Madison, Wisconsin 53707-7842

 

B-86



--------------------------------------------------------------------------------

IMMATERIAL SUBSIDIARIES

University Heights University Square, L.L.C., a Delaware limited liability
company.

SCHEDULE S-1

(to Note Purchase Agreement)